Contrato No. CNH-ROI-L03-A 13/2015

CONTRATO PARA LA EXTRACCIÓN DE
HIDROCARBUROS BAJO LA MODALIDAD DE
LICENCIA

ENTRE

COMISIÓN NACIONAL DE HIDROCARBUROS

Y

MAYACASTE OIL «€ GAS, S.A.P.I. DE C.V.

10 DE MAYO DE 2016

ÁREA CONTRACTUAL 13

IN
ÁREA CONTRACTUAL 13

Ñ
Contrato No. CNH-R01-1,03-A13/2015

ÍNDICE
Pág. 4

CLÁUSULA 1. DEFINICIONES E INTERPRETACIÓN.

11 Definiciones .

1.2 Singular y Plural .
1.3 Encabezados y Referencia:

CLÁUSULA 2. OBJETO DEL CONTRATO ...... ..13
2.1 Modalidad Licencia anno
2.2 No Otorgamiento de Derechos de Propiedad
23 Reporte Contable de Beneficios

CLÁUSULA 3. PLAZO DEL CONTRATO. 1d
3.1 Plazo ld
32 Prórrog .14
3.3 Etapa de Transición de Arranque .14
3.4 Renuncia del Contratista 15

16

CLÁUSULA 4. EVALUACIÓN.

41 Plan de Evaluaciór
4,2 Período Micial de Evaluación ..

4,3 Período Adicional de Evaluación. 16

4.4 Retraso en la Presentación del Plan de Evaluación . 17

4,5 Incumplimiento del Programa Mínimo de Trabajo o de los Compromisos
Adicionales,

46 Pruebas de Formación.

4.7 Hidrocarburos Extraídos Durante Pruebas.
4.8 Informe de Evaluación ....occicicnnooninass

CLÁUSULA 5 DESARROLLO .cmuanccanonnors

5.1 Plan Provisional ..........
5.2 Notificación de Continua
5.3 Plan de DesarrollO .ooninnincionormos aereas

S.4 Observaciones al Plan de Desarrollo por Parte de la CNH.
5.5 Cumplimiento del Plan de Desarrollo y Modificaciones
5.6 Actividades de Exploración conocieran

CLÁUSULA 6 DEVOLUCIÓN DEL ÁREA ..

6.1 Reglas de Reducción y Devolución ..
62 No Disminución de Otras Obligacione

CLÁUSULA 7. ACTIVIDADES DE PRODUCCIÓN coccion

71 Perfil de Producciór
72 Instalaciones

ÁREA CONTRACTUAL 13

Contrato No. CNH-R01-L03-A 13/2015

CLÁUSULA 8, UNIFICACIÓN ocios

8.1 Procedimiento de Unificación...
82 Unificación sin Contratista o Asignatario Contiguo.

CLÁUSULA 9. AVANCE DE LAS ACTIVIDADES PETROLERAS oosrrriciccininc23
9.1 Perforación de PozOS.......... .
9.2 Reportes de Perforación y Geofísicos 3
93 Programas de Trabajo Indicativos . 3
9.4 Informes de ÁVance ono. 3

9.5 Actividades Exentas de Aprobación

CLÁUSULA 10. COSTOS ..

10.1 Contabilidad de Costos del Contratista.
10,2 Presupuestos Indicativos...
10,3 Procura de Bienes y Servicio
10,4 Obligación de Mantener Registro:
10.5 De las Operaciones del Contratista con Terceros

CLÁUSULA 11. MEDICIÓN Y RECEPCIÓN DE LOS HIDROCARBUROS
NETOS cesan

11,1 Volumen y Calidad .....
11.2 Procedimientos de Medic
11.3 Instalación, Opcración, Mantenimiento y Calibración de los Sistemas de

Medición
11.4 Registros
11.5 Mal Funcionamiento del
11.6 Reemplazo del Sistema de Medición
117 Acceso a los Sistemas de Medición.
11.8 Punto de Medición Fuera del Área Contractua

CLÁUSULA 12, MATERIALES
12.1 Propiedad y Uso de Materiales
12.2 Materiales Exentos de Transferencia
12.3 Arrendamiento. .ccornmccnrnnrnoriconannss
12.4 Opción de Compra ...
12.5 Disposición de Activos

CLÁUSULA 13. OBLIGACIONES ADICIONALES DE LAS PARTES eononnansr28

13.1 Obligaciones Adicionales del Contratista
13,2  Aprobaciones de la CNH .. .
13.3 Responsabilidad en Seguridad Industrial, Seguridad Operativa,

Protección al Ambiente y Salud en el Trabajo

13,4 Daños Preexistentes .. -
13,5 Derecho de Acceso de Terceros al Árca Contractual

CLÁUSULA 14 DISPOSICIÓN DE LA PRODUCCIÓN
14.1 Hidrocarburos de Autoconsumo

ii ÁREA CONTRACTUAL 13

er”?

Contrato No. CNH-RO1-1,03-A 13/2015

14.2 Comercialización de la Producción del Contratist:
14.3 Disposición de los Subproductos .....camio

CLÁUSULA 15. CONTRAPRESTACIONES eoumavnnnascicirsco

15.1 Pagos Mensuales
15.2 Contraprestación del Estado ...
15.3 Contraprestación del Contratista.
15.4 Valor Contractual de los Hidrocarburos
15.5 Cálculo de las Contraprestaciones .

CLÁUSULA 16. GARANTÍAS .

16.1 Garantía de Cumplimiento
16.2 Garantía Corporativa

CLÁUSULA 17. ABANDONO Y ENTREGA DEL ÁREA CONTRACTUAL sind 7

17.1 Requerimientos del Programa
17.2 Notificación de Abandono
17.3 Fideicomiso de Abandono
17.4 Fondeo del Fideicomiso de Abandono
17.5 Fondos Insuficientes ocn.
17.6 Sustitución Solicitada por la CNH
17.7 Etapa de Transición Final

CLÁUSULA 18 RESPONSABILIDAD LABORAL; SUBCONTRATISTAS Y
CONTENIDO NACIONAL .. ermeraanos anrrrarorerriasaneso

18.1 Responsabilidad Laboral
18.2 Subcontratistas ...

18.3 Contenido Nacional .
18.4 Preferencia de Bienes y Servicios de Origen "Naciona
18,5 Capacitación y Transferencia Tecnológica

19.1 Disposición General.
19,2 Cobertura de Seguros
19.3 Aseguradoras y Condicione.
194 Modificación o Cancelación de Póliza:
19.5 Renuncia a la Subrogación
19.6 Destino de los Beneficios
19.7 Moneda de Pago
19,8 Cumplimiento con la Normatividad Aplicable

CLÁUSULA 20, OBLIGACIONES DE CARÁCTER FISCAL

20.1 Obligaciones de Carácter Fiscal.
20.2 Derechos y Aprovechamientos ..

CLÁUSULA 21. CASO FORTUITO O FUERZA MAYOR ocannannannsinonomnrrrarenrrrerrrrreras 45
21.1 Caso Fortuito o Fuerza Mayo! ccicininicinninnnninicnariarcrariar canaria rca lO
XA

iii ÁREA CONTRACTUAL 13

úl

Contrato No, CNH-ROT-L03-A 13/2015

21.2 Carga de la Prueba
213 Notificación de Caso Fortuito o Fuerza Mayor .
21.4 Derecho de Terminación......
21.5 Situaciones de Emergencia o Siniestr

CLÁUSULA 22, RESCISIÓN ADMINISTRATIVA Y RESCISIÓN
CONTRACTUAL

22.1 Rescisión Administrativ:
22.2 Investigación Previa ..
22.3 Procedimiento de Rescisión Administrativa
22.4 Rescisión Contractual
22,5 Efectos de la Rescisión Administrativa o Rescisión Contractual
22.6 FiniquitO enccaninninrocnariccininonos

CLÁUSULA 23 CESIÓN Y CAMBIO DE CONTROL...

23.1 Cesión ..
23.2 Transferencias Ind ectas; Cambio de Control
23.3 Solicitud a la CNH... e
23.4 Efectos de la Cesión o o del Cambio. de Contro!
23.5 Prohibición de Gravámenes mec...
23.6 Invalidez

CLÁUSULA 24. INDEMNIZACIÓN ...... aenernareras
CLÁUSULA 25, LEY APLICABLE Y SOLUCIÓN DE CONTROVERSIAS

25.1 Normatividad Aplicabl
25.2 Conciliación
25.3 Requisitos del Conciliador y Experto Independiente
25.4 Tribunales Federales

25,5 Arbitraje .
25.6 Consolidación
25.7 No Suspensión de Actividados Petrolera
25.8 Renuncia Vía Diptomática:
25.9 — Tratados Internacionales...

CLÁUSULA 26. MODIFICACIONES Y RENUNCIAS ..
CLÁUSULA 27. CAPACIDAD Y DECLARACIONES DE LAS PARTES

27.1 Declaraciones y Garantías
27.2 Relación de las Partes ..

CLÁUSULA 28, DATOS Y CONFIDENCIALIDAD ca...

28.1 Propiedad de la Información
28.2 Información Pública
28.3 Confidencialidad ....
28.4 Excepción a la Confidencialidad

CLÁUSULA 29, NOTIFICACIONES encrccirciononoss
CLAUSULA 30. TOTALIDAD DEL CONTRATO.
CLAUSULA 31. DISPOSICIONES DE TRANSPARENCIA

iv ÁREA CONTRACTUAL 13

O
Contrato No. CNIL-RO1-L03-A13/2015

31. Acceso a la Información .....
31,2 Conducta del Contratista y Filiales
313 Notificación de Investigación .
31.4 Conflicto de Interés

CLÁUSULA 32. COOPERACIÓN EN MATERIA DE SEGURIDAD NACIONAL

CLÁUSULA 33, IDIOMA
CLÁUSULA 34. EJEMPLARES

y ÁREA CONTRACTUAL 13

Contrato No, CNH-R01-1,03-A13/2015

CONTRATO CNH-R01-L03-A13/2015

CONTRATO PARA LA EXTRACCIÓN DE HIDROCARBUROS BAJO LA
MODALIDAD DE LICENCIA

Este Contrato para la Extracción de Hidrocarburos bajo la Modalidad de Licencia
(el “Contrato”) se celebra el 10 de mayo de 2016, entre, por una parte, los ESTADOS UNIDOS
MEXICANOS (“México”, el “Estado” o la “Nación”), por conducto de la COMISIÓN
NACIONAL DE HIDROCARBUROS (la “CNH”), representada por el C. Juan Carlos Zepeda
Molina, en su carácter de Comisionado Presidente, Carla Gabriela González Rodríguez, Secretaria
Ejecutiva; Gaspar Franco Hernández, Titular de la Unidad de Administración Técnica de
Asignaciones y Contratos, y por la otra parte, MAYACASTE OIL $: GAS, S.A.P.I. DE C.V.,
una sociedad mercantil constituida de acuerdo con las leyes de los Estados Unidos Mexicanos (en
lo sucesivo “Mayacaste Oil $: Gas”), representada por Jorge de Dios Morales, en su carácter de
representante legal, al tenor de las siguientes Declaraciones y Cláusulas:

DECLARACIONES

La Comisión Nacional de Hidrocarburos declara que:

lL Es un Órgano Regulador Coordinado en Materia Energética de la
Administración Pública Federal Centralizada del Estado con personalidad jurídica propia,
autonomía técnica y de gestión de conformidad con los artículos 28, octavo párrafo, de la
Constitución Política de los Estados Unidos Mexicanos (la “Constitución”), 2, fracción l, y 3 de la
Ley de los Órganos Reguladores Coordinados en Materia Energética;

UN Conforme a los artículos 27, séptimo párrafo, de la Constitución, 15 de la
Ley de Hidrocarburos y 38, fracción 11, de la Ley de los Órganos Reguladores Coordinados en
Materia Energética, tiene capacidad legal para celebrar, en nombre y representación del Estado,
contratos con particulares o con Empresas Productivas del Estado a través de los cuales la Nación
lleva a cabo las actividades estratégicas de Exploración y Extracción del Petróleo y demás
hidrocarburos sólidos, líquidos o gaseosos en el territorio mexicano;

ml, De conformidad con las disposiciones aplicables de la Constitución, la Ley
de Hidrocarburos, la Ley de los Órganos Reguladores Coordinados en Materia Energética y los
lineamientos establecidos por la Secretaría de Energía y la Secretaría de Hacienda y Crédito
Público en el ámbito de sus respectivas competencias, el 12 de mayo de 2015 publicó en el Diario
Oficial de la Federación la Convocatoria No. CNH-R01-C03/2015 para la licitación pública
internacional de un Contrato para la Extracción bajo la Modalidad de Licencia para el Área
Contractual descrita en el Anexo | y que de acuerdo con el procedimiento establecido en las bases
de licitación emitidas para dicho procedimiento de licitación, emitió el fallo el 24 de diciembre de
2015 en virtud del cual se dio por ganadora de la licitación a Grupo Diarqco, S.A. de C.V., y

NA Su representante está facultado para celebrar este Contrato conforme al
artículo 23, fracción 111, de la Ley de los Órganos Reguladores Coordinados en Materia Energética,
así como en los artículos 14 fracción XVI, 20 y Cuarto Transitorio del Reglamento Interno de la
Comisión Nacional de Hidrocarburos. !

X

! ÁREA CONTRACTUAL 13
Contrato No, CNH-ROI-L03-A 13/2015

Mayacaste Oil € Gas, declara que:

L Es una sociedad mercantil constituida y con personalidad jurídica de
conformidad con las leyes de México, en cumplimiento a lo establecido en el numeral 22.3 de la
Sección HI de las Bases de Licitación para la Adjudicación de Contratos de Licencia para la
Extracción de Hidrocarburos en Áreas Contractuales Terrestres- Tercera Convocatoria, Licitación
CNH-R01-L03/2015, cuyo único objeto social es la Exploración y Extracción de Hidrocarburos
y que cuenta con capacidad legal para celebrar y cumplir el presente Contrato;

Il Tiene su residencia fiscal en México, cuenta con un Registro Federal de
Contribuyentes y no tributa en el régimen fiscal opcional para grupos de sociedades a que se refiere
el Capítulo VI del Título Segundo de la Ley del Impuesto sobre la Renta;

1 Conoce las leyes de México, así como sus reglamentos y cualesquiera otras
disposiciones aplicables;

IV. — Tiene la organización, la experiencia y la capacidad técnica, financiera y de
ejecución para cumplir con sus obligaciones en virtud del presente Contrato;

v. Ha llevado a cabo los actos corporativos, obtenido las autorizaciones
corporativas o de otra naturaleza y cumplido con los requisitos legales aplicables para celebrar y
cumplir el presente Contrato y ni ella ni ningún tercero asociado con la misma se encuentra en
ninguno de los supuestos del artículo 26 de la Ley de Hidrocarburos, y

VI. La capacidad jurídica de su representante para celebrar el presente Contrato
se acredita mediante el poder protocolizado en la escritura pública No. 2,992, volumen 62,
otorgada ante Notario Público No. 4 de Villahermosa, Tabasco, Lic, Miguel Cachón Álvarez de
fecha 26 de enero de 2016,

EL OBLIGADO SOLIDARIO, declara que:
Grupo Diarqeo, S.A. de CV.

IL. Es una sociedad debidamente constituida y existente de acuerdo con las leyes de los
Estados Unidos Mexicanos y tiene la capacidad legal para celebrar y cumplir con las
obligaciones derivadas de este Contrato en su carácter de obligado solidario, en
cumplimiento a lo establecido en el numeral 22.3 de la Sección 111 de las Bases de
Licitación para la Adjudicación de Contratos de Licencia para la Extracción de
Hidrocarburos en Áreas Contractuales Terrestres, lo cual se acredita con la escritura
pública No, 17,570, volumen 218, otorgada ante Notario Público No. 13 de Villahermosa,
Tabasco, Lic. Payambé López Falconi, de fecha 30 de enero de 1998.

II. La capacidad jurídica de Jorge de Dios Morales como representante legal para celebrar el
presente contrato se acredita mediante la escritura pública No. 17,570, volumen 218,
otorgada ante Notario Público No. 13 de Villahermosa, Tabasco, Lic. Payambé López
Falconi, de fecha 30 de enero de 1998, Ñ

e

2 ÁREA CONTRACTUAL 13

Contrato No. CNH-RO1-L03-A 13/2015

CLÁUSULAS

CLÁUSULA 1. "
DEFINICIONES E INTERPRETACIÓN

1.1 Definiciones. Para los efectos de este Contrato, los siguientes términos
tendrán los significados mencionados a continuación:

“Abandono” significa todas las actividades de retiro y desmantelamiento de los
Materiales, incluyendo sin limitación, el taponamiento definitivo y abandono de Pozos, el
desmontaje y retiro de todas las plantas, plataformas, instalaciones, maquinaria y equipo
suministrado o utilizado por el Contratista en la realización de las Actividades Petroleras, así como
la restauración de los Daños Ambientales en el Área Contractual afectada por el Contratista en la
realización de las Actividades Petroleras de conformidad con los términos de este Contrato, las
Mejores Prácticas de la Industria, la Normatividad Aplicable y el Sistema de Administración.

“Actividades Petroleras” significa las actividades de Exploración, Evaluación,
Extracción y Abandono que realice el Contratista en el Área Contractual conforme a este Contrato,

“Agencia” significa la Agencia Nacional de Seguridad Industrial y de Protección
al Medio Ambiente del Sector Hidrocarburos.

“Almacenamiento” significa el depósito y resguardo de Hidrocarburos, en
depósitos e instalaciones confinadas que puedan ubicarse en la superficie, el mar o el subsuelo.

“Año” significa un año calendario.
“Aportación Anual” tendrá el significado previsto en la Cláusula 17.4.

“Área Contractual” significa la superficie descrita en el Anexo 1, incluyendo las
formaciones geológicas contenidas en la proyección vertical de dicha superficie hasta la
profundidad establecida en dicho Anexo 1, en la cual el Contratista está autorizado y obligado en
virtud del presente Contrato a llevar a cabo las Actividades Petroleras, en el entendido que: (1) este
Contrato no le concede al Contratista ningún derecho real sobre el Área Contractual ni sobre los
recursos naturales en el subsuelo, y (ii) el Área Contractual será reducida de conformidad con los
términos de este Contrato,

“Árca de Desarrollo” significa una parte o la totalidad del Área Contractual
incluida en un Plan de Desarrollo de conformidad con lo previsto en la Cláusula 5,3.

“Área de Evaluación” significa una parte o la totalidad del Área Contractual
incluida en el Plan de Evaluación de conformidad con lo previsto en la Cláusula 4.1.

“Área Tipo 1” tendrá el significado previsto en las Bases de Licitación.
“Árca Tipo 2” tendrá el significado previsto en las Bases de Licitación.

eS

3 ÁREA CONTRACTUAL 13
Contrato No, CNH-R0O1-L03-A 13/2015

“Autoridad Gubernamental” significa cualquier órgano gubernamental a nivel
federal, estatal o municipal, del poder ejecutivo, legislativo o judicial, incluyendo los órganos
constitucionales autónomos del Estado.

r

“Barril” significa una unidad de medida equivalente a un volumen igual a 158,99
litros a una temperatura de 15.56 grados Celsius en condiciones de una atmósfera de presión.

“Bases de Licitación” significa las bases de licitación emitidas conforme a la
Convocatoria, incluyendo todas las modificaciones o aclaraciones a las mismas, expedidas por la

CNH.

*BTU” significa la unidad térmica británica que representa la cantidad de energía
necesaria para clevar la temperatura de una libra de agua (0,4535 kilogramos) un grado Fahrenheit,
en condiciones de una atmósfera de presión.

“Campo” significa el área dentro del Área Contractual debajo de la cual están
localizados uno o más yacimientos de Hidrocarburos en una o más formaciones cn la misma
estructura, entidad geológica o condición estratigráfica.

“Caso Fortuito o Fuerza Mayor” significa cualquier acto o hecho que impida a la
Parte afectada cumplir con sus obligaciones de conformidad con el presente Contrato si dicho acto
o hecho va más allá de su control razonable y no es resultado del dolo o culpa de la Parte afectada,
siempre que dicha Parte no pudiera evitar dicho acto o hecho tomando acciones diligentes, Sujeto
al cumplimiento de las condiciones antes estipuladas, Caso Fortuito o Fuerza Mayor incluirá en
forma enunciativa, mas no limitativa, los siguientes hechos o actos que impidan el cumplimiento
de la Parte afectada de sus obligaciones derivadas del presente Contrato: fenómenos de la
naturaleza tales como tormentas, huracanes, inundaciones, deslaves, relámpagos y terremotos;
incendios; actos de guerra (declarada o no); disturbios civiles, motines, insurrecciones, sabotajes
y terrorismo; desastres por traslado de Materiales; restricciones por cuarentenas, epidemias,
huelgas u otras disputas laborales que no sean con motivo de incumplimiento de algún contrato
laboral por parte de la Parte afectada. Queda expresamente entendido que Caso Fortuito o Fuerza
Mayor: (1) no incluirá dificultad económica o cambio en las condiciones de mercado (incluyendo
dificultades en la obtención de fondos de capital o financiamiento), y (ii) no eximirá de la
responsabilidad ambiental del Contratista conforme a la Normatividad Aplicable.

“Condensados” significa líquidos de Gas Natural constituidos principalmente por
pentanos y componentes de Hidrocarburos más pesados.

“Contraprestación” significa, conjunta o separadamente, la Contraprestación del
Estado o la Contraprestación del Contratista, según sea el caso.

“Contraprestación del Contratista” significa, en relación con cualquier Mes,
comenzando con el Mes en el que se inicie la Producción Comercial Regular, la transmisión
onerosa de los Hidrocarburos Netos, de conformidad con lo previsto en la Cláusula 15,3 y en el

Anexo 3,
SS

4 ÁREA CONTRACIUAL 13
Contrato No. CNH-R0O1-L03-4 13/2015

“Contraprestación del Estado” significa, en relación con cualquier Mes,
comenzando con el Mes en el que se inicie la Producción Comercial Regular, los pagos en efectivo
derivados de la producción de Hidrocarburos en el Área Contractual, así como aquellas otras
contraprestaciones que le corresponden a la Nación, de acuerdo cof lo previsto en la Cláusula 15,2

y en el Ancxo 3.
“Contratista” significa, Mayacaste Oil $: Gas.

“Contrato” significa el presente Contrato para la Extracción de Hidrocarburos bajo
la Modalidad de Licencia, incluyendo los anexos que se adjuntan al mismo (que constituirán parte
integral del presente Contrato), así como todas las modificaciones que se hagan al mismo de

conformidad con sus términos y condiciones.

“Control” significa la capacidad de una Persona o grupo de Personas, de llevar a
cabo cualquiera de los actos siguientes: (1) imponer, directa o indirectamente, decisiones en las
asambleas generales de accionistas, de socios u órganos equivalentes, o nombrar o destituir a la
mayoría de los consejeros, administradores o sus equivalentes, del Contratista; (ii) mantener la
titularidad de derechos que permitan, directa o indirectamente, ejercer el voto respecto de más del
cincuenta por ciento del capital social del Contratista, y (iii) dirigir, directa o indirectamente, la
administración, la estrategia o las principales políticas del Contratista, ya sea a través de la

propiedad de valores, por contrato o de cualquier otra forma.

“Convocatoria” significa la convocatoria pública internacional número CNH-RO1-
C03/2015 publicada en el Diario Oficial de la Federación por la CNE el 12 de mayo de 2015.

“Costos” significa todas las erogaciones, gastos, inversiones u obligaciones
relacionados con las Actividades Petroleras.

“Cuenta Operativa” significa los libros de cuentas y otros registros contables
mantenidos por separado por el Contratista para las Actividades Petroleras,

“Cuota Contractual para la Fase Exploratoria” tendrá el significado previsto en
el Anexo 3.

“Daño Ambiental” significa el daño que ocurre sobre algún elemento ambiental a
consecuencia de un impacto ambiental adverso,

“Daños Preexistentes” significa los pasivos ambientales presentes en el Área
Contractual identificados en la Línea Base Ambiental de conformidad con lo establecido en las

Cláusulas 3.3 y 13.4.
“Día” significa un día natural.

“Dia Hábil” significa cualquier Día con excepción de sábados, domingos y
cualquier Día de descanso obligatorio de conformidad con la Normatividad Aplicable.

el ÁREA CONTRACTUAL 13

cc
Contrato No. CNH-R01-L03-A 13/2015

“Documentos Técnicos” significa, de manera enunciativa más no limitativa, todos
los estudios, reportes, hojas de cálculo y bases de datos, en cualquier forma, relativas al Área

Contractual o a las Actividades Petroleras.

“Dólares” o “EUAS” significa dólares de los Estados Unidos de América.

“Etapa de Transición de Arranque” significa la etapa que se llevará a cabo de
conformidad con lo establecido en la Cláusula 3,3 y la Normatividad Aplicable.

“Etapa de Transición Final” significa la ctapa que se llevará a cabo de
conformidad con lo establecido en la Cláusula 17,7 y la Normatividad Aplicable.

“Evaluación” significa todas las actividades y operaciones llevadas a cabo por el
Contratista para determinar los límites, caracterización y capacidad de producción del o los
Campos, incluyendo sin limitación: (i) estudios geológicos y geofísicos; (ti) perforación de Pozos
de prueba; (iii) estudios de Reservas y otros estudios, y (iv) todas las operaciones auxiliares y
actividades requeridas o convenientes para optimizar la conducción o resultado de las actividades

anteriormente indicadas.

“Evaluación de Impacto Social” significa el documento que contienc la
identificación de las comunidades y pueblos ubicados en el área de influencia de un proyecto en
materia de Hidrocarburos, así como la identificación, caracterización, predicción y valoración de
las consecuencias a la población que pudieran derivarse del mismo y las medidas de mitigación y

los planes de gestión social correspondientes.

“Exploración” significa la actividad o conjunto de actividades que se valen de
métodos directos, incluyendo la perforación de Pozos, encaminadas a la identificación,
descubrimiento y Evaluación de Hidrocarburos en el Subsuelo.

“Extracción” significa la actividad o conjunto de actividades destinadas a la
producción de | !idrocarburos, incluyendo la perforación de Pozos de producción, la inyección y la
estimulación de yacimientos, la Recuperación Avanzada, la Recolección, el acondicionamiento y
separación de Hidrocarburos, la eliminación de agua y sedimentos, dentro del Área Contractual,
así como la construcción, localización, operación, uso, Abandono y desmantelamiento de

instalaciones para la producción.
“Fecha Efectiva” significa la fecha de firma del presente Contrato,
“Fideicomiso de Abandono” tendrá el significado previsto en la Cláusula 17,3,

“Filial” significa, en relación con cualquier Persona, cualquier otra Persona que la
Controle directa o indirectamente, que esté Controlada por dicha Persona o que se encuentre bajo

el Control común de dicha Persona.

“Fondo” significa el Fondo Mexicano del Petróleo para la Estabilización y el
Desarrollo.
LA

6 ÁREA CONTRACTUAL 13

Contrato No. CNH-R01-L03-A 13/2015

“Garante” significa la empresa matriz en última instancia del Contratista o la

empresa que ejerza Control sobre el Contratista o que se encuentre bajo el Control común de la
Persona que ejerza el Control sobre el Contratista, quien celebrará la Garantía Corporativa
simultáneamente con la suscripción del presente Contrató previa aprobación de la CNH.

“Garantía Corporativa” significa la garantía que se ejercerá en última instancia
para exigir el cumplimiento puntual y oportuno de todas y cada una dc las obligaciones del
Contratista en virtud de este Contrato que no hayan sido pagadas y/o cumplidas en su totalidad por
el Contratista, según corresponda, previa ejecución de las Garantías de Cumplimiento, o en su
caso, posterior a la ejecución de las pólizas de seguros a las que hace referencia la Cláusula 19, La
Garantía Corporativa será celebrada por c! Garante de conformidad con lo establecido en la

Cláusula 16.2 y el modelo del Anexo 2,

“Garantía de Cumplimiento” significa, conjunta o separadamente, según el
contexto lo requiera, la Garantía de Cumplimiento Inicial y la Garantía del Período Adicional.

“Garantía de Cumplimiento Inicial” tendrá el significado establecido en la
Cláusula 16.1,

“Garantía del Período Adicional” tendrá el significado establecido en la Cláusula
16.1.

“Gas Natural” significa la mezcla de gases que se obtiene de la Extracción o del
procesamiento industrial y que es constituida principalmente por metano y que usualmente
contiene etano, propano y butanos, así como dióxido de carbono, nitrógeno y ácido sulfídrico,
entre otros. Puede ser Gas Natural Asociado y Gas Natural No Asociado.

“Gas Natural Asociado” significa el Gas Natural disuelto en el Petróleo de un
yacimiento, bajo las condiciones de presión y de temperatura originales.

“Gas Natural No Asociado” significa el Gas Natural que se encuentra en
yacimientos que no contienen Petróleo a las condiciones de presión y temperatura originales.

“Hidrocarburos” significa Petróleo, Gas Natural, Condensados, líquidos del Gas
Natural e hidratos de metano.

“Hidrocarburos de Autoconsumo” significa los Hidrocarburos utilizados como
combustible en las Actividades Petroleras, o quemados, venteados o reinyectados al yacimiento
pero sólo en la manera y en las cantidades aprobadas de conformidad con la Normatividad

Aplicable,
“Hidrocarburos en el Subsuelo” significa los recursos totales o cantidades totales

de Hidrocarburos con potencial de ser extraídos que se estima existen originalmente en
acumulaciones de ocurrencia natural, antes de iniciar su producción, así como aquellas cantidades

estimadas en acumulaciones aún por descubrir.

“Hidrocarburos Netos” significa los Hidrocarburos Producidos menos los
Hidrocarburos de Autoconsumo medidos cn los Puntos de Medición en condiciones

SS

7 ÁREA CONTRACTUAL 13

A
Contrato No. CNH-RO1-L03-A 13/2015

comercialmente aceptables en cuanto a contenido de azufre, agua y otros elementos de
conformidad con la Normatividad Aplicable y las Mejores Prácticas de la Industria, los cuales

serán auditados y supervisados por la CNH.

“Hidrocarburos Producidos” significa el volumen total de Hidrocarburos
extraídos por el Contratista del Área Contractual.

“Incremento en cl Programa Mínimo” significa las Unidades de Trabajo
adicionales a las que hace referencia el Anexo 6 que el Contratista se comprometió a realizar a
través del incremento porcentual en el Programa Mínimo de Trabajo como parte de la propuesta
económica por la que se adjudicó el presente Contrato.

“Información Técnica” significa todos los datos e información obtenidos como
resultado de las Actividades Petroleras, lo cual incluirá, de forma enunciativa mas no limitativa:
información geológica, geofísica, geoquímica, de ingeniería, registros de bitácora de Pozos,
reportes de avance, Documentos Técnicos, y cualquier información relacionada con la
terminación, producción, mantenimiento o conducción de las Actividades Petroleras.

“Instalaciones de Comercialización” significa la infraestructura y cquipos
necesarios para transportar, comprimir, almacenar o distribuir los Hidrocarburos después de los
Puntos de Medición, incluyendo todos los ductos para Petróleo, Condensados y Gas Natural,
bombas, compresores, medidores e instalaciones adicionales de Almacenamiento necesarias para
transportar los Hidrocarburos del Punto de Medición al punto de venta o a la entrada de un sistema

de entrega.

“Instalaciones de Recolección” significa todas las instalaciones y equipos
necesarios para pruebas y separación de producción, tanques de Almacenamiento, compresores,
ductos, bombas y cualquier otro equipo necesario para la Recolección de Hidrocarburos,

“Inventario de Activos” significa el inventario de Pozos y Materiales descrito cn
el Anexo 5,

“Ley de Hidrocarburos” significa la Ley de Hidrocarburos publicada en el Diario
Oficial de la Federación el 11 de agosto de 2014, incluyendo sus reformas y adiciones.

“Ley de Ingresos sobre Hidrocarburos” significa la Ley de Ingresos sobre
Hidrocarburos publicada en el Diario Oficial de la Federación el 11 de agosto de 2014, incluyendo

sus reformas y adiciones.

“Licitación” significa la licitación pública internacional CNH-R01-L03/2015.

“Línea Base Ambiental” significa las condiciones ambientales en las que se
encuentran los hábitats, ecosistemas, elementos y recursos naturales, así como las relaciones de
interacción y los servicios ambientales, existentes en el Área Contractual al momento en que se
elabora el estudio para su determinación.

3 ÁREA CONTRACTUAL 13

Contrato No. CNH-ROT-L03-A 13/2015

“Línea Base Social” significa la medición inicial de los indicadores
socioeconómicos y socioculturales que podrian modificarse por las actividades realizadas en el

Árca Contractual. Ñ

“Materiales” significa todas las maquinarias, herramientas, equipos, artículos,
suministros, tuberías, plataformas de perforación o producción, artefactos navales, plantas,
infraestructura y otras instalaciones adquiridas, suministradas, arrendadas o poseídas de cualquier
otra forma para su utilización en las Actividades Petroleras, incluyendo las Instalaciones de

Recolección.

“Materiales Muebles” significa aquellos Materiales que pueden trasladarse de un
lugar a otro por sí mismos o como producto de una fuerza exterior.

“Mecanismo de Ajuste” significa cl mecanismo establecido en el Anexo 3 que
modifica los parámetros que determinan la Contraprestación del Estado.

“Mejores Prácticas de la Industria” significan las mejores prácticas, métodos,
estándares y procedimientos generalmente aceptados y acatados por operadores expertos,
prudentes y diligentes, con experiencia en materia de Evaluación, desarrollo, Extracción de
Hidrocarburos y Abandono, los cuales, en el ejercicio de un criterio razonable y a la luz de los
hechos conocidos al momento de tomar una decisión, se consideraría que obtendrían los resultados
planeados e incrementarían los beneficios económicos de la Extracción de los Hidrocarburos
dentro del Área Contractual, maximizando el factor de recuperación de los Hidrocarburos a lo
largo de toda la vida de los yacimientos sin causarles una reducción excesiva de presión o de

energía,
“Mes” significa un mes calendario.

“Metodología” significa la metodología establecida por la Secretaría de Economía
para medir el contenido nacional en Asignaciones y Contratos para la Exploración y Extracción
conforme al artículo 16 de la Ley de Hidrocarburos.

“Normatividad Aplicable” significa todas las leyes, reglamentos, disposiciones
administrativas de carácter general, decrotos, órdenes administrativas, sentencias judiciales y
demás normas o decisiones de cualquier tipo expedidas por cualquier Autoridad Gubernamental y

que se encuentren en vigor en el momento que se trate.

“Notificación de Continuación de Actividades” tendrá el significado previsto en
la Cláusula 5.2,

“Obligaciones de Carácter Fiscal” significa todos y cada uno de los impuestos,
contribuciones, derechos, aprovechamientos, aranceles y retenciones de cualquier naturaleza,

federales, estatales o municipales, así como todos y cada uno de los accesorios, recargos,
actualizaciones y multas, cobrados o determinados en cualquier momento por cualquier Autoridad

Gubernamental,

“Obstáculos a la Continuación de la Perforación” se refiere a casos en los que
antes de alcanzar la profundidad objetivo para cualquier Pozo: (1) se encuentre una formación

eN

9 ÁREA CONTRACTUAL 13
Contrato No, CNH-ROI-L.03-A 13/2015

gcológica más antigua que la formación más profunda que se haya planteado como objetivo; (ii)
se determine que continuar perforando presenta un peligro, incluyendo peligros asociados a una
presión anormalmente alta, o derive en pérdidas excesivas de fluidos de perforación; (iii) se
encuentre lina formación impenetrable que impida alcanzar la profundidad planeada, o (iv) se
encuentre con una formación geológica con presencia de Hidrocarburos que deba ser protegida de

acuerdo a las Mejores Prácticas de la Industria.
“Partes” significa el Estado (por conducto de la CNH) y el Contratista.

“Período” significa un Mes, en el entendido que cuando las Actividades Petroleras
se realicen en un período que no comprenda un Mes completo, el Período será el número de Días

que efectivamente operó el Contrato.

“Período Adicional de Evaluación” significa el período de un (1) Año
comenzando en la fecha de terminación del Período Inicial de Evaluación que la CNH puede
otorgar al Contratista para continuar llevando a cabo actividades de Evaluación en el Área
Contractual, de conformidad con lo establecido en la Cláusula 4.3.

“Período de Evaluación” significa el periodo concedido al Contratista para realizar
actividades de Evaluación y que se compone del Período Inicial de Evaluación y del Período

Adicional de Evaluación (de haberlo),

“Periodo de Desarrollo” significa el período que inicia con la aprobación del Plan
de Desarrollo y que concluye con la terminación del presente Contrato por cualquier motivo o por
la rescisión administrativa o contractual.

“Período Inicial de Evaluación” significa el período de doce (12) Meses que inicia
con la Fecha Efectiva durante el cual el Contratista deberá realizar cuando menos las Unidades de
Trabajo correspondientes de conformidad con la Cláusula 4.

“Persona” significa cualquier persona física o moral de cualquier tipo, incluyendo
cualquier sociedad, asociación, fideicomiso, co-inversión, gobierno o cualquier organismo o

agencia perteneciente a éste,

“Petróleo” significa la mezcla de carburos de hidrógeno que existe en fase líquida
en los yacimientos y permanece así en condiciones originales de presión y temperatura, y que
puede incluir pequeñas cantidades de sustancias que no son carburos de hidrógeno.

“Plau de Desarrollo” significa el plan de desarrolto óptimo para la Extracción que
contiene un programa de tiempos que especifica las Actividades Petroleras en el Área Contractual,
para lograr la Producción Comercial Regular o incrementar la producción de Hidrocarburos,
incluyendo cualquier programa de Recuperación Avanzada.

“Plan de Evaluación” significa un programa que especifica las actividades de
Evaluación a realizarse en el Área Contractual, mismo que deberá cumplir, cuando menos, con el
Programa Mínimo de Trabajo y el Ineremento en el Programa Mínimo.

“Plan Provisional” tendrá el significado previsto en la Cláusula 5.1,

10 ÁREA CONTRACTUAL 13
Contrato No. CNH-RO1-L03-A 13/2015

“Pozo” significa cualquier apertura efectuada en el suelo mediante perforación o
cualquier otra forma con el propósito de descubrir, evaluar o extraer Hidrocarburos o de inyectar
cualquier sustancia u obtener datos relgpionados con cl yacimiento,

“Precio Contractual” significa el valor monctario en Dólares que sc asigne por
unidad de medida a cada Hidrocarburo conforme lo dispuesto en el Anexo 3.

“Primer Plazo Adicional” tendrá el significado previsto en la Cláusula 3.2 (a).

“Procedimientos de Contabilidad” significa los procedimientos de contabilidad y
de registro de Costos que se adjuntan al presente Contrato como Anexo d.

“Producción Comercial Regular” significa la producción regular sostenida de

cualquier Campo con el objeto de hacer uso comercial de dicha producción.

“Programa Mínimo de Trabajo” significa las Unidades de Trabajo a que se hace
referencia en el Anexo 6, las cuales el Contratista deberá llevar a cabo durante el Período de
Evaluación, en el entendido que cl Programa Mínimo de Trabajo es solamente un programa de
trabajo mínimo y que el Contratista puede llevar a cabo actividades de Evaluación adicionales

durante el Período de Evaluación.

“Puntos de Medición” significa los lugares propuestos por el Contratista y
aprobados por la CNH, o en su caso, determinados por la CNH ya sea dentro o fuera del Área
Contractual, cn los que se medirán, verificarán y entregarán los Hidrocarburos Netos, según lo

establece el presente Contrato y la Normatividad Aplicable.

“Recolección” significa el acopio de los Hidrocarburos de cada Pozo del
yacimiento una vez que han sido extraídos del subsuelo, mediante un sistema de líneas de descarga
que van desde el cabezal de los Pozos hasta las primeras baterías de separación o, en su caso, hasta

los sistemas de transporte,

“Recuperación Ayanzada” significa los procesos de recuperación secundaria O
terciaria consistentes con las Mejores Prácticas de la Industria para permitir una mayor
recuperación de Hidrocarburos en el Área Contractual, incluyendo, sin limitación, el incremento
en la presión del yacimiento y/o reducción de la viscosidad de los Hidrocarburos.

“Regalía” significa la parte de la Contraprestación del Estado determinada en
función del Valor Contractual de los Hidrocarburos, según lo establecido en el Anexo 3.

“Reglamento CNUDMI” significa el Reglamento de Conciliación o Reglamento
de Arbitraje de la Comisión de las Naciones Unidas para el Derecho Mercantil Internacional, según

corresponda.
“Reglas de Mercado” significa el principio de competencia bajo el cual las partes
involucradas en una transacción son independientes y participan en igualdad de condiciones por

interés propio.
Y»

Ú ÁREA CONTRACTUAL 13

/
Contrato No. CNH-R01-L03-A 13/2015

“Reservas” significa el volumen de Hidrocarburos en el Subsuelo calculado a una
fecha dada a condiciones atmosféricas, que se estima será producido técnica y económicamente,
bajo el régimen fiscal aplicable, con cualquiera de los métodos y sistemas de Extracción aplicables

ala fecha de Evaluación.

“Secretaría de Hacienda” significa la Secretaría de Hacienda y Crédito Público.
“Segundo Plazo Adicional” tendrá el significado previsto en la Cláusula 3.2 (b).

“Sistema de Administración” significa el conjunto integral de elementos
interrelacionados y documentados cuyo propósito es la prevención, control y mejora del
desempeño de una instalación o conjunto de ellas en materia de seguridad industrial, seguridad
operativa y de protección al medio ambiente.

“Subcontratistas” significa aquellas Personas que lleyen a cabo las Actividades
Petroleras a solicitud del Contratista, conforme a la Cláusula 18.2.

“Subproductos” significa aquellos clementos o componentes distintos a los
Hidrocarburos, tal como el azufre o cualquier otro mineral o sustancia contenidos en el Petróleo o
Gas Natural que a su vez puedan ser separados de los Hidrocarburos.

“Trimestre” significa cualquier período de tres (3) Meses consecutivos que
comience el 1? de enero, 1* de abril, 1% de julio o 1* de octubre de cualquier Año,

“Unidad de Trabajo” se refiere a la magnitud unitaria utilizada como referencia
para establecer y evaluar el cumplimiento de las actividades del Programa Mínimo de Trabajo,

conforme a lo previsto en el Anexo 6,

“Valor Contractual de los Condensados” significa el resultado de multiplicar, en
el Período que se trate: (i) el Precio Contractual de los Condensados, por (ii) el volumen de los
Condensados medido en Barriles en los Puntos de Medición, determinado conforme a lo provisto

en el Ánexo 3,

*Valor Contractual de los Hidrocarburos” significa la suma del Valor
Contractual del Petróleo, el Valor Contractual del Gas Natural y el Valor Contractual de los
Condensados, determinado conforme a lo previsto en el Anexo 3.

“Valor Contractual del Gas Natural” significa el resultado de multiplicar, en el
Período que se trate: (i) el Precio Contractual del Gas Natural, por (ii) el volumen medido en
millones de BTU de Gas Natural en los Puntos de Medición, determinado conforme a lo previsto

en el Anexo 3,
“Valor Contractual del Petróleo” significa el resultado de multiplicar, en cl

Período que se trate: (i) el Precio Contractual del Petróleo, por (ti) el volumen de Petróleo medido
en Barriles en los Puntos de Medición, determinado conforme a lo previsto en el Anexo 3.

12 Singular y Plural. Los términos definidos en la Cláusula 1.1 podrán ser

utilizados en el presente Contrato tanto en singular como en plural.
AS

12 ÁREA CONTRACTUAL 13
Contrato No. CNH-RO1-L.03-A 13/2015

1.3 Encabezados y Referencias. Los encabezados de las Cláusulas del
presente Contrato han sido insertados únicamente por conveniencia y no afectarán en forma alguna

la interpretación del mismo. Toda referencia en el presente Contrato a “Cláusulas” o “Anexos”
entenderá como referencia a las Cláusulas y Anexos del presente Contrato, salvo que se indique lo

contrario.

CLÁUSULA 2,
OBJETO DEL CONTRATO

2.1 Modalidad Licencia. El objeto del presente Contrato es la realización de
las Actividades Petroleras, bajo la modalidad de contratación de licencia en virtud de lo cual se
otorga al Contratista el derecho de extraer a su exclusivo costo y riesgo los Hidrocarburos
propiedad del Estado en el Área Contractual, de conformidad con la Normatividad Aplicable, las
Mejores Prácticas de la Industria y los términos y condiciones del presente Contrato. El Contratista
tendrá derecho a la transmisión onerosa de los Hidrocarburos Producidos, siempre que, conforme
a los términos del Contrato, se encuentre al corriente en el pago de las Contraprestaciones del

Estado señaladas en la Cláusula 15.2.

El Contratista será el único responsable y cubrirá todos los Costos y proveerá todo
el personal, tecnología, Materiales y financiamiento necesarios para la realización de las
Actividades Petroleras. El Contratista tendrá el derecho exclusivo de conducir las Actividades
Petroleras en el Área Contractual, sujeto a lo establecido en el presente Contrato y en la
Normatividad Aplicable. La CNH no hace ninguna declaración ni garantía de ningún tipo respecto
al Área Contractual y el Contratista reconoce que no ha recibido ninguna garantía por parte de
ninguna Autoridad Gubernamental que los Hidrocarburos que se encuentren en el Área
Contractual serán comercialmente explotables ni que recibirá Hidrocarburos en volúmenes
suficientes para cubrir los Costos en que incurra durante la realización de las Actividades

Petroleras.

22 No Otorgamiento de Derechos de Propiedad. Este Contrato no confiere

al Contratista derecho de propiedad alguno sobre los Hidrocarburos en el Subsuelo, los cuales son
y permanecerán en todo momento propiedad de la Nación. Asimismo, en ningún caso recursos
minerales distintos a Hidrocarburos existentes en el Área Contractual (sean o no descubiertos por
el Contratista) serán propiedad del Contratista y éste no tendrá derecho en virtud de este Contrato
a explotar o utilizar dichos recursos, En caso que durante la conducción de Actividades Petroleras
el Contratista descubra en el Área Contractual recursos minerales distintos a Hidrocarburos, deberá
notificarlo a la CNH dentro de los quince (15) Días siguientes de ese descubrimiento. Nada de lo
establecido en este Contrato limita el derecho de la Nación de conceder a un tercero cualquier tipo
de concesión, licencia, contrato o cualquier otro instrumento jurídico para la explotación de los
recursos minerales distintos a Hidrocarburos de conformidad con la Normatividad Aplicable, El
Contratista deberá dar acceso al Área Contractual a cualquier Persona que reciba cualquier
concesión, licencia o contrato para explotar o utilizar recursos distintos a Hidrocarburos en el Área
Contractual, en los términos previstos por la Normatividad Aplicable,

2.3 Reporte Contable de Beneficios. Sin perjuicio de lo establecido en la

Cláusula 2,2, el Contratista podrá reportar para efectos contables y financieros el presente Contrato

y los beneficios esperados del mismo en términos de la Normatividad Aplicable.
A
e

13 ÁREA CONTRACTUAL 13

/

Contrato No, CNH-RO1-1.03-A13/2015

CLÁUSULA 3.
PLAZO DEL CONTRATO

3.1 Plazo, Este Contrato entrará en vigor en la Fecha Efectiva. Sujeto a los
demás términos y condiciones del presente Contrato, la duración del presente Contrato será de
veinticinco (25) Años a partir de la Fecha Efectiva, en el entendido que continuarán vigentes las
disposiciones que por su naturaleza tengan que ser cumplidas después de la terminación del
presente Contrato, incluyendo, sin limitar, las relativas al Abandono, a la indemnización y a la
seguridad industrial, seguridad operativa y protección al medio ambiente.

3.22 Prórroga. En caso que el Contratista esté al corriente con sus obligaciones
conforme al presente Contrato, el Contratista podrá solicitar a la CNH:

(a) A partir del vigésimo aniversario de la Fecha Efectiva, una prórroga del
presente Contrato por un periodo adicional de cinco (5) Años (el “Primer Plazo Adicional”)
siempre que se comprometa a mantener la Producción Comercial Regular en el Área Contractual,
en el entendido de que el Contratista deberá presentar dicha solicitud cuando menos dieciocho (18)
Meses antes de la fecha de terminación del plazo original del presente Contrato;

(b) Durante el Primer Plazo Adicional (de haberlo), una segunda prórroga del
presente Contrato por otro período adicional de cinco (5) Años (el “Segundo Plazo Adicional”),
siempre que se comprometa a mantener la Producción Comercial Regular, en el entendido de que
el Contratista deberá presentar dicha solicitud cuando menos dieciocho (18) Meses antes de la
fecha de terminación del Primer Plazo Adicional.

Junto con las solicitudes del Primer Plazo Adicional y Segundo Plazo Adicional, el
Contratista deberá entregar a la CNH una propuesta de modificación a los Planes de Desarrollo
aplicables que incluirá el proyecto para el Sistema de Administración y que considere el grado de
madurez de los yacimientos. La CNH revisará las solicitudes de prórroga y resolverá, si se aceptan
o no las propuestas de prórroga del Contratista y, en su caso, bajo qué condiciones técnicas y
económicas, En caso que la CNH autorice las prórrogas y el Contratista acepte las condiciones
técnicas y económicas de las mismas, las Partes modificarán por escrito los términos del presente

Contrato para reflejar tales condiciones.

3.3 Etapa de Transición de Arranque. Á partir de la Fecha Efectiva, iniciará

una etapa que tendrá una duración de hasta noventa (90) Días en la cual se llevará a cabo la entrega
del Área Contractual al Contratista por parte de la CNH o de un tercero designado para tal efecto
y que se conducirá conforme a lo siguiente:

(a) La CNH proporcionará al Contratista la información que tenga disponible a
la Fecha Efectiva respecto de los Pozos y Materiales, incluyendo el Inventario de Activos, las
autorizaciones ambientales, así como la información relativa a los impactos sociales en el Área

Contractual;

(b) El Contratista estará obligado a documentar la existencia y estado de
integridad de los Pozos y Materiales. El Estado vigilará que el contratista o asignatario que
estuviera a cargo del Área Contractual con anterioridad a la Fecha Efectiva lleve a cabo las
actividades de Abandono de Pozos y Materiales que no sean útiles para las Actividades Petroleras;

A

14 ÁREA CONTRACTUAL 13

/
Contrato No. CNH-RO1-L03-A13/2015

(c) El Contratista deberá iniciar la Evaluación de Impacto Social que deberá
conducirse conforme a lo previsto en la Ley de Hidrocarburos y la Normatividad Aplicable, la cual
deberá permitir la identificación, caracterización y predicción de impactos sociales, con la
finalidad de establece? la Línea Base Social previo al inicio de las Actividades Petroleras. El Estado
vigilará que el contratista o asignatario que estuviera a cargo del Área Contractual con anterioridad
a la Fecha Efectiva asuma los pasivos sociales que se identifiquen derivados de la conducción de
aquellas actividades petroleras realizadas con anterioridad a la Fecha Efectiva;

(d) El Contratista deberá iniciar los estudios que permitan establecer la Línea
Base Ambiental de acuerdo con los requerimientos que proporcione la Agencia al Contratista,
previo al inicio de las Actividades Petroleras, con la finalidad de identificar los Daños Ambientales
y Daños Preexistentes. El Estado vigilará que el contratista o asignatario que estuviera a cargo del
Área Contractual con anterioridad a la Fecha Efectiva asuma la responsabilidad y los gastos
relacionados con la restauración y compensación de los Daños Ambientales y la caracterización y

remediación de los Daños Precxistentes;

(0) La CNH tendrá la facultad de acompañar al Contratista durante la Etapa de
Transición de Arranque directamente o a través del tercero designado a efecto de revisar y validar
que las actividades correspondientes sean realizadas de acuerdo con las Mejores Prácticas de la
Industria y de conformidad con la Normatividad Aplicable;

(0 El Contratista asumirá total responsabilidad sobre el Área Contractual sobre
los Pozos y Materiales que en ella se encuentren, los pasivos sociales y Daños Preexistentes, de
conformidad con los plazos previstos en este Contrato y en la Normatividad Aplicable, y

(8) Una vez asumida la responsabilidad del Área Contractual solamente
procederán los Daños Ambientales y Daños Preexistentes si éstos fueron determinados en la Línea
Base Ambiental de conformidad con lo establecido en la Cláusula 13,4. Sin perjuicio de lo anterior,
el Contratista será responsable de cualquier Daño Ambiental ocasionado durante la realización de

las Actividades Petroleras,

La Etapa de Transición de Arranque se llevará a cabo de conformidad con la
Normatividad Aplicable.

3.4 Renuncia del Contratista. Sin perjuicio de lo previsto por la Cláusula 17,
el Contratista podrá en cualquier momento renunciar a la totalidad o una(s) parte(s) del Área
Contractual, y con ello dar por terminado este Contrato en relación con la(s) parte(s) del Área
Contractual en cuestión, mediante la entrega a la CNH de una notificación irrevocable por escrito
con por lo menos tres (3) Meses de anticipación a la fecha efectiva de dicha renuncia. Dicha
renuncia no afectará las obligaciones del Contratista relacionadas con: (i) la terminación del
Programa Mínimo de Trabajo y el Incremento en el Programa Mínimo y, en su caso, el pago de
las penas convencionales correspondientes; (11) cl Abandono y la entrega del área de acuerdo con
lo establecido en la Cláusula 17, y (iii) la renuncia y devolución del Árca Contractual de acuerdo
con lo establecido en la Cláusula 6. En caso de la terminación anticipada del presente Contrato por
parte del Contratista conforme a esta Cláusula 3.4, éste no tendrá derecho a recibir indemnización

alguna.

eS

15 ÁREA CONTRACTUAL 13

Contrato No. CNH-R01-L03-A 13/2015

CLÁUSULA 4.
EVALUACIÓN

4.1 Plan de Evaluación, Dentro de los ciento veinte (120) Días siguientes a la
Fecha Efectiva, el Contratista deberá presentar a la CNH para su aprobación un Plan de
Evaluación. El Plan de Evaluación podrá cubrir la totalidad o una parte del Área Contractual y
deberá contener lo previsto en el Anexo 7 (incluyendo el Sistema de Administración).

La CNH resolverá sobre la propuesta de Plan de Evaluación en un plazo que no
excederá los ciento veinte (120) Días a partir de que reciba la información necesaria en los términos
de la Normatividad Aplicable. La CNH no podrá negar su aprobación sin causa justificada.

Sin menoscabo de la facultad de aprobar el Plan de Evaluación dentro del plazo
previsto en esta Cláusula 4.1, la CNH podrá emitir observaciones relativas a dicho Plan de
Evaluación, cuando éste no se elabore de conformidad con las Mejores Prácticas de la Industria
para la evaluación del potencial de Hidrocarburos, incluyendo estándares en seguridad industrial,
seguridad operativa, protección ambiental y de salud en el trabajo, El Contratista será quien
proponga las soluciones operativas y los ajustes correspondientes al Plan de Evaluación para
atender las observaciones de la CNH. La CNH y el Contratista podrán celebrar audiencias o
comparecencias para aclarar de buena fe cualquier diferencia técnica que cxista al respecto de las
observaciones al Plan de Evaluación, de conformidad con las Mejores Prácticas de la Industria y

la Normatividad Aplicable.

42 — Período Inicial de Evaluación. El Período de Evaluación iniciará con la
Fecha Efectiva y tendrá una duración de hasta un (1) Año a partir de la aprobación del Plan de
Evaluación. El Contratista estará obligado a concluir, al menos, el Programa Mínimo de Trabajo
durante el Período Inicial de Evaluación. El Contratista podrá llevar a cabo en el Período Inicial
de Evaluación la totalidad o una parte de las Actividades Petroleras contempladas en el Incremento
en el Programa Mínimo, o en su caso, realizarlas en el Periodo Adicional de Evaluación.
Asimismo, podrá lleyar a cabo Unidades de Trabajo adicionales en términos del Plan de
Evaluación aprobado por la CNH, mismas que serían acreditadas en caso que la CNH otorgue cl
Período Adicional de Evaluación de conformidad con lo previsto en la Cláusula 4.3.

43 — Período Adicional de Evaluación. Sujeto a lo establecido en esta Cláusula
4.3, el Contratista podrá solicitar a la CNH, mediante notificación por escrito realizada con cuando
menos cuarenta y cinco (45) Días de anticipación a la terminación del Período Inicial de
Evaluación, la ampliación del Período de Evaluación por hasta un (1) Año más contado a partir de
la terminación del Período Inicial de Evaluación. El Contratista solamente podrá solicitar dicha
ampliación en caso que: (1) se comprometa a cumplir con el Programa Mínimo de Trabajo o el
Incremento en el Programa Mínimo no realizado durante el Período Inicial de Evaluación, y (11) se
comprometa a ejecutar adicionalmente al menos las Unidades de Trabajo equivalentes a un Pozo
de conformidad con el Anexo 6. La CNH aprobará dicha ampliación en caso que se cumplan con
las dos (2) condiciones antes mencionadas, reciba la Garantía del Período Adicional dentro de los
siguientes diez (10) Días Hábiles a que la CNH apruebe la ampliación, y el Contratista esté al
corriente con todas sus demás obligaciones conforme al presente Contrato.

16 ÁREA CONTRACTUAL 13

/
Contrato No, CNH-RO1-L03-A 13/2015

En caso que durante el Período Inicial de Evaluación, el Contratista haya llevado a
cabo Unidades de Trabajo adicionales a las establecidas en el Programa Mínimo de Trabajo y el
Incremento en el Programa Mínimo, el Contratista podrá solicitar la acreditación de dichas
Unidades de'Trabajo adicionales con el propósito de que se consideren como parte del compromiso
del Período Adicional de Evaluación. Dicha solicitud deberá incluirse en la solicitud de ampliación
del Período de Evaluación, conforme a lo previsto en esta Cláusula 4.3.

4.4 Retraso en la Presentación del Plan de Evaluación. En caso que el
Contratista presente para la aprobación de la CNH el Plan de Evaluación o el Plan de Desarrollo
transcurrido cl plazo establecido para su presentación sin causa justificada, el Contratista deberá
pagar al Fondo una pena convencional por Día de retraso equivalente a diez mil (10,000) Dólares.

4.5 Incumplimiento del Programa Vínimo de Trabajo o de los

Compromisos Adicionales. En caso de incumplimiento del Programa Mínimo de Trabajo, del
Incremento en el Programa Mínimo o de los compromisos adicionales que se adquirieron para el

Período Adicional de Evaluación, el Contratista deberá pagar al Fondo, en representación de la
Nación como penas convencionales:

(a) El monto necesario para llevara cabo las Unidades de Trabajo no ejecutadas
del Programa Mínimo de Trabajo al término del Período Inicial de Evaluación, así como las
Unidades de Trabajo no ejecutadas del Incremento en el Programa Mínimo en caso que al
Contratista no se le haya otorgado el Período Adicional de Evaluación al término del Período
Inicial de Evaluación de conformidad con lo establecido en esta Cláusula 4, calculado de
conformidad con lo establecido en la Cláusula 16,1 y en el Anexo 6, hasta por el monto de la

Garantía de Cumplimiento Inicial.

(b) El monto necesario para levar a cabo las Unidades de Trabajo que el
Contratista se comprometió a realizar durante el Período Adicional de Evaluación conforme a la
Cláusula 4.3 y que no haya llevado a cabo al término del Período Adicional de Evaluación,
calculado de conformidad con lo establecido en la Cláusula 16.1 y en el Anexo 6, hasta por el
monto de la Garantía del Período Adicional.

(0) En caso que el Contratista renuncie a la totalidad del Área Contractual
conforme a la Cláusula 3.4, se considerará que la fecha de la renuncia corresponderá al término
del Período Inicial de Evaluación o Período Adicional de Evaluación, según sea el caso, y se
aplicarán las penas convencionales que correspondan conforme a los incisos (a) y (b) de esta

Cláusula 4.5.

Emitida una resolución por parte de la CNH que determine las penas
convencionales por el incumplimiento a que sc refiere esta Cláusula 4.5, dicha resolución será
notificada por escrito al Contratista dentro de los tres (3) Días Hábiles siguientes a la emisión de
la misma. Dicha notificación deberá cumplir con lo establecido en la presente Cláusula y con la
Cláusula 29 de este Contrato, pudiendo comprobar su entrega mediante el acta de notificación o
acuse de recibo, El Contratista acepta que al recibir la notificación a que se refiere este inciso, se
obliga a cfcctuar el pago de la pena convencional correspondiente dentro del plazo señalado en la

misma, XK

17 ÁREA CONTRACIUAL 13
Contrato No. CNH-RO1-L03-A 13/2015

La notificación deberá indicar el plazo de quince (15) Días para que el Contratista
efectúe el pago por las penas convencionales que se determinen; el monto determinado; el número
de cuenta a la cual el Contratista deberá transferir por medios electrónicos dicho monto, así como
indicar el concepto que el Contratista deberá de referir al efectuar la transferencia, mismo que será:
“Pago de Penalización por Incumplimiento Contractual”,

La notificación antes descrita podrá efectuarse por personal acreditado de la CNH,
por correo certificado o mensajería en el domicilio del Operador indicado en la Cláusula 29 del
presente Contrato. En el caso que la notificación se realice por personal acreditado de la CNH, se
solicitará la presencia del representante legal. En cualquiera de las opciones antes descritas, se
deberá entregar la siguiente documentación: la notificación; copia de la resolución que determine
el pago de las penas convencionales derivadas del incumplimiento de las obligaciones contenidas
en esta Cláusula 4.5, la cual deberá estar firmada por personal acreditado de la CNH, y copia del
reporte semestral en el cual se verifique el cumplimiento de las Unidades de Trabajo, conforme al

Anexo 6 del presente Contrato que emita la CNH.

En caso que la notificación se realice de manera personal, la misma deberá señalar:
fecha y hora en que se efectúe la notificación; el nombre de! representante legal y su firma, o el
nombre y firma de la persona con quien se entienda la diligencia. Si éste se niega a recibir dicha
notificación, se hará constar en el acta de notificación, sin que ello afecte su validez,

En caso que la notificación se entregue de acuerdo a las opciones antes indicadas,
se podrá comprobar su entrega mediante el acta de notificación o acuse de recibo.

Para comprobar cl debido cumplimiento del pago de las penas convencionales, el
Fondo, a solicitud de la CNH, emitirá el documento en el que se haga constar la recepción o no del
pago derivado de las penas convencionales en el plazo señalado en la notificación.

(d) La CNH podrá hacer efectiva la Garantía de Cumplimiento a fin de cobrar
cualquier pena convencional en los montos que correspondan en caso que el Contratista no pague
al Fondo dichos valores dentro del plazo señalado cn la notificación.

Sin perjuicio de lo establecido en el presente Contrato, una vez que el Contratista
realice el pago de los montos descritos en los incisos (a) y (b), o en el caso que se haga efectiva la
Garantía de Cumplimiento de conformidad con el inciso (d) de esta Cláusula 4.5, se considerará
que el Contratista ha subsanado el incumplimiento del Programa Mínimo de Trabajo, del
Incremento en el Programa Mínimo o de los compromisos adicionales que se adquirieron para el

Período Adicional de Evaluación.

En caso que exista alguna discrepancia, el Contratista podrá acreditar el pago de la
pena convencional que se le hubiere notificado, mediante la presentación del comprobante emitido
por la institución bancaria con la cadena digital, número de folio, o número de transferencia que
permita rastrear la emisión de dicho comprobante, el mismo deberá reflejar la transacción bancaria
electrónica a la cuenta indicada en la notificación señalada, y el concepto referido en el inciso (c)
de esta Cláusula 4.5. El comprobante podrá estar acompañado de la impresión del estado de cuenta,
el cual podrá ser testado por el Contratista respecto de los rubros que no correspondan a la
operación señalada en el presente Contrato.

A

18 ÁREA CONTRACTUAL 13

e
Contrato No. CNH-R01-L03-A 13/2015

46 Pruebas de Formación. El Contratista remitirá a la CNH toda la
información relevante y los estudios técnicos relativos a cualquier prucba de formación,
pnelayendo aquellos datos que surjan directamente de la misma en los plazos establecidos en la
Normatividad Aplicable,

4.7 Hidrocarburos Extraídos Durante Pruebas. El Contratista podrá hacer
uso comercial de los Hidrocarburos obtenidos en la producción de cualquier prueba para
determinar las características del yacimiento. Lo anterior sin perjuicio del pago de
Contraprestaciones correspondientes a dichos Hidrocarburos, de conformidad con lo establecido

en el Anexo 3,

4.8 Informe de Evaluación, A más tardar treinta (30) Días contados a partir de
la terminación del Período de Evaluación, el Contratista deberá entregar a la CNH un informe de
todas las actividades de Evaluación llevadas a cabo durante dicho Período de Evaluación que
contenga cuando menos la información a que se hace referencia en el Anexo 8.

El plazo para el envío de la Notificación de Continuación de Actividades iniciará a
partir de la terminación del Período de Evaluación, de conformidad con la Cláusula 5.2.

CLÁUSULA 5
DESARROLLO

51 Plan Provisional. En caso que en el Área Contractual se encuentren
Campos en producción a la fecha de adjudicación del presente Contrato, el Contratista deberá
implementar, a partir de la Fecha Efectiva (el “Plan Provisional”) previamente aprobado por la
CNH de conformidad con lo establecido en las Bases de Licitación que deberá: (1) incluir una
propuesta de actividades que permitan dar continuidad operativa a las actividades de Extracción
en dichos Campos durante el primer Año a partir de la Fecha Efectiva y (ii) definir los
procedimientos de entrega y recepción de Hidrocarburos en el Área Contractual de conformidad

con la Normatividad Aplicable.
5.2 Notificación de Continuación de Actividades.

(a) A más tardar treinta (30) Días después de la terminación de! Período de
Evaluación, el Contratista deberá informar a la CNH si desea continuar con las Actividades
Petroleras en el Área de Evaluación (la “Notificación de Continuación de Actividades”).

(b) Una vez emitida la Notificación de Continuación de Actividades, el
Contratista deberá presentar el Plan de Desarrollo, de conformidad con lo previsto en la Cláusula

53,

53 Plan de Desarrollo. En caso que en el Área Contractual se encuentren
Campos en producción a la fecha de adjudicación del presente Contrato, el Contratista tendrá la
obligación de presentar un Plan de Desarrollo dentro de los ciento veinte (120) Días siguientes a
la Fecha Efectiva, para dar continuidad a las actividades de Extracción previstas en el Plan

Provisional. XK

19 ÁREA CONTRACTUAL 13
Contrato No. CNH-R0l-L03-A 13/2015

En caso de las Áreas de Evaluación, el Plan de Desarrollo deberá ser presentado
dentro de los ciento veinte (120) Días siguientes a la Notificación de Continuación de Actividades.

El Plan de Desarrollo deberá: (1) contemplar una parte o la totalidAd del Árca
Contractual; (15) incluir por lo menos la información requerida conforme al Anexo 9, (iii) prever
la utilización de métodos y procesos adecuados para obtener el máximo factor de recuperación
final de las Reservas, de conformidad con las Mejores Prácticas de la Industria y diseñarse de tal
forma que permita la optimización del beneficio económico de los Campos, evitando tasas de
declinación excesivas de producción o pérdida de presión, así como (iv) contar con el programa
de aprovechamiento de Gas Natural correspondiente y los mecanismos de medición de la
producción de Hidrocarburos. La CNH otorgará o negará su aprobación a la propuesta de Plan de
Desarrollo en un plazo que no excederá los ciento veinte (120) Días a partir de que reciba la
información necesaria en los términos de la Normatividad Aplicable. En caso que la CNH no emita
una resolución dentro del plazo establecido, ésta se entenderá en sentido favorable.

5,4 — Observaciones al Plan de Desarrollo por Parte de la CNH. Sin

menoscabo de la facultad de aprobar el Plan de Desarrollo por parte de la CNH en el plazo
establecido en la Cláusula 5.3, la CNH podrá emitir observaciones a cualquier Plan de Desarrollo
presentado por el Contratista, cuando determine que: (i) se modifican los sistemas de medición y/o
los Puntos de Medición; (ii) se modifican los programas de aprovechamiento de Gas Natural; (111)
las Reservas de Hidrocarburos en el Área Contractual se explotarían a tasas excesivas O
insuficientes; (iv) ocurriría una pérdida excesiva de presión en el yacimiento o no se alcanzaría la
distancia óptima de separación entre los Pozos; (v) el proyecto del Plan de Desarrollo no sea
consistente con las Mejores Prácticas de la Industria, incluyendo estándares en seguridad
industrial, seguridad operativa, protección ambiental y de salud en el trabajo; (vi) el proyecto det
Plan de Desarrollo no incluya un programa de cumplimiento del porcentaje de contenido nacional,
así como un programa de transferencia de tecnología; (vii) el proyecto del Plan de Desarrollo
incumpla con alguna otra de las disposiciones de este Contrato; (viii) se incumpliría con la
Normatividad Aplicable, incluyendo estándares en seguridad industrial, seguridad operativa,
protección ambiental y de salud en el trabajo; (ix) se asumiría un nivel de riesgo operativo y
ambiental que no sea aceptable conforme a la Normatividad Aplicable; (x) el Sistema de
Administración no es efectivo para administrar los riesgos dentro de niveles aceptables, o (xi) se
incumpliría con el Sistema de Administración o se causaría un impacto adverso sobre el medio

ambiente,

El Contratista será quien proponga las soluciones operativas y los ajustes
correspondientes al Plan de Desarrollo para atender las observaciones de la CNH. La CNH y el
Contratista podrán celebrar audiencias o comparecencias para aclarar de buena fe cualquier
diferencia técnica que exista al respecto de las observaciones al Plan de Desarrollo, de conformidad
con las Mejores Prácticas de la Industria y la Normatividad Aplicable, La CNH podrá consultar a
la Agencia y a la Secretaría de Economía, en el ámbito de sus atribuciones.

5.5 Cumplimiento del Plan de Desarrollo y Modificaciones. El Contratista

deberá desarrollar los Campos de acuerdo con el Plan de Desarrollo aprobado. El Contratista podrá
proponer modificaciones al Plan de Desarrollo, en términos de lo previsto en el Anexo 9 y sujeto
a la aprobación de la CNH. La CNH, podrá consultar a la Agencia y a la Secretaría de Economía,
en el ámbito de sus atribuciones y resolverá sobre la propuesta de modificación en un plazo que

eS

4
o] 20 ÁREA CONTRACTUAL 13

Contrato No. CNH-ROI-L03-A 13/2015

no excederá los ciento veinte (120) Días a partir de que reciba la información necesaria en los
términos de la Normatividad Aplicable,

5.6 Actividades de Exploración. Si derivado de la conducción de las

Actividades Petroleras, el Contratista determina la posibilidad de realizar un descubrimiento en
horizontes distintos a las áreas evaluadas, podrá presentar una solicitud a la CNH para llevar a
cabo actividades de Exploración de conformidad con los términos del Contrato.

CLÁUSULA 6
DEVOLUCIÓN DEL ÁREA

6.1 Reglas de Reducción y Deyolución. El Contratista deberá renunciar y
devolver el cien por ciento (100%) del Área Contractual:

(a) Si no cuenta con un Plan de Desarrollo aprobado por la CNH al finalizar los
plazos previstos en la Cláusula 5.3 y en la Normatividad Aplicable y

(b) Al darse por terminado el presente Contrato por cualquier motivo,
incluyendo la rescisión.

6,2 — No Disminución de Otras Obligaciones. Lo previsto en la Cláusula 6.1 no
se entenderá como una disminución de las obligaciones del Contratista de cumplir con los
compromisos de trabajo para el Período de Evaluación o con sus obligaciones respecto a las
actividades de Abandono y demás previstas en el Contrato,

CLÁUSULA 7. .
ACTIVIDADES DE PRODUCCIÓN

7.1 Perfil de Producción. A partir del Año en que se prevea cl inicio de la
Producción Comercial Regular, el Contratista incluirá en sus programas de trabajo un pronóstico
de producción para cada Pozo y yacimiento. Los programas de trabajo deberán contemplar la
producción de Hidrocarburos a la tasa óptima de conformidad con las Mejores Prácticas de la

Industria.

7,2 Instalaciones. El Contratista estará obligado a realizar todas las actividades
de construcción, instalación, reparación y reacondicionamiento de los Pozos, Instalaciones de
Recolección y cualesquiera otras instalaciones necesarias para las actividades de producción, de
conformidad con el Sistema de Administración. El Contratista mantendrá todos los Materiales
utilizados en las Actividades Petroleras en buen estado de funcionamiento de acuerdo con el
Sistema de Administración, las Mejores Prácticas de la Industria y las recomendaciones de los

fabricantes de los Materiales,

CLÁUSULA 8.
UNIFICACIÓN

8.1 Procedimiento de Unificación. El Contratista deberá dar aviso a la
Secretaría de Energía y a la CNH en un plazo que no excederá los sesenta (60) Días Hábiles

e

21 ÁREA CONTRACTUAL 13
Contrato No. CNH-RO1-L03-A 13/2015

posteriores a haber reunido los elementos suficientes que permitan inferir la existencia de un
yacimiento compartido, Dicho aviso deberá contener por lo menos: (i) el análisis técnico
sustentado que determine la posible existencia del yacimiento compartido; (1) las características
generales de dicho yacimiento compartido; (tii) los estudios geológicos, *geofísicos y demás
utilizados para determinar la posible existencia de dicho yacimiento compartido, incluyendo, en
su caso, la información obtenida de la perforación de Pozos mediante los cuales se determinó que
el yacimiento de que se trate excede los límites del Área Contractual; (iv) una propuesta de
programa de trabajo para las Actividades Petroleras previas al acuerdo de unificación entre el
Contratista y el(los) tercero(s) involucrado(s), y (v) la información adicional que el Contratista
considere necesaria,

Una vez recibido el aviso, se llevará a cabo lo siguiente:

(a) La CNH remitirá a la Scerctaría de Energía en un plazo no mayor a cuarenta
y cinco (45) Días Hábiles contados a partir de la recepción de la información correspondiente, el
dictamen técnico sobre la posible existencia del yacimiento compartido.

(b) Una vez recibida la información referida en el inciso (a) anterior, la
Secretaría de Energía contará con diez (10) Días Hábiles para enviar a la Secretaría de Hacienda
el dictamen que al efecto elabore la CNH, y demás información que considere necesaria a efecto
que emita su opinión respecto de la unificación en un plazo que no exceda los treinta (30) Días

Hábiles.

(o) Una vez recibida la opinión de la Sccrctaría de Hacienda, la Secretaría de
Energía contará con treinta (30) Días Hábiles para instruir al Contratista la unificación del
yacimiento compartido y solicitará al Contratista la información referida en ta Normatividad
Aplicable relativa al acuerdo de unificación. El Contratista contará con ciento veinte (120) Días
Hábiles para remitir dicha información.

(d) En caso que el Contratista no remita a la Secretaría de Energía la
información referida en el inciso (c) anterior y demás que se prevea en la Normatividad Aplicable,
la Secretaría de Energía determinará los términos y condiciones bajo los cuales se llevará a cabo
la unificación. Lo anterior, durante el siguiente Año, contado a partir de que concluya el plazo

referido en el inciso (c) anterior.

Con base en el acuerdo de unificación y en la propuesta de participación en las
Actividades Petroleras previas al acuerdo de unificación, según corresponda, la CNH podrá
aprobar al operador designado para la realización de actividades de Evaluación y Extracción en el
área del yacimiento compartido, de forma tal que las Unidades de Trabajo correspondientes al
yacimiento unificado puedan distribuirse entre las partes conforme a la participación establecida
en el acuerdo de unificación. Asimismo, las actividades desarrolladas para la determinación de la
existencia de un yacimiento compartido serán consideradas para acreditar el cumplimiento del
Programa Mínimo de Trabajo, el Incremento en el Programa Mínimo o, en su caso, los
compromisos adicionales adquiridos para el Período Adicional de Evaluación.

8.2 Unificación sin Contratista o Asignatario Contiguo, De conformidad con

lo previsto en la Cláusula 8.1 y en el supuesto que el yacimiento se localice parcialmente en un

ES

22 ÁREA CONTRACTUAL 13
Contrato No. CNH-R01-L03-A 13/2015

área en la que no se encuentre vigente una asignación o un contrato para la Exploración y
Extracción, el Contratista deberá notificar a la CNH los estudios geológicos, geofísicos y demás
utilizados para determinar la existencia de dicho yacimiento compartido, incluyendo, en su caso,
la información obtenida de la perforación de Pozos mediante los cuales se determinó que el
yacimiento de que se trate excede los límites del Área Contractual. El Contratista podrá continuar
con los trabajos dentro del Área Contractual mismos que deberán estar considerados en los Planes
de Evaluación y los Planes de Desarrollo aprobados por la CNH. Por su parte, la Secretaría de
Energía determinará el instrumento jurídico que servirá de base para [levar a cabo las Actividades
Petroleras en el área en la que no se encuentre vigente una asignación o contrato para la
Exploración y Extracción. Sin perjuicio de lo anterior, el Contratista podrá someter a consideración
de la Secretaría de Energía las áreas en las que sc extiendan los yacimientos compartidos de
conformidad con lo establecido en cl artículo 29, fracción 1 de la Ley de Hidrocarburos. Dicha
propuesta no será vinculante, ni otorgará derechos preferenciales en relación con la adjudicación
de los contratos para la Exploración y Extracción que resulten.

CLÁUSULA 9.
AVANCE DE LAS ACTIVIDADES PETROLERAS

9.1 Perforación de Pozos. Antes de iniciar la perforación de cualquier Pozo, el
Contratista deberá obtener los permisos y autorizaciones que correspondan conforme a la
Normatividad Aplicable. Una vez recibida la autorización para la perforación de cualquier Pozo,
el Contratista estará obligado a cumplir con los términos y condiciones de la autorización y dentro
de las especificaciones técnicas requeridas en el Plan de Evaluación o Plan de Desarrollo, excepto
si existen Obstáculos a la Continuación de la Perforación.

9,2 Reportes de Perforación y Geofísicos.

(a) Durante la perforación de cualquier Pozo y hasta la terminación de las
operaciones de perforación, el Contratista enviará a la CNH los reportes de perforación que
requiera la Normatividad Aplicable, El Contratista deberá mantener un registro digital, en original
y reproducible con buena calidad, de toda la información geológica y geofísica relacionada con el
Árca Contractual y deberá entregar a la CNH una copia de dicha información, incluyendo los

registros de bitácora de los Pozos.

(b) A la terminación de cualquier Pozo, el Contratista deberá presentar un
informe final de terminación de Pozo que contenga cuando menos la información requerida por la
Normatividad Aplicable.

9.3 — Programas de Trabajo Indicativos. El Contratista proporcionará a la

CNH, a más tardar el primer Día Hábil del cuarto Trimestre de cada Año, programas de trabajo
indicativos que deberán contener una lista detallada de las actividades que planea realizar y el
tiempo estimado para cada una de estas actividades.

9.4 — Informes de Avance. El Contratista proporcionará a la CNH, dentro de los
diez (10) Días Hábiles siguientes al final de cada Trimestre, un informe detallado de avance que
* muestre el progreso de las Actividades Petroleras durante el Trimestre inmediato anterior que

deberá incluir lo siguiente:
eS

23 ÁREA CONTRACTUAL 13
Contrato No, CNH-RO1-L03-A 13/2015

(a) Un informe del desempeño en materia de seguridad industrial, seguridad
operativa, protección ambiental y salud en el trabajo, con base cn los indicadores del Sistema de
Administración y aquéllos que determine la Agencia y y

(b) Un informe que resuma el cumplimiento del Contratista y de los
Subcontratistas con relación a los procedimientos de confiabilidad operativa, así como el
desempeño de seguridad industrial, seguridad operativa y protección al medio ambiente de
conformidad con el Sistema de Administración.

9.5 Actividades Exentas de Aprobación. Salvo por lo previsto en la
Normatividad Aplicable, una vez aprobado el Plan de Evaluación o el Plan de Desarrollo, el
Contratista no tendrá que obtener la aprobación particular de la CNH de los detalles del diseño,
ingeniería y construcción de las instalaciones contemplados, ni el detalle de la manera en que serán

operados,

CLÁUSULA 10.
COSTOS

10.1 Contabilidad de Costos del Contratista. Toda operación contable del
Contratista relacionada con el cumplimiento de sus obligaciones derivadas del presente Contrato,
cualquiera que sea la moneda empleada y lugar de pago, deberá ser consignada en la Cuenta
Operativa, conforme a lo establecido en el Anexo 4 y la Normatividad Aplicable,

10.2 Presupuestos Indicativos, El Contratista proporcionará a la CNH, a más
tardar el primer Día Hábil del cuarto trimestre de cada año, presupuestos indicativos que debcrán
contener una lista detallada de las actividades que planea realizar y el costo estimado de cada una

de estas actividades.

10,3 Procura de Bienes y Servicios. Toda la procura de los bienos y servicios
relacionados con las Actividades Petroleras se sujetará a los principios de transparencia, economía
y eficiencia y deberá cumplir con lo establecido en el Anexo 11,

10.4 Obligación de Mantener Registros. El Contratista deberá mantener en sus

oficinas en México todos los libros de contabilidad, documentos de soporte y otros registros
relacionados con las Actividades Petroleras de conformidad con los Procedimientos de
Contabilidad. Todos estos registros estarán disponibles para ser inspeccionados, revisados y
auditados por cualquier Persona designada por la Secretaría de Hacienda o por cualquier otra
Autoridad Gubernamental competente. Los registros en los cuales se aprecian las operaciones en
la Cuenta Operativa, deberán mantenerse desde la Fecha Efectiva y hasta cinco (5) Años
posteriores a la terminación del presente Contrato,

10.5 De las Operaciones del Contratista con Terceros, El Contratista se obliga
a incluir en todas sus operaciones con terceros, vinculadas con este Contrato e incluyendo entre
otros, la procura de bienes y servicios y la comercialización de los Hidrocarburos que le
correspondan como Contraprestación, una disposición que establezca que cuando así se lc solicite
por el Fondo, la Secretaría de Hacienda, o la CNH, dicho tercero estará obligado a entregar

ES

24 ÁREA CONTRACTUAL 13

/
Contrato No. CNH-RO1-L03-A 13/2015

directamente al solicitante la información sobre sus operaciones con el Contratista por virtud del
Contrato.

) CLÁUSULA 11.
MEDICIÓN Y RECEPCIÓN DE LOS HIDROCARBUROS NETOS

11.1 Volumen y Calidad. El volumen y la calidad de tos Hidrocarburos Netos
deberán medirse y determinarse en los Puntos de Medición, de acuerdo con los procedimientos
establecidos en la Normatividad Aplicable. Adicionalmente, la CNH podrá solicitar la medición
del volumen y la calidad de los Hidrocarburos Producidos a boca de Pozo, en baterías de
separación o a lo largo de los sistemas de Recolección y Almacenamiento, en cuyo caso, el
Contratista deberá suministrar e instalar el equipo adicional necesario para llevar a cabo dichas
mediciones. Toda la información relativa a la medición de los Hidrocarburos en virtud del presente
Contrato deberá ser reportada a la CNH conforme a lo previsto en la Normatividad Aplicable.

+. De manera simultánea a la presentación del
Plan de Desarrollo para aprobación de la CNH, el Contratista deberá proponer los procedimientos
de medición de los Hidrocarburos Netos. Dichos procedimientos deberán regular la programación,
Almacenamiento, medición y monitoreo de calidad de los Hidrocarburos Netos entregados en los
Puntos de Medición. Los procedimientos deberán cumplir con lo previsto en el presente Contrato,
el Capítulo 11 de la versión más reciente del Manual de Normas de Medición de Petróleo (Manual
of Petroleum Measurement Standards) del Instituto Americano del Petróleo (American Petroleum
Institute), las Mejores Prácticas de la Industria y la Normatividad Aplicable y desarrollarán, entre
otros, los siguientes temas: (i) los sistemas de medición; (ti) pronósticos de entrega de producción
de corto plazo; (iii) programación de entrega/recepción; (iv) medidas de seguridad industrial,
seguridad operativa, protección ambiental y salud en cl trabajo, y (v) las responsabilidades que se
deriven de la guarda y custodia de los Hidrocarburos desde los Pozos y hasta el Punto de Medición.
La CNH revisará la propuesta de procedimientos del Contratista y le comunicará cualquier
objeción u observación dentro de los treinta (30) Días siguientes a su recepción. Sin menoscabo
de la facultad de aprobar los procedimientos de entrega y recepción de los Hidrocarburos Netos
por parte de la CNH, el Contratista deberá atender en los procedimientos las observaciones
realizadas por CNH y deberá presentar una nueva versión que atienda dichas observaciones dentro
de los treinta (30) Días siguientes a que las haya recibido, La CNH y el Contratista podrán celebrar
audiencias o comparecencias para aclarar de buena fe cualquier diferencia técnica que exista al
respecto de los procedimientos de entrega y recepción de los Hidrocarburos Netos, de conformidad
con las Mejores Prácticas de la Industria y la Normatividad Aplicable.

En caso que en el Área Contractual se encuentren Campos en producción a la fecha
de adjudicación del presente Contrato los procedimientos de entrega y recepción deberán seguir lo
establecido en el Plan Provisional y el Contratista tendrá la obligación de actualizar dichos
procedimientos de conformidad con esta Cláusula 11 y la Normatividad Aplicable.

11.3 Instalación, Operación, Mantenimiento y Calibración de los Sistemas
de Medición. La instalación, operación, mantenimiento y calibración de los sistemas de medición
estará a cargo del Contratista, bajo la supervisión de la CNH. El sistema de medición será
suministrado por el Contratista y deberá contar con la aprobación de la CNH, quien verificará el
cumplimiento con la Normatividad Aplicable y con las Mejores Prácticas de la Industria. Con

de

25 ÁREA CONTRACTUAL 13
Contrato No, CNH-RO1-L03-A 13/2015

cargo al Contratista, un tercero independiente aprobado por la CNH verificará que el sistema de
medición, su operación y su gestión son aptos y miden los volúmenes y la calidad de los
Hidrocarburos dentro de los parámetros de incertidambre y tolerancia establecidos por la CNHL.

11.4 Registros. El Contratista deberá llevar registros completos y exactos de
todas las mediciones de los Hidrocarburos, debiendo poner a disposición de la CNH copia fiel de
los mismos. Adicionalmente, el Contratista deberá entregar los informes que establezca la
Normatividad Aplicable. Los representantes de la CNH tendrán la facultad de inspeccionar y
examinar los sistemas de medición, su operación y gestión, así como ser testigos, conjuntamente
con el Contratista, de las pruebas de calibración. Los sistemas de medición deberán también
permitirle a las Partes la medición en tiempo real en los Puntos de Medición con acceso remoto a

la información.

11.5 Mal Funcionamiento del Sistema de Medición. Si derivado de una prueba
o supervisión se muestra que cualquiera de los componentes de los sistemas de medición cstá fuera
de las especificaciones, descompuesto o calibrado incorrectamente, el Contratista deberá repararlo
inmediatamente y asegurarse que se encuentra en correcto estado de funcionamiento en un plazo
no mayor a setenta y dos (72) horas luego de haberse detectado el desperfecto o de recibir la
notificación de este hecho por parte de la CNH, Si derivado de una prueba o supervisión se
determina que alguno de los elementos de un sistema de medición es inexacto por más de uno por
ciento (1%) o que no ha estado funcionando, el Contratista deberá realizar un ajuste para corregir
la inexactitud de las mediciones hechas por el sistema de medición defectuoso en el período
durante el cual se encuentre la inexactitud o haya permanecido sin funcionar. En caso que el
período de inexactitud o de la falta en el funcionamiento no pudiere ser determinado mediante
pruebas o supervisión, el Contratista propondrá a la CNH un ajuste apropiado,

En caso que la CNE no considere adecuada la propuesta, en un plazo de diez (10)
Días contados a partir de que se hubiere descubierto la inexactitud o falla en el funcionamiento,
según sea el caso, la medición se realizará mediante la utilización de medidores de respaldo

apropiados,

En caso de fallas o inexactitudes en los sistemas de medición, si los medidores de
respaldo hubieren fallado o hubieren sido encontrados como inexactos por más de uno por ciento
(1%), entonces se estará a lo siguiente: (1) se considerará que el período durante el cual las
mediciones deberán ser ajustadas será la segunda mitad del período contado a partir de la última
prueba de los sistemas de medición, y (ii) las cantidades entregadas serán estimadas conforme a
toda la información disponible, incluyendo los registros de cualquier comercialización de

Hidrocarburos.

En la medida en que el período de ajuste incluya un período de entregas respecto
del cual sc hubiera pagado la Contraprestación del Estado o la Contraprestación del Contratista,
las mediciones ya corregidas de conformidad con esta Cláusula 11.5 serán utilizadas para
recalcular la cantidad debida por el período de inexactitud conforme a lo establecido en el Anexo
3, En caso que como resultado de la aplicación de las mediciones corregidas, se requiera ajustar el
balance pagado de Contraprestaciones en favor del Estado y del Contratista, dichos ajustes se
realizarán de conformidad con lo establecido en el Anexo 3,

26 ÁREA CONTRACTUAL 13

/
Contrato No. CNH-R01-L03-A 13/2015

11.6 Reemplazo del Sistema de Medición. Si el Contratista decide, por causas
debidamente justificadas, reemplazar cualquier sistema de medición, elementos o software
relacionado con los mismos, se procederá de acuerdo con lo establecido en la Normatividad
Aplicable y lo notificará a la CNH para que sus representantes estén presentes cuando laloperación

se lleve a cabo, si así lo consideran conveniente.

11,7 Acceso a los Sistemas de Medición. En cl marco de sus facultades de
supervisión, la CNH podrá verificar que los sistemas de medición hayan sido construidos,
mantenidos y operados conforme a lo aprobado en el Plan de Desarrollo y, en su caso, podrá
solicitar la instalación o instalar instrumentos de medición. Para llevar a cabo dicha supervisión,
la CNH podrá acreditar a terceros para hacer uso de cualquier instrumento o mecanismo
tecnológico conforme lo considere necesario. El Contratista deberá permitir el acceso a las
instalaciones, equipos, sistemas, software y documentación del Contratista relacionada con la
Medición a los funcionarios de la CNH debidamente acreditados o a quien ésta designe, así como
brindar el apoyo que se requiera durante las visitas de inspección o verificación.

11.8 Punto de Medición Fuera del Área Contractual. El Contratista podrá
solicitar, o la CNH podrá requerir, derivado del Plan de Desarrollo correspondiente, que el Punto
de Medición se ubique fuera del Área Contractual, En caso que se prevea que el Punto de Medición
se compartirá con áreas bajo la operación de algún tercero, distintas al Área Contractual
correspondiente, el Contratista deberá presentar para aprobación de la CNH un proyecto de
acuerdo para el uso compartido de las instalaciones de conformidad con el Anexo 13. La CNH
aprobará el acuerdo correspondiente entre las partes en términos de la Normatividad Aplicable y

las Mejores Prácticas de la Industria.

CLÁUSULA 12.
MATERIALES

12.1 Propiedad y Uso de Materiales. Durante la vigencia del presente Contrato,
el Contratista mantendrá la propiedad de todos los Materiales generados o adquiridos para ser

utilizados cn las Actividades Petroleras. La propiedad de dichos Materiales pasará de forma
automática a la Nación libre de gravamen, sin cargo , pago o indemnización alguna a la terminación
por cualquier motivo del presente Contrato, o en caso que la CNE rescinda el presente Contrato
sin perjuicio del finiquito que en cada caso corresponda en el entendido que el Contratista deberá
realizar la transferencia de los Materiales en buen estado de conservación y funcionamiento,
teniendo en cuenta el desgaste normal producido por el uso de los mismos en las Actividades
Petroleras, en términos de los artículos 28, fracción VII y 33 de la Ley de Ingresos Sobre
Hidrocarburos. El Contratista deberá formalizar la transferencia de los Materiales a la CNH o al
tercero designado por la CNH durante la Etapa de Transición Final. El Contratista deberá llevar a
cabo cualquier acto necesario o apropiado para formalizar dicha transferencia. El Contratista no
podrá usar los Materiales para un objeto distinto a las Actividades Petroleras de acuerdo con este

Contrato.

122 Materiales Exentos de Transferencia. Se excluyen de la transferencia de
Materiales prevista en la Cláusula 12.1: los Materiales Muebles; los Materiales arrendados por el
Contratista, así como los Materiales que sean propiedad de los Subcontratistas, siempre que los
arrendadores y Subcontratistas no sean Filiales del Contratista.

A

27 ÁREA CONTRACTUAL 13

Contrato No. CNH-RO1-L03-A 13/2015

123 Arrendamiento. El Contratista podrá arrendar activos para la realización
de las Actividades Petroleras, siempre que se indique expresamente en los contratos de
arrendamiento que en caso de terminación anticipada del presente Contrato por cualquier motivo,
la CNH tendrá la opción de solicitar la cesión de loS contratos de arrendamiento en favor del tercero
designado por la CNH, bajo los mismos términos y condiciones que el contrato de arrendamiento
original. El Contratista no podrá arrendar las Instalaciones de Recolección, lo anterior sin perjuicio
de que pueda obtener o prestar servicios relativos al uso compartido de este tipo de infraestructura

de conformidad con lo previsto en el Anexo 13,

12.4 Opción de Compra, En aquellos casos en que el Contratista tenga el
derecho de adquirir activos arrendados, el Contratista deberá ejercer la opción de transferencia,

salyo que cuente con la autorización previa de la CNH, El Contratista deberá asegurarse que todos
los contratos con estas opciones establezcan que la opción puede ser ejecutada por el Contratista
o por la CNH en las mismas condiciones. Asímismo, en aquellos contratos para el uso de equipos
de perforación, el Contratista deberá hacer su mejor esfuerzo para negociar una opción de renovar
o extender el periodo de contratación, así como cl derecho de ceder dicha opción, bajo los mismos
términos y condiciones, a un tercero designado por la CNH,

12.5 Disposición de Activos. El Contratista no podrá vender, arrendar, gravar,
dar en garantía, ni de cualquier otra forma disponer de los Materiales, sin el consentimiento de la
CNI y de acuerdo a los lineamientos que emita la Secretaría de Hacienda. El producto de la

disposición de Materiales tendrá el tratamiento especificado en el Anexo 4.

CLÁUSULA 13.
OBLIGACIONES ADICIONALES DE LAS PARTES

13.1 Obligaciones Adicionales del Contratista, Además de las otras
obligaciones establecidas en el Contrato, el Contratista deberá:

(a) Conducir las Actividades Petroleras de forma continua y eficiente de
acuerdo con el Plan Provisional, el Plan de Evaluación, Plan de Desarrollo y las Mejores Prácticas
de la Industria, así como todos los demás términos y condiciones del presente Contrato, el Sistema

de Administración y la Normatividad Aplicable;

(b) Llevar a cabo bajo su responsabilidad la Extracción, Recolección y
desplazamiento de los Hidrocarburos hasta el Punto de Medición;

(c) Suministrar todo el personal y todos los recursos técnicos, financieros y
otros recursos de cualquier otra naturaleza que sean necesarios para la ejecución de las Actividades

Petroleras;

(d) — Obtener oportunamente todos los permisos de cualquier Autoridad
Gubernamental necesarios para la realización de las Actividades Petroleras;

(e) Obtener oportunamente todos los Materiales requeridos para la realización
de las Actividades Petroleras y asegurarse que sean adecuados para su objeto;

xXx

28 ÁREA CONTRACTUAL 13

/

Contrato No. CNH-R01-L03-A 13/2015

(0 Estar al corriente respecto de sus Obligaciones de Carácter Fiscal, de
acuerdo con la Normatividad Aplicable, así como ser residente para efectos fiscales cn México,
tencr por objeto exclusivamente la Exploración y Extracción de Hidrocarburos y no tributar en el
régimen fiscal opcional para grupos de sociedades a que se refierc cl Caolalo VI del Título

Segundo de la Ley del Impuesto sobre la Renta;

(2) Suministrar a la CNH toda la información, datos e interpretaciones
relacionadas con las Actividades Petroleras, tales como datos científicos y técnicos obtenidos en
razón de sus trabajos, perfiles eléctricos, sónicos, radiactivos, entre otros; cintas y líneas sísmicas;
muestras de Pozos, núcleos y formaciones; mapas e informes topográficos, geológicos, geofísicos,
geoquímicos y de perforación; así como cualquier otra información similar e informes de
evaluación geológica, geofísica y del yacimiento;

(1) Mantener cn México registros completos de todas las Actividades
Petroleras realizadas conforme a este Contrato;

(1 Contar con la certificación de la cuantificación de las Reservas
correspondientes al Área Contractual de conformidad con la Normatividad Aplicable;

10) Suministrar a la CNH toda la información sobre la existencia de recursos
mineros, hídricos y de otros tipos que se descubran como resultado de las Actividades Petroleras;

(k) Abstenerse de perforar, desde el Área Contractual, Pozo alguno que pueda
ir más allá de la proyección vertical del Área Contractual, salvo que se trate de yacimientos
unificados de conformidad con lo instruido por la Secretaría de Energía;

(0 Identificar cada Pozo de conformidad con la Normatividad Aplicable e
incluir esa referencia en todos los mapas, planos y otros registros similares mantenidos por el
Contratista;

(m)  Taponar debidamente los Pozos antes de abandonarlos a fin de evitar
contaminación, daño al medio ambiente o posibles daños a los depósitos de Hidrocarburos, de
conformidad con el Sistema de Administración y la Normatividad Aplicable;

(m) Facilitar que los representantes de la Agencia, de la CNA, de la Secretaría
de Hacienda y de cualquier otra autoridad, puedan realizar inspecciones de las Actividades
Petroleras y de todas las instalaciones, oficinas, registros y libros contables, así como de toda la
información relacionada con las Actividades Petroleras y proveer a dichos representantes, sin costo
alguno, las facilidades necesarias para el ejercicio de sus facultades en virtud de este Contrato,
incluyendo (tratándose de operaciones de Campo) transporte, alojamiento, alimentación y demás
servicios, en igualdad de condiciones a aquellas que suministre el Contratista a su personal;

(0) Cumplir con los requerimientos de información que le hagan las autoridades
competentes, incluyendo la CNH, la Agencia, la Secretaría de Energía, la Secretaría de Hacienda

y el Fondo;

29 ÁREA CONTRACTUAL 13

Contrato No. CNH-RO1-L03-A13/2015

(6) Asegurar que los Hidrocarburos en los Campos no se derramen o
desperdicien en cualquier otra forma y evitar el daño a los estratos que contengan Hidrocarburos

y a los que contengan depósitos de agua,

(9) Emplcar personal calificado, así como Materiales y tecnología de punta, de
acuerdo con las Mejores Prácticas de la Industria;

(n) Adoptar y asegurarsc que los Subcontratistas apliquen medidas apropiadas
para proteger la vida, descubrimientos arqueológicos y medio ambiente, de conformidad con el
Sistema de Administración y la Normatividad Aplicable;

(s) Ejecutar los planes de respuesta a emergencias previstos en el Sistema de
Administración en las situaciones de emergencia y de Caso Fortuito o Fuerza Mayor (ineluyendo
explosiones, rupturas, fugas u otros incidentes que causen o pudieran causar daño al ambiente o
presenten o puedan presentar una amenaza a la seguridad y salud de las Personas) con el fin de
mitigar sus efectos, así como reportar a la Agencia y la CNH con el detalle apropiado la situación

de emergencia y las medidas tomadas al respecto;

(0 Comunicar inmediatamente a la CNH de cualesquiera procedimientos
judiciales o administrativos en que el Contratista esté involucrado, en relación con el presente
Contrato o con las Actividades Petroleras;

() Tomar las medidas pertinentes para prevenir o reducir pérdidas, mitigar y
remediar cualquier daño causado por las Actividades Petroleras, y

() Mantener al menos las mismas condiciones financieras, de experiencia,
técnicas y de ejecución con las cuales originalmente ci Contratista suscribió el Contrato hasta la
terminación del mismo, con excepción del requisito relativo al capital contable mínimo que en su
oportunidad el Contratista acreditó en su calidad de interesado en términos de las Bases de
Licitación, para el cual se deberá mantener de manera anual un capital contable mínimo promedio
equivalente al solicitado durante la ctapa de precalificación de la Licitación.

132  Aprobaciones de la CNH. Siempre y cuando el Contratista haya entregado
oportunamente a la CNH la información aplicable de forma completa, en todos los supuestos en
los que conforme al presente Contrato la CNH deba revisar, proporcionar comentarios y aprobar
planes, la CNH deberá hacerlo dentro del plazo previsto en la Normatividad Aplicable, en el
entendido que la afirmativa ficta operará solamente en los supuestos expresamente previstos en la

Normatividad Aplicable.

La CNH podrá negar la aprobación de planes en el caso que los mismos: (i) no
cumplan con el Programa Mínimo de Trabajo y el Incremento en el Programa Mínimo, en su caso,
o (ii) no se ajusten a las Mejores Prácticas de la Industria. Lo anterior, sin perjuicio de lo previsto

en la Normatividad Aplicable.

13.3 Responsabilidad en Seguridad Industrial, Seguridad Operativa,

Protección al Ambiente y Salud en el Trabajo. El Contratista será responsable: (i) del
cumplimiento de todas las obligaciones, compromisos y condiciones de seguridad industrial,
seguridad operativa, protección al ambiente y salud en el trabajo previstas en la Normatividad

¿A

30 ÁREA CONTRACTUAL 13

Contrato No. CNH-R01-L03-A 13/2015

Aplicable, las Mejores Prácticas de la Industria y en las autorizaciones, permisos, licencias,
concesiones y registros ambientales obligatorios; (ii) de los Daños Ambientales asociados a la
ejecución las Actividades Petroleras y (iii) de cumplir con los controles y las medidas de
prevención en materia de seguridad industrial, seguridad operativa, protección al ambiente y salud
en el trabajo requeridos por la Agencia o por la Normatividad Aplicable o previstas en el Sistema
de Administración, Sin limitar la responsabilidad del Contratista y sus Subcontratistas prevista en
esta Cláusula 13.3 y cn la Normatividad Aplicable, cl Contratista y Subcontratistas deberán:

(a) Realizar las Actividades Petroleras de conformidad con las Mejores
Prácticas de la Industria en materia de seguridad industrial y seguridad operativa, respetando la
sustentabilidad ambiental para preservar u conservar el medio ambiente, sin causar daño a la
propiedad pública o privada y con apego al Sistema de Administración;

(b) Realizar todos los estudios ambientales y solicitar, obtener, mantener
vigentes y renovar todos los permisos, autorizaciones, licencias, concesiones y registros
ambientales de las autoridades competentes para la realización de las Actividades Petroleras, de
conformidad con el Sistema de Administración y la Normatividad Aplicable;

(c) Cumplir con todos términos, condicionantes y recomendaciones
establecidos en los permisos, autorizaciones, licencias, concesiones y registros ambientales
emitidos por las Autoridades Gubernamentales competentes y mantener los Campos en las mejores
condiciones que permitan un desarrollo sustentable;

(d) Emplear personal calificado, Materiales, procedimientos operacionales y

las tecnologías que cumplan con las Mejores Prácticas de la Industria, aplicando los principios de
p

prevención, precaución y preservación de los recursos naturales y de seguridad y salud de la

población y de su personal;

(e) Ser responsables de cualquier afectación o Daño Ambiental durante la
realización de las Actividades Petroleras de conformidad con lo establecido en el Contrato;

(5 Efectuar las labores de remediación, restauración, compensación y
resarcimiento que correspondan.

En caso de derrames al suclo, subsuelo y cuerpos de agua causados por las
Actividades Petroleras, el Contratista y Subcontratistas deberán llevar a cabo de inmediato las
acciones e implementar medidas de seguridad y los trabajos para controlar los efectos
contaminantes, incluyendo la limpieza, neutralización, remediación, recuperación, caracterización
y restauración de las áreas afectadas en términos de lo dispuesto por la Normatividad Aplicable;

(2) Colaborar con la Agencia, Autoridades Gubernamentales y los organismos
estatales encargados de la protección al medio ambiente y el desarrollo sustentable del Área
Contractual, en el entendido que el Contratista: (1) dará acceso al personal de la Agencia y
Autoridades Gubernamentales competentes a todas las instalaciones utilizadas en las Actividades
Petroleras para su inspección; (ii) entregará a la Agencia oportunamente toda la información y
documentación que le requiera en la materia de su competencia, de acuerdo a lo establecido en el
Sistema de Administración, y (tii) compareccrá ante la Agencia cuando sea requerido conforme a

la Normatividad Aplicable; K

31 ÁREA CONTRACTUAL 13

Contrato No. CNH-RO1-L03-A13/2015

(h) Mantener actualizado cel Sistema de Administración y apegarse a lo
establecido en cl mismo para la realización de las Actividades Petroleras, en el entendido que esta
obligación también le será aplicable a todos los Subcontratistas, y

(0 Como parte de las actividades de Abandono, realizar la actualización del
estudio de Línea Base Ambiental, responsabilizándose de Jos Daños Ambientales en cl Área
Contractual, remediar, restaurar, compensar y rehabilitar el Área Contractual que esté siendo
abandonada y cumplir con todas las obligaciones ambientales que pudieran cxistir como resultado
de las Actividades Petroleras de conformidad con la Normatividad Aplicable.

El Contratista será responsable de los Daños Ambientales en el Árca Contractual
que no hayan sido reportados en el estudio de Línea Base Ambiental conforme a lo establecido en
la Cláusula 13.4 y la Normatividad Aplicable.

13,4 Daños Preexistentes, El Contratista deberá iniciar la conducción de los
estudios para la determinación de la Línea Base Ambiental durante la Etapa de Transición de
Arranque de conformidad con lo preyisto en la Cláusula 3.3, la Normatividad Aplicable y las
disposiciones normativas establecidas por la Agencia. A más tardar ciento ochenta (180) Días
después de la Fecha Efectiva, el Contratista deberá presentar a la CNE y a la Agencia un informe
detallado de la Línea Base Ambiental, incluyendo la existencia de cualquier Daño Preexistente.
Dicho plazo podrá modificarse en una sola ocasión a solicitud del Contratista y previa autorización
de la CNH hasta por noventa (90) Días adicionales, La CNH y la Agencia podrán objetar dentro
de los noventa (90) Días siguientes a la recepción del estudio, los daños al medio ambiente y/o
Daños Preexistentes reportados. El Contratista solamente podrá excusarse de su responsabilidad
ambiental respecto a los Daños Ambientales y Daños Preexistentes oportunamente notificados
conforme a lo establecido en esta Cláusula 13.4 y la Normatividad Aplicable. Durante dicho
periodo de noventa (90) Días, la CNH y el Contratista podrán celebrar audiencias o
comparecencias para aclarar de buena fe cualquier diferencia técnica que exista al respecto de los
Daños Ambientales y Daños Preexistentes, de conformidad con las Mejores Prácticas de la
Industria, las disposiciones establecidas por la Agencia y la Normatividad Aplicable. Una vez que
la CNH y la Agencia aprueben los Daños Ambientales y Daños Preexistentes, se le entregará al
Contratista un documento que identifique la aceptación de dichos daños y las actividades de
restauración, remediación y Abandono que sean necesarias conforme a lo establecido en la
Cláusula 3,3. En caso que las Partes no lleguen a un acuerdo respecto a los Daños Ambientales y
Daños Preexistentes, las diferencias se resolverán conforme a los procesos establecidos en la

Cláusula 25.2.

13.5 Derecho de Acceso de Terceros al Área Contractual. De ser necesario,
el Contratista permitirá a la CNH, a cualquier otro contratista de actividades de Exploración y
Extracción, asignatario, autorizado o permisionario, el uso o paso sobre cualquier parte del Área
Contractual, sin costo alguno, siempre que ello no interfiera con las Actividades Petroleras
realizadas por el Contratista, sea técnicamente posible y no genere un inconveniente al Contratista,
de conformidad con la Normatividad Aplicable.
eN

32 ÁRFA CONTRACTUAL 13

Contrato No. CNH-R01-L03-4 13/2015

CLÁUSULA 14 .
DISPOSICIÓN DE LA PRODUCCIÓN

14,1 Hidrocarburos de Autoconsumo! El Contratista podrá utilizar
Hidrocarburos Producidos para las Actividades Petroleras (incluyendo su uso como parte de
cualquier proyecto de Recuperación Avanzada), como combustible o para inyección o
levantamiento neumático, sin costo alguno, hasta por los niveles autorizados por la CNH en el Plan
de Desarrollo aprobado, El Contratista no podrá quemar ni ventear el Gas Natural, excepto dentro
de tos límites autorizados por la Agencia o en la medida en que sea necesario para prevenir o
mitigar una emergencia, sujeto a los requerimientos ambientales previstos en la Normatividad

Aplicable.

14,2 Comercialización de la Producción del Contratista. El Contratista podrá
comercializar los Hidrocarburos Netos por sí mismo o a través de cualquier otro comercializador,
en el entendido que si se comercializan en territorio mexicano, el comercializador deberá contar
con registro ante la Comisión Reguladora de Energía de México, de conformidad con la

Normatividad Aplicable.

143 Disposición de los Subproductos. En caso que durante la realización de
las Actividades Petroleras en el Área Contractual y como parte del proceso de separación de los
Hidrocarburos se obtengan Subproductos, éstos permanecerán bajo la propiedad del Estado. El
Contratista debcrá notificar a la CNH el volumen estimado de dichos Subproductos y la forma en
que éstos serán recolectados, transportados, almacenados, desechados, procesados y/o

comercializados.

Los ingresos y costos derivados de la disposición o comercialización de los
Subproductos por parte del Contratista se sujetarán a lo establecido en los Anexos 3 y 4.

CLÁUSULA 15.
CONTRAPRESTACIONES

15.1 Pagos Mensuales. Á partir de que inicie la Producción Comercial Regular
y entregue los Hidrocarburos Netos en los Puntos de Medición, el Fondo, de conformidad con lo
establecido en los Anexos 3, 4 y 12, calculará las Contraprestaciones que le correspondan al Estado
durante la vigencia del presente Contrato, con base en la información que reciba en términos de
dichos Anexos, y, por conducto de la CNI, llevará a cabo el pago en el mismo Punto de Medición
de aquellas Contraprestaciones del Contratista que resulten de dichos cálculos.

Los Hidrocarburos Producidos por el Contratista como resultado de la ejecución de
las actividades de Extracción de conformidad con el Plan Provisional serán considerados como
parte de la Producción Comercia) Regular.

152  Contraprestación del Estado. Dc conformidad con el Anexo 3 y los
ajustes que conforme al Anexo 3 correspondan, las Contraprestaciones del Estado estarán

integradas por:

33 ÁREA CONTRACTUAL 13
Contrato No. CNEIL-RO1-L03-A 13/2015

(a) La Cuota Contractual para la Fase Exploratoria, la cual será aplicable
durante el Periodo de Evaluación;

(b) Vas Regalías, y

(c) El sesenta punto treinta y seis por ciento (60.36%) del Valor Contractual de
tos Flidrocarburos para el Mes de que se trate, mismo que será ajustado de conformidad con el
Mccanismo de Ajuste,

15.3  Contraprestación del Contratista. La Contraprestación del Contratista,

para el Mes de que se trate corresponderá a la transmisión onerosa de los Hidrocarburos Netos en
dicho Mes siempre que, conforme a lo establecido en el Contrato, el Contratista csté al corriente
en el pago de las Contraprestaciones del Estado señaladas en la Cláusula 15.2 que se hayan
generado a partir de la Fecha Efectiva y hasta el Mes inmediato anterior.

El primer volumen de Hidrocarburos Netos se transferirá al Contratista siempre que
éste se encuentre al corriente en el pago de las Contraprestaciones del Estado que hasta ese

momento se hayan generado.

15.4 Valor Contractual de los Hidrocarburos. Para efectos del cálculo de las
Contraprestaciones, el Valor Contractual de los Hidrocarburos para cada Mes se determinará de
conformidad con lo establecido en el Anexo 3,

15.5 Cálculo de las Contraprestaciones. Corresponderá al Fondo realizar el

cálculo de la Contraprestación del Estado y la Contraprestación del Contratista que corresponda
para cada Mes conforme al presente Contrato respecto de los Hidrocarburos obtenidos en la
producción de cualquier prueba para determinar las características del yacimiento y los caudales
de producción, así como aquellos Hidrocarburos obtenidos a partir del inicio de la Producción
Comercial Regular con base en la información sobre producción, calidad y otros datos que reciba
del Contratista y de la CNH de conformidad con lo estipulado al efecto en los Anexos 3, 4 y 12.
Lo anterior sin perjuicio de las facultades de verificación y auditoría de la Secretaría de Hacienda
conforme a la Normatividad Aplicable y en su caso, de los ajustes que dicha Secretaría determine
conforme a lo establecido en la Normatividad Aplicable y en el presente Contrato y sus Anexos,

CLÁUSULA 16,
GARANTÍAS

16.1 Garantía de Cumplimiento.

Para garantizar el debido, adecuado y pleno cumplimiento de los compromisos por
parte del Contratista durante el Periodo de Evaluación, el Contratista deberá entregar la Garantía
de Cumplimiento para la cual podrá optar por la presentación de una carta de crédito o una póliza

de fianza.
Simultáneamente con la firma del presente Contrato, el Contratista deberá presentar

una garantía por un monto de EUA $3,336,450.00 (Tres millones trescientos treinta y seis mil
cuatrocientos cincuenta Dólares 00/100 CY) que comprenderá aquellos eompromisos adquiridos

eS

34 ÁREA CONTRACTUAL 13

2

Contrato No. CNH-RO1-L03-A13/2015

para cubrir el Programa Mínimo de Trabajo y el Incremento en el Programa Mínimo, (la “Garantía
de Cumplimiento Inicial”). En consecuencia, la CNH, tendrá el derecho de hacer efectiva la
Garantía de Cumplimiento Inicial a fin de cobrar cualquier pena convencional indicada en la
Cláusula 4 y aplicable con motivo de cualquier incumplimiento.

A solicitud del Contratista, el monto de la Garantía de Cumplimiento Inicial sc
podrá reducir de manera anual en proporción al cumplimiento de las obligaciones garantizadas,
previa verificación y autorización de la CNH.

Al concluir el Período Inicial de Evaluación, el Contratista podrá solicitar la
devolución de la Garantía de Cumplimiento Inicial. En caso que se hubiese aprobado el
otorgamiento del Período Adicional de Evaluación, ésta devolución únicamente podrá hacerse
efectiva una vez que el Contratista presente una nueva garantía (la “Garantía del Período
Adicional”) de conformidad con esta Cláusula 16,1,

La Garantía del Período Adicional deberá presentarse por un monto que será
considerado previendo los elementos de la Cláusula 4.3 y deberá presentarse a la CNH a más tardar
diez (10) Días después de que la CNH apruebe el otorgamiento Período Adicional de Evaluación
pero en todo caso antes que inicie el Período Adicional de Evaluación y ésta garantizará el debido,
adecuado y pleno cumplimiento por parte del Contratista del Programa Mínimo de Trabajo, del
Incremento en el Programa Mínimo no realizado durante el Período Inicial de Evaluación y su
compromiso adicional de trabajo para el Período Adicional de Evaluación.

La CNH tendrá derecho de hacer efectiva la Garantía del Período Adicional a fin
de cobrar cualquier pena convencional indicada en la Cláusula 4.5 y aplicable con motivo del
incumplimiento del Programa Mínimo de Trabajo, el Incremento en el Programa Mínimo y los
compromisos adicionales para el Período Adicional de Evaluación.

Al concluir el Período Adiciona! de Evaluación, el Contratista podrá solicitar la
devolución de la Garantía del Período Adicional una vez que la CNH emita la constancia de
cumplimiento total de las obligaciones del Período Adicional de Evaluación.

En caso que la Garantía de Cumplimiento que corresponda se haga efectiva, los
recursos avalados por ésta se transferirán al Fondo.

Según el instrumento elegido para garantizar los compromisos del Período de
Evaluación, el Contratista deberá observar lo siguiente:

(a) Si el Contratista presenta una carta de crédito:

(1) Deberá tener el carácter de incondicional e irrevocable y deberá ser emitida
en favor de la CNA por una institución bancaria mexicana autorizada O
emitida por un banco extranjero y confirmada por una institución bancaria
mexicana autorizada, por el monto establecido en esta Cláusula 16.1
utilizando el formato de carta de crédito que se adjunta como Anexo 10-A .

A

35 ÁREA CONTRACTUAL 13

3d

nl
Contrato No, CNH-RO1-L03-A 13/2015

(ii) La Garantía de Cumplimiento Inicial deberá mantenerse vigente hasta
sesenta (60) Días después de la fecha de terminación del Período Inicial de
Evaluación previa verificación de la CNH del cumplimiento total de las

A obligaciones relativas a este período.

iii)La Garantía del Período Adicional deberá mantenerse vigente hasta sesenta
(60) Días después de la fecha de terminación del Período Adicional de
Evaluación previa verificación de la CNH del cumplimiento total de las
obligaciones relativas a este período.

(b) Si el Contratista presenta una póliza de fianza:

(D) Deberá ser expedida en favor y disposición de la CNH por una sociedad
anónima autorizada para organizarse y operar conforme a la Ley de
Instituciones de Seguros y Fianzas como institución de fianzas, cuyo objeto
sea el otorgamiento de fianzas a título oneroso, por el monto establecido en
esta Cláusula 16.1, utilizando el formato de póliza de fianza que se adjunta
como Anexo 10-B.

(ii) La Garantía de Cumplimiento Inicial deberá mantenerse vigente hasta ciento
ochenta (180) Días después de la fecha de terminación del Período Inicia!
de Evaluación previa verificación de la CNH del cumplimiento total de las
obligaciones relativas a dicho período.

(iii) La Garantía del Periodo Adicional deberá mantenerse vigente hasta ciento
ochenta (180) Días después de la fecha de terminación del Período
Adicional de Evaluación previa verificación de la CNH del cumplimiento
total de las obligaciones relativas a este período.

(iv) El Contratista renuncia expresamente:

(1) Ala notificación previa de ejecución de la póliza de fianza por parte
de la CNH de conformidad con lo establecido en el artículo 289,
párrafo cuarto de la Ley de Instituciones de Seguros y de Fianzas

(2) Al beneficio de compensación en términos de lo que disponen los
artículos 2197, en relación con el 2192 fracción 1, del Código Civil
Federal y 289, último párrafo, de la Ley de Instituciones de Seguros

y de Fianzas.

16,2 Garantía Corporativa. Simultáneamente con la suscripción del presente
Contrato, el Contratista deberá entregar a la CNH la Garantía Corporativa debidamente suscrita
por el Garante utilizando el formato incluido en el Anexo 2 y de conformidad con lo siguiente:

(a) El Contratista podrá presentar una Garantía Corporativa debidamente
suscrita por su empresa matriz en última instancia, O

36 ÁREA CONTRACTUAL 13

Contrato No, CNH-RO1-L03-A13/2015

(b) En caso que el Garante no se trate de la empresa matriz en última instancia
del Contratista, dicho Garante deberá exhibir a la CNH sus estados financieros consolidados
debidamente auditados que demuestren un capital contable mínimo equivalente al monto que
resulte menor entre: (i) mil millones de Dólares y (ii) la suma de:

(1) 300 millones de Dólares multipticados por el número de contratos cn Áreas
Tipo 2 adjudicados al Contratista como resultado de la Licitación y

(2) 7.5 millones de Dólares multiplicados por el número de contratos en Áreas
Tipo l adjudicados al Contratista como resultado de la Licitación.

(c) En caso que el Garante no pueda cumplir con el requisito de capital contable
previsto en cl inciso (b) anterior, el Contratista deberá notificar a la CNH dentro de los cinco (5)
Días posteriores a que tengan conocimiento de dicho incumplimiento y presentar una Garantía
Corporativa de conformidad con el inciso (a) de esta Cláusula 16.2 o en su caso acreditar el
requisito del inciso (b) anterior por un Garante debidamente capitalizado.

La Garantía Corporativa se ejercerá en última instancia para cxigir cl cumplimiento
puntual y oportuno de todas y cada una de las obligaciones del Contratista en virtud de este
Contrato que no hayan sido pagadas y/o cumplidas en su totalidad por el Contratista, según
corresponda, previa ejecución de las Garantías de Cumplimiento y en su caso, posterior a la
ejecución de las pólizas de seguros a las que hace referencia la Cláusula 19.

CLÁUSULA 17,
ABANDONO Y ENTREGA DEL ÁREA CONTRACTUAL

17.1. Requerimientos del Programa. El Contratista estará obligado a llevar a
cabo todas las operaciones relacionadas con el Abandono del Árca Contractual, El Plan de
Desarrollo presentado para la aprobación de la CNA deberá contener una sección relacionada con
el Abandono, la cual deberá incluir todas las actividades necesarias para el taponamiento definitivo
de Pozos, restauración, remediación y en su caso, compensación ambiental del Área Contractual,
desinstalación de maquinaria y equipo, y entrega ordenada y libre de escombros y desperdicios del
Área Contractual. Dichas actividades deberán realizarse conforme a las Mejores Prácticas de la
Industria, al Sistema de Administración y a la Normatividad Aplicable.

17.2 Notificación de Abandono. Antes de taponar algún Pozo o desinstalar
cualquier Material, el Contratista deberá notificarlo a la Agencia y a la CNH, con cuando menos
sesenta (60) Días de anticipación.

17.3 Fideicomiso de Abandono, El Contratista deberá abrir un fideicomiso de
inversión (el “Fideicomiso de Abandono”), que esté bajo el control conjunto de la CNH y el
Contratista, en una institución bancaria mexicana autorizada por la CNH, Las Partes acuerdan que
el fin del Fideicomiso de Abandono es crear una reserva para fondear las operaciones de Abandono
en el Área Contractual. El Contratista no podrá hacer uso de los fondos depositados en el
Fideicomiso de Abandono para cualquier otro propósito que no sea llevar a cabo las operaciones
de Abandono en el Área Contractual, ni tendrá derecho a dar en garantía, ceder o disponer de

re

37 ÁREA CONTRACTUAL 13
Contrato No. CNH-R01-L03-A 13/2015

cualquier otra forma del Fideicomiso de Abandono. Lo anterior sin perjuicio de cualquier otro
requerimiento impuesto por la Agencia de conformidad con la Normatividad Aplicable.

y 17.4 Fondeo del Fideicomiso de Abandono. El Contratista deberá depositar al
Fideicomiso de Abandono un cuarto (1/4) de la Aportación Anual al término de cada Trimestre.
La Aportación Anual para las operaciones de Abandono en el Área Contractual será determinada

con base en la siguiente fórmula:

AAcMáximo [O,(PAE/RR)*CAE-1A¡]

Donde:

AA = Aportación Anual.

PAE, = Producción estimada en el Campo para el Año del
cálculo,

RR = Reservas remanentes al inicio del Año del cálculo,

según lo determine el Contratista, cuantificadas con base en la
metodología que establezca la CNH. Estas reservas remanentes
deberán ser consistentes con el volumen de Hidrocarburos a
recuperar desde cl inicio del Año del cálculo y hasta lo que ocurra
primero entre: (i) la terminación natura! del Contrato, o (ii) el Año
en que se estima se terminarán las actividades de Abandono en el

Campo.

CAE = Monto remanente de los Costos de Abandono al
inicio del Año del cálculo, estimado conforme al Plan de Desarrollo
aprobado, según sea modificado. Dicho monto remanente se
calculará como la diferencia entre el monto global de los Costos de
Abandono que sea estimado sobre la base de los Costos de
Abandono futuros para el Campo desde el Año del cálculo hasta lo
que ocurra primero entre: (i) la terminación natural del Contrato, o
(ii) el Año en que se estima se terminarán las actividades de
Abandono en el Campo, según estudios técnicos realizados por el
Contratista y aprobados por la CNA, menos el saldo acumulado en
el Fideicomiso de Abandono al iniciar el Año de Caleulo (AAA1-1).

TA: = Es el interés generado en el Fideicomiso en el Año

de cálculo, siguiendo la siguiente fórmula:
TA; =1 * AAA;.1

Donde:

r = Es la tasa de interés aplicable al saldo del

Fideicomiso de Abandono.
eN

38 ÁREA CONTRACTUAL 13

Contrato No, CNH-R01-L03-A 13/2015

AAA: = Es el saldo acumulado en el Fideicomiso de
Abandono al terminar el Año de cálculo, definido de la siguiente
forma:

)

AAAt= AAAEAA RA Str.
Donde:
Su = Es el monto total retirado del Fideicomiso de

Abandono durante el Año de cálculo para financiar actividades de
Abandono realizadas en el mismo Año.

17.5 Fondos Insuficientes. La responsabilidad del Contratista de cumplir con
los trabajos de Abandono es independiente a que existan o no fondos suficientes en el Fideicomiso
de Abandono. En caso que los fondos de la cuenta de Abandono sean insuficientes para cubrir
todos los Costos de Abandono, el Contratista será responsable de cubrir el monto faltante. En el
contrato de Fidcicomiso de Abandono se deberá establecer que, en el caso de existir un remanente
en el fondo y una vez que se hayan cubierto los Costos de Abandono, los recursos se deberán
enterar al Contratista, previa autorización de la CNH que certifique el total cumplimiento de las
obligaciones de Abandono conforme al presente Contrato y los Planes de Desarrollo aprobados.

17.6 Sustitución Solicitada por la CNH. Antes de la terminación del presente

Contrato por cualquier motivo, o en caso que la CNH rescinda el Contrato, la CNH podrá solicitar
al Contratista que se abstenga de llevar a cabo operaciones de Abandono específicas con respecto
a determinadas instalaciones, incluyendo Pozos. En dicho caso, el Contratista deberá entregar, al
tercero que la CNH determine, las instalaciones en buen estado de funcionamiento, así como
entregar al Fondo cualquier saldo remanente en el Fideicomiso de Abandono y a partir de ese
momento el Contratista será considerado relevado de cualquier futura obligación en relación con

el Abandono de dichas instalaciones.

17.7 Etapa de Transición Final. En caso que suceda la terminación del presente
Contrato por cualquier motivo, o en caso que la CNH rescinda el Contrato, el Contratista y la CNH

iniciarán la Etapa de Transición Final para la totalidad o la parte correspondiente del Árca
Contractual, durante la cual se llevará a cabo la entrega del Área Contractual del Contratista a la
CNH o a un tercero designado para tal efecto, conforme a lo siguiente:

5

(a) El Contratista deberá actualizar el Inventario de Activos, para incluir
totalidad de los Pozos y Materiales existentes en la totalidad o la parte correspondiente del Área

Contractual;
(b) El Contratista deberá presentar a la CNH un informe que señale al menos la

identificación de los Pozos y Materiales en la totalidad o la parte correspondiente del Área
Contractual, así como la descripción de las condiciones de operación a la fecha de inicio de la

Etapa de Transición Final;

(c) El Contratista deberá presentar a la CNH un informe que contenga toda la
información obtenida dentro de los noventa (90) Días previos a la terminación del Contrato,

e

39 ÁREA CONTRACTUAL 13

Contrato No, CNIL-RO1-L03-A 13/2015

relativa a la producción de Hidrocarburos en el Área Contractual y de la infraestructura asociada
a la producción;

(d) La CNE solicitará al Contratista el Abandono de los Pozos y Materiales que
no le sean transferidos a la CNH de conformidad con lo establecido en el presente Contrato;

(e) El Contratista debcrá actualizar la Línea Base Social determinada de
conformidad con la Cláusula 3.3, para identificar los pasivos sociales existentes derivados de la
conducción de las Actividades Petroleras en la totalidad o la parte correspondiente del Área

Contractual;

(0 El Contratista deberá actualizar la Línea Base Ambiental determinada de
conformidad con la Cláusula 3,3, para identificar los Daños Ambientales y Daños Preexistentes
derivados de la conducción de las Actividades Petroleras cn la totalidad o la parte correspondiente

del Área Contractual, y

(9 La CNEH tendrá la facultad de acompañar al Contratista durante la Etapa de
Transición Fina! directamente o a través del tercero designado y revisará y validará que las
actividades correspondientes hayan sido realizadas de acuerdo con las Mejores Prácticas de la
Industria y de conformidad con la Normatividad Aplicable.

En caso que el Contratista renuncie o devuelva la totalidad o una parte del Área
Contractual de conformidad con las Cláusulas 3.4 y 6.1, la Etapa de Transición Final iniciará de
manera simultánea a la notificación de renuncia emitida de conformidad con lo previsto en la

Cláusula 3,4 o a los plazos previstos en la Cláusula 6.1.
La Etapa de Transición Fina! se llevará a cabo de conformidad con la Normatividad

Aplicable,

CLÁUSULA 18
RESPONSABILIDAD LABORAL; SUBCONTRATISTAS Y
CONTENIDO NACIONAL

18.1 Responsabilidad Laboral. El Contratista y cada uno de sus Subcontratistas
tendrán la responsabilidad exclusiva e independiente de todo el personal y trabajadores empleados
en las Actividades Petroleras, siendo los únicos responsables por el cumplimiento de las
obligaciones laborales o patronales que provengan o emanen de la Normatividad Aplicable o de
los contratos individuales o colectivos que hayan celebrado con su personal y trabajadores.

182 Subcontratistas, El Contratista tiene el derecho a utilizar Subcontratistas
para el suministro de equipos y servicios especializados, siempre que dichas subcontrataciones no
impliquen la sustitución de facto del Contratista como operador, Se entenderá que hay una
sustitución de facto cuando, entre otros supuestos, el Contratista deje de tener el control de las
Actividades Petroleras. Los Subcontratistas deberán cumplir con las disposiciones aplicables del
presente Contrato, el Sistema de Administración y la Normatividad Aplicable. El Contratista no
podrá utilizar los servicios de empresas que estén inhabilitadas por las Autoridades
Gubernamentales, de conformidad con la Normatividad Aplicable, No obstante cualquier

>

40 ÁREA CONTRACTUAL 13

Contrato No, CNH-RO!-L03-A 13/2015

subcontratación del Contratista, éste continuará siendo responsable de todas las obligaciones del
Contratista derivadas del presente Contrato.

18.3 Cdintenido Nacional. El Contratista tendrá las siguientes obligaciones:

(a) En el Período de Evaluación:

(1) Cumplir con un porcentaje mínimo de contenido nacional de veintidós por
ciento (22%) del valor de los conceptos señalados en la Metodología que se
hayan adquirido o contratado para las Actividades Petroleras durante el
Período de Evaluación, el cual será verificado anualmente por la Secretaría
de Economía conforme a dicha Metodología y a la Normatividad Aplicable,

e

(2) Incluir en su propuesta de Plan de Evaluación un programa de cumplimiento
del porcentaje de contenido nacional antes indicado, así como un programa
de transferencia de tecnología, incluyendo los plazos y las etapas aplicables
a ambos programas, para que la CNA otorgue o niegue su aprobación
conforme a la Cláusula 4.1 con opinión de la Secretaría de Economía, en el
entendido que una vez aprobado forma parte integrante del presente
Contrato y se considerará una obligación del Contratista. Las obligaciones
en materia de contenido nacional iniciarán en el momento en que el Plan de
Evaluación sea aprobado.

(b) En cl Periodo de Desarrollo:

(1) Cumplir con un porcentaje mínimo de contenido nacional por Año del valor
de todos los conceptos señalados en la Metodología que se hayan adquirido
o contratado durante el Período de Desarrollo para las Actividades
Petroleras, el cual se incrementará anualmente a una tasa constante a partir
de veintisiete por ciento (27%) en el primer Año de! Período de Desarrollo
hasta que en el Año 2025 constituya cuando menos el treinta y ocho por
ciento (38%). Dicho porcentaje será verificado anualmente por la Secretaría
de Economía conforme a dicha Metodología y la Normatividad Aplicable;

(2) Incluir en su propuesta de Plan de Desarrollo un programa de cumplimiento
del porcentaje de contenido nacional antes indicado, así como un programa
de transferencia de tecnología, incluyendo los plazos y las etapas aplicables,
para que la CNH otorgue o niegue su aprobación conforme a la Cláusula
5.3, con opinión de la Secretaría de Economía, en el entendido que una vez
aprobado formará parte integrante del presente Contrato y se considerará
una obligación del Contratista. Las obligaciones en materia de contenido
nacional iniciarán en el momento en que el Plan de Desarrollo sea aprobado,

y
(3) A partir del Año 2025, los conceptos señalados en la Metodología

mencionada, deberán constituir cuando menos el treinta y ocho por ciento
(38%) del valor de todos los conceptos antes referidos que se hayan

A

41 ÁREA CONTRACTUAL 13
Contrato No. CNH-RO1-L03-A 13/2015

adquirido o contratado para las Actividades Petroleras, sin perjuicio de que
este porcentaje mínimo promedio de contenido nacional se revisará
conforme al transitorio vigésimo cuarto de la Ley de Hidrocarburos.

(c) El Contratista deberá entregar a la Sccrctaría de Economía cn la
periodicidad establecida por dicha Secretaría, un reporte que incluya la información sobre el
contenido nacional en la forma y de conformidad con el procedimiento previsto en las
disposiciones que emita dicha dependencia para llevar a cabo la verificación correspondiente. La
CNH instruirá al Contratista el pago por concepto de pena convencional a la Nación, por conducto
del Fondo, de un porcentaje de! valor del incumplimiento del porcentaje mínimo de contenido
nacional calculado con base en la Metodología y de conformidad con lo siguiente:

(1) El equivalente al quince por ciento (15%) para el Periodo de Evaluación;

(2) El equivalente a! veinte por ciento (20%) para el primer Año del Período de
Desarrollo;

(3) El equivalente al cuarenta por ciento (40%) para el segundo Año del Período
de Desarrollo;

(4) El equivalente al sesenta por ciento (60%) para el tercer Año del Período de
Desarrollo;

(5) El equivalente al ochenta por ciento (80%) para el cuarto Año del Período
de Desarrollo, y

(6) El equivalente al cien por ciento (100%) a partir del quinto Año del Período
de Desarrollo.

Respecto al incumplimiento de las demás disposiciones de contenido nacional
previstas cn esta Cláusula 18,3 y en la Normatividad Aplicable, el Contratista deberá pagar, por
concepto de pena convencional a la Nación, por conducto del Fondo, la sanción máxima provista
en el artículo 85, fracción TI, inciso 0) de la Ley de Hidrocarburos.

La CNH podrá exigir el cobro de las penas convencionales correspondientes en caso
que el Contratista no pague al Fondo dichos valores dentro de los quince (15) Días siguientes a la
instrucción de pago por parte de CNH.

(d) No obstante cualquier subcontratación del Contratista, éste continuará
siendo responsable de todas las obligaciones en materia de contenido nacional derivadas del

presente Contrato,

18.4 Preferencia de Bienes y Servicios de Origen Nacional. El Contratista
deberá dar preferencia a la contratación de servicios de origen nacional, incluyendo la capacitación
y contratación, a nivel técnico y directivo, de Personas de nacionalidad mexicana, así como a la
adquisición de bienes de origen nacional, cuando dichos conceptos sean ofrecidos en el mercado
bajo las mismas circunstancias, incluyendo igualdad de precios, calidad y entrega oportuna.

Y

42 ÁREA CONTRACTUAL 13
Contrato No. CNELRO1-L03-A 13/2015

18.5 Capacitación y Transferencia Tecnológica. El Contratista deberá cumplir

con los programas de capacitación y transferencia de tecnología aprobados por la CNH en el Plan
de Evaluación y en el Plan de Desarrollo. Las actividades y los programas referidos incluirán, entre
otros, la adorción. innovación, asimilación, investigación y desarrollo tecnológicos y formación
de recursos hemanos nacionales en la investigación científica y tecnológica aplicada a la
Exploración y Extracción de Hidrocarburos en coordinación con instituciones de educación

superior.

CLÁUSULA 19.
SEGUROS

19.1 Disposición General. Las obligaciones, responsabilidades y riesgos del
Contratista conforme al presente Contrato son independientes de la contratación de los seguros a
que se hace referencia en esta Cláusula 19 y, en consecuencia, el alcance de las obligaciones y
responsabilidades derivadas de la asunción de tales riesgos no podrán reducirse en perjuicio de la
Nación o de terceros por la contratación de los mencionados seguros o por la falta de la

contratación o cobertura suficiente de ellos.

19.2 Cobertura de Seguros. Con el objeto de cubrir los riesgos inherentes a las
Actividades Petroleras, previo al inicio de las mismas, el Contratista deberá obtener y mantener en

pleno vigor y efecto las pólizas de seguros que cubran al menos lo siguiente:

(a) Responsabilidad civil por daños a terceros en sus bienes o en sus personas
incluyendo responsabilidad civil ambiental que ampare daños al ambiente por contaminación de
Hidrocarburos;

(b) El control de Pozos;

(c) Daños a los Materiales generados o adquiridos para ser utilizados en las
Actividades Petroleras, y

(d) Daños al personal.

Previo al inicio de las actividades de perforación de Pozos el Contratista deberá
demostrar que las coberturas adquiridas para los conceptos (a) y (b) anteriores suman al menos
veinticinco (25) millones de Dólares para Áreas Tipo 2 o quince (15) millones de Dólares para
Áreas Tipo 1 de suma asegurada por evento u ocurrencia y en el agregado anual. Los montos
mínimos requeridos para los conceptos descritos en los incisos (a) y (b) anteriores serán de 15 y
10 millones de Dólares para Áreas Tipo 2 o 10 y 5 millones de Dólares para Áreas Tipo 1,

respectivamente,

Las coberturas de seguros referidas en el inciso (a) de esta Cláusula 19.2 deberán
ajustarse a través de la elaboración de un estudio de pérdida máxima probable (o Probable
Maximum Loss), en complimiento de la Normatividad Aplicable que emita la Agencia. Asimismo,
las coberturas de seguros referidas en el inciso (b) de esta Cláusula 19.2 deberán ajustarse a la
Normatividad Aplicable que emita la Agencia. Lo anterior de conformidad con las Mejores
Prácticas de la Industria y sin menoscabo de aquellas coberturas, límites, reglas para las

A

43 ÁREA CONTRACTUAL 13

ÁÚAIN!
Contrato No. CNH-R01-L03-4 13/2015

exclusiones y demás términos y condiciones que requiera la Agencia a través de la Normatividad

Aplicable,

El Contratista deberá exhibir evidencia que: está suscrito o forma parte de una
sociedad que tenga por objeto la prestación del servicio de control de Pozos; tiene vigente un
contrato con alguna empresa especializada en la prestación de dichos servicios, o que cuenta de
manera directa o indirecta con las capacidades necesarias para garantizar el control efectivo de los
Pozos, Lo anterior con base en las Mejores Prácticas de la Industria.

El Contratista estará obligado a presentar las pólizas de seguros que amparen las
actividades de todos los Subcontratistas o proveedores que participen directa o indirectamente en
las actividades derivadas del Contrato de conformidad con la Normatividad Aplicable. Las pólizas
correspondientes deberán manifestar expresamente estas coberturas.

193 Aseguradoras y Condiciones. Previo al inicio de las Actividades

Petroleras, el Contratista deberá exhibir las pólizas de seguro correspondientes a la Agencia y a la
CNH, mismas que deberán mantenerse en vigor durante la vigencia del Contrato,

Cada póliza de seguro deberá ser contratada bajo términos y condiciones aceptadas
por la CNH y la Agencia, según corresponda, sin que se pueda negar injustificadamente dicha

aceptación.

El Contratista podrá asegurarse con aseguradoras de reconocida solvencia o a través
de sus Filiales siempre que cuenten con una calificación crediticia de grado de inversión.

El contrato de seguro deberá establecer que los inspectores de riesgo de la
aseguradora proporcionarán al Contratista, a la CNH y la Agencia los reportes de las inspecciones

y verificaciones.

19.4 Modificación o Cancelación de Pólizas. El Contratista no podrá cancelar
o modificar las pólizas de seguro vigentes en sus términos y condiciones sin previa aceptación de
la CNH y la Agencia. El Contratista podrá solicitar a la CNH y la Agencia su aceptación para
modificar cualquier póliza de seguro, en cuyo caso dicha solicitud deberá describir la racionalidad
y los beneficios de la modificación propuesta. La CNH y la Agencia formularán y comunicarán al
Contratista cualquier objeción u observación que pueda tener respecto a las modificaciones
propuestas. En caso que la CNH y la Agencia no acepten la modificación propuesta, el Contratista
deberá obtener y mantener la póliza de seguro autorizada,

195 Renuncia a la Subrogación. En todas las pólizas proporcionadas por el
Contratista conforme al presente Contrato, se incluirá una renuncia a la subrogación de los

aseguradores en contra de la CNH, la Secretaría de Energía, la Secretaría de Hacienda, la Secretaría
de Economía, la Agencia, la Comisión Reguladora de Energía y el Fondo, así como la renuncia de
cualquier derecho de los aseguradores a una compensación o reconvención por parte de dichas
autoridades gubernamentales, ya sea mediante un endoso o de cualquier otra manera, en relación
con cualquier tipo de responsabilidad de cualquiera de aquellas Personas aseguradas en cualquiera
de las pólizas, en términos de la Normatividad Aplicable.

44 ÁREA CONTRACTUAL 13

<
Contrato No, CNH-RO1-L03-A 13/2015

19.6 Destino de los Beneficios. El Contratista destinará inmediatamente
cualquier pago que reciba por concepto de cobertura de seguros para remediar el daño civil o
ambiental, reparar o reemplazar cualquiera de los Materiales dañados o destruidos. Si una
compañía aseguradora retiene el pago de una reclamación, el Contratista deberá asumir los Costos

de reparación o de reposición.

19,7 Moneda de Pago. Los beneficios a cobrar por las pólizas requeridas
conforme a esta Cláusula 19 deberán ser denominados y pagaderos en Dólares.

19,8 Cumplimiento con la Normatividad Aplicable. En la contratación de los
seguros, el Contratista cumplirá con la Normatividad Aplicable en materia de seguros y fianzas.

CLÁUSULA 20.
OBLIGACIONES DE CARÁCTER FISCAL

20.1 Obligaciones de Carácter Fiseal. El Contratista deberá cubrir las
Obligaciones de Carácter Fiscal que le correspondan de conformidad con la Normatividad

Aplicable.

20.2 Derechos y Aprovechamientos. El Contratista estará obligado a pagar

oportunamente los derechos y aprovechamientos que establezca la Normatividad Aplicable por la
administración y supervisión que del presente Contrato realicen la CNH y la Agencia.

CLÁUSULA 21.
CASO FORTUITO O FUERZA MAYOR

21.1 Caso Fortuito o Fuerza Mayor. Ninguna de las Partes responderá por el
incumplimiento, suspensión o retraso en la ejecución de las obligaciones del presente Contrato si

dicho incumplimiento, suspensión o retraso ha sido causado por Caso Fortuito o Fuerza Mayor,

21,2 Carga de la Prueba. La prueba de Caso Fortuito o Fuerza Mayor

corresponderá a cualquiera de las Partes que la alegue.

21.3 Notificación de Caso Fortuito o Fuerza Mayor, Si el Contratista no puede
cumplir con el Plan de Evaluación como resultado de Caso Fortuito o Fuerza Mayor, el Período
de Evaluación será prorrogado por un plazo que no exceda el período del incumplimiento y sólo
en la medida en que el Plan de Evaluación sea cfectivamente afectado, en el entendido que dicha
prórroga no será otorgada a menos que el Contratista la hubicra solicitado por escrito especificando
la razón de dicha prórroga incluyendo, hasta donde sea posible, una explicación de la eventualidad
que le impide al Contratista cumplir con dichas obligaciones a más tardar cinco (5) Días después
que tenga o debiera de tener conocimiento de la ocurrencia del Caso Fortuito o Fuerza Mayor de
que se trate, salvo lo previsto en el Anexo 13. La CNH deberá informarle al Contratista si concede
o no el Caso Fortuito o la Fuerza Mayor en un plazo no mayor a treinta (30) Días contados a partir
de que haya recibido la notificación de Caso Fortuito o Fuerza Mayor con información completa.
Salvo por lo previsto en el presente Contrato, el Contratista deberá asumir de nuevo el
cumplimiento de sus obligaciones tan pronto como el Caso Fortuito o Fuerza Mayor cese. los
Períodos de Evaluación serán prorrogados conforme a esta Cláusula 21.3 solamente cuando el

A

dad
Ai 45 ÁREA CONTRACTUAL 13
Contrato No, CNH-RO1-L03-A 13/2015

Caso Fortuito o Fuerza Mayor de que se trate tenga un impacto en las actividades de Evaluación
de más de treinta (30) Días sobre dichos períodos.

El Contratista podrá solicitar a la CNH hasta cuatro (4) períodos de prórboga del
plazo del presente Contrato de tres (3) Meses cada uno, El Contratista deberá presentar la solicitud
de prórroga correspondiente a más tardar el último Día Hábil del trimestre siguiente a partir de que
se cumpla un (1) Año de la fecha de notificación de Caso Fortuito o Fuerza Mayor a la que se
refiere esta Cláusula 21.3 o de los tres (3) trimestres sucesivos, Únicamente en caso que el Caso
Fortuito o Fuerza Mayor no haya cesado. La CNH resolverá sobre la solicitud de prórroga en un
plazo que no excederá los quince (15) Días Hábiles siguientes a partir de la recepción de dicha
solicitud en términos de lo establecido en el presente Contrato, En caso que la CNH no emita una
resolución dentro del plazo establecido, ésta se entenderá en sentido favorable.

El Contratista podrá someter a la aprobación de la CNH modificaciones al Plan de
Desarrollo de conformidad con lo previsto en el Contrato, siempre que el Caso Fortuito o Fuerza
Mayor tenga un impacto en las Actividades Petroleras realizadas en una porción del Área

Contractual.

21.4 Derecho de Terminación. En caso que como resultado de un Caso Fortuito
o Fuerza Mayor, la realización de las Actividades Petroleras haya sido interrumpida por un período
continuo de dos (2) Años o más, cualquiera de las Partes tendrá derecho, ejercitable mediante
notificación por escrito a la otra Parte, a dar por terminado el presente Contrato sin responsabilidad.
Este derecho estará vigente hasta tres (3) Meses posteriores a la finalización del Caso Fortuito o

Fuerza Mayor.

21.5 Situaciones de Emergencia o Siniestro. En casos de emergencia O
siniestros que requieran acción inmediata, el Contratista deberá informar inmediatamente a la
CNH, a la Agencia y a la Secretaría de Energía y tomar todas las acciones adecuadas conforme al
plan de atención a emergencias del Sistema de Administración para controlar la situación lo más
pronto posible, a fin de preservar la integridad física de las Personas y proteger el medio ambiente,
los Hidrocarburos y los Materiales, El Contratista notificará a la Agencia y la CNH las acciones
tomadas y sctenta y dos (72) horas después remitirá el reporte correspondiente por escrito, en el
entendido que en caso que la Agencia o la CNH no estén satisfechas con las acciones tomadas por
el Contratista, la Agencia o la CNH podrán requerirle al Contratista que emprenda acciones
adicionales para mitigar o controlar la emergencia o para reparar los daños. Lo anterior sin
perjuicio de cualquier otra atribución o facultad de la Agencia o cualquier Autoridad
Gubernamental conforme a la Normatividad Aplicable.

. CLÁUSULA 22.
RESCISIÓN ADMINISTRATIVA Y RESCISIÓN CONTRACTUAL

2.1 R Ón Administrativa. En caso de ocurrir cualquiera de las causas
graves de rescisión administrativa previstas en el artículo 20 de la Ley de Hidrocarburos y que se
enlistan a continuación, y una vez que concluya el período de investigación previa referido en la
Cláusula 22.2, la CNH podrá rescindir administrativamente este Contrato previa instauración del
procedimiento de rescisión administrativa previsto en la Cláusula 22.3 y la Normatividad

Aplicable: ,
eS

46 ÁREA CONTRACTUAL 13

Contrato No. CNH-R01-L03-A 13/2015

(a) Transcurran más de ciento ochenta (180) Días continuos sin que cl
Contratista inicie las actividades previstas en el Plan de Evaluación o en el Plan de Desarrollo
aprobados, o que el Contratista suspenda por más de ciento ochenta (180) Días continuos dichas
actividades, en ambos casos Sin Causa Justificada ni autorización de la CNH;

(b) El Contratista no cumpla el Programa Mínimo de Trabajo, Sin Causa
Justificada;

(o) El Contratista ceda parcial o totalmente la operación o los derechos
conferidos conforme al presente Contrato, sin contar con autorización previa en los términos y
condiciones previstos en las Cláusulas 23, | y 23.2;

(d) Se presente un Accidente Grave causado por Dolo o Culpa del Contratista,
que ocasione daño a instalaciones, fatalidad y pérdida de producción;

(e) El Contratista, por más de una ocasión, remita de forma dolosa o
injustificada Información o Reportes Falsos o Incompletos, o los oculte a la Secretaría de Energía,
a la Secretaría de Hacienda, a la Secretaría de Economía, a la CNH, al Fondo o a la Agencia,
respecto de la producción, Costos o cualquier otro aspecto relevante del Contrato;

(0 El Contratista incumpla una resolución definitiva de órganos
jurisdiccionales federales relacionada con el Contrato o con las Actividades Petroleras, que
constituya cosa juzgada, o

(8) El Contratista omita, Sin Causa Justificada, algún pago al Estado o entrega
de Hidrocarburos a éste, conforme a los plazos y términos previstos en el presente Contrato.

Para efectos de esta Cláusula 22.1 se entenderá por:

(0 Accidente Grave: cualquier accidente en el cual concurran las siguientes

circunstancias:

(1D Daño a las instalaciones que impida al Contratista llevar a cabo las
Actividades Petroleras en la totalidad o una parte del Área
Contractual durante un período mayor a noventa (90) Días
continuos;

(2) — Fatalidad, y

(3) Cuando la pérdida de la producción promedio diaria durante treinta
(30) Días continuos sea mayor al 25% de la producción promedio
diaria obtenida como resultado del presente Contrato durante el
semestre inmediato anterior. En caso de no existir Actividades
Petroleras durante dicho período, la referencia temporal será el
último bimestre.

(li) Sin Causa Justificada: cualquier causa imputable de manera indubitable al
Contratista y en la cual éste haya omitido llevar a cabo los esfuerzos razonables a su alcance para

¿e

47 ÁREA CONTRACTUAL 13
Contrato No. CNH-RO!-L03-A 13/2015

evitar caer en el incumplimiento de cualquiera de las obligaciones previstas en el Contrato que
implique la posible actualización de alguna de las causales de rescisión administrativa previstas en
esta Cláusula 22.1, apenas tenga conocimiento del incumplimiento o de sy materialización
inmediata, dichos esfuerzos deberán incluir la notificación a la CNH o demás Autoridades

Gubernamentales competentes;

(tii) Culpa: cualquier acción u omisión del Contratista que produzca un resultado
que no previó siendo previsible o previó confiando en que no se produciría y que resulte en la
violación a la Normatividad Aplicable o a un deber que objetivamente era necesario observar;

(iv) Dolo: cualquier acción u omisión del Contratista con la intención de
perseguir directamente un resultado, e

(w) Información o Reportes Falsos o Incompletos: aquella información o
reportes relativos a registros de precios, Costos y producción de Hidrocarburos; Actividades
Petroleras sujetas a aprobación, y seguros y garantías, que sean simulados, contrarios a la verdad
o que deliberadamente resulten insuficientes en grado tal que de los mismos no se puedan
desprender los elementos mínimos necesarios que debieran contener, según su naturaleza y

propósito.

22.2 Investigación Previa. En caso que la CNH detecte indicios de
incumplimiento de alguna de las obligaciones derivadas del presente Contrato que pudieran
implicar ima posible causal de rescisión administrativa en términos de lo previsto en la Cláusula
22.1, la CNH dará aviso al Contratista y se allcgará de todos los clementos y pruebas necesarias
para determinar si la razón por la cual se originó la investigación previa constituye una causal para
iniciar el procedimiento de rescisión, en términos de lo previsto en la Cláusula 22.3. En el caso de
lo previsto en la Cláusula 22.1 inciso d) la investigación previa se llevará a cabo para determinar

la existencia de Dolo o Culpa por parte del Contratista.

Este período de análisis no podrá ser menor a treinta (30) Días y no tendrá una
duración mayor a dos (2) Años. Durante este período el Contratista deberá garantizar la
continuidad de las Actividades Petroleras, siempre y cuando sea técnicamente posible.

Lo anterior sin perjuicio de que el Contratista pueda notificar a la CNH indicios de
incumplimiento de alguna de las obligaciones derivadas del presente Contrato que pudieran
implicar una posible causal de rescisión administrativa en términos de lo previsto en la Cláusula
22.1 a excepción de su inciso (d), así como presentar una propuesta de remediación del potencial

incumplimiento para la aprobación de la CNH,

Para efectos de lo previsto en esta Cláusula 22,2 y en caso que el Contratista lo
' considere necesario, el Contratista y la CNH nombrarán de mutuo acuerdo a un experto
independiente que deberá cumplir con los requisitos previstos en la Cláusula 25,3. Las opiniones
de dicho experto independiente no serán vinculantes para la CNH ni para otra Autoridad

Gubernamental.

22.3 Procedimiento de Rescisión Administrativa. Una vez que se determine la
existencia de una causal de rescisión administrativa de conformidad con la Cláusula 22.1, la CNHL

LN

48 ÁREA CONTRACTUAL 13
Contrato No. CNIIL-RO1-L03-A 13/2015

deberá notificar al Contratista por escrito la causal o causales que se invoquen para dar inicio al
procedimiento de rescisión administrativa; de manera que el Contratista manifieste lo que a su
derecho convenga dentro de los siguientes treinta (30) Días posteriores a la notificación del inicio
del procedimiento de rescisión administrativa. Transcurrido dicho plazo, la CNH contará con un
plazo de noventa (90) Días para valorar los argumentos y pruebas que, en su caso, haga valer el
Contratista. La resolución de rescindir el Contrato deberá estar aprobada por el pleno del órgano
de gobierno de la CNH, fundada, motivada y notificada oficialmente al Contratista.

Si el Contratista solventa la causal de rescisión en que haya incurrido antes que la
CNH emita la resolución respectiva, el procedimiento de rescisión administrativa quedará sin
efecto, previa aceptación y verificación de la CNH y aplicando, en su caso, las sanciones
correspondientes conforme a lo dispuesto en el presente Contrato y la Normatividad Aplicable.

La resolución que rescinda el presente Contrato tendrá efectos inmediatos y no
requerirá declaración judicial. Declarada la rescisión administrativa, las Partes celebrarán el
finiquito correspondiente para efectuar lo previsto en las Cláusulas 22.5 y 22.6,

La CNI! deberá notificar a la Secretaría de Energía, a la Secretaría de Hacienda, a
la Agencia y al Fondo sobre la declaración de rescisión administrativa el Día Hábil siguiente a que

se haya emitido la resolución correspondiente.

Las controversias relativas a la rescisión administrativa se solventarán en términos
de la Cláusula 25.4.

22,4  Rescisión Ci tual. Además de las causales de rescisión administrativa
previstas en la Cláusula 22.1, y de terminación anticipada previstas en la Cláusula 3.4, la CNH
tendrá derecho a rescindir este Contrato en los siguientes supuestos, siempre que el Contratista
omita sancar o llevar a cabo una acción directa y continua para remediar el incumplimiento
correspondiente dentro de los treinta (30) Días de haber recibido la notificación de dicho
incumplimiento por parte de la CNH;

(a) El Contratista tenga un retraso de más de ciento ochenta (180) Días cn
cualquier Plan de Desarrollo aprobado, sin causa justificada;

(b) El Contratista no presente la Garantía de Cumplimiento o no la mantenga
en vigor de conformidad con lo previsto en la Cláusula 16.1, o no mantenga en vigor la Garantía
Corporativa de conformidad con lo previsto en la Cláusula 16.2 y sus propios términos;

(c) El Contratista o el Garante se liquide o de cualquier otra forma cese su
existencia legal o corporativa u ocurra cualquier acontecimiento que conforme a las leyes
aplicables al Contratista o al Garante tenga un efecto análogo a los mencionados;

(d) El Contratista o el Garante caiga en insolvencia o sea incapaz de pagar sus
deudas al vencimiento de las mismas, o solicite o acepte la imposición de un administrador,
liquidador o síndico respecto a sus propiedades o sus ingresos o inicie cualquier procedimiento
conforme a cualquier legislación para el reajuste o diferimiento de sus obligaciones o de cualquier
parte de las mismas o solicite la quiebra, reorganización, suspensión de pagos, disolución o

PS

49 ÁREA CONTRACTUAL 13
Contrato No. CNH-RO1-L03-A 13/2015

liquidación o realice o permita una cesión general o un arreglo con o para el beneficio de sus
acreedores;

(e) El Contratista no realice al menos el 90% delas Unidades de Trabajo
requeridas en el Programa Mínimo de Trabajo;

(0 El Contratista infrinja cualquier disposición relativa a la cesión de cste
Contrato o de sus derechos conforme al mismo, o sufra un cambio de Control, en contravención a
lo previsto en la Cláusula 23;

(9 El Contratista infrinja cualquier disposición contenida en la Cláusula 31.2,

(y Cualquier otro incumplimiento sustancial de las obligaciones del
Contratista conforme al presente Contrato.

Declarada la rescisión contractual, las Partes podrán sujetarse a lo previsto en la
Cláusula 25, con excepción de lo previsto en la Cláusula 25.4,

22.5 Efectos de la Resc
que la CNH rescinda este Contrato conforme a lo establecido en las Cláusulas 22.1 0 22.4, se estará

a lo siguiente:

(a) El Contratista deberá pagar a la Nación, a través del Fondo, las penas
convencionales a que se refieren las Cláusulas 4.4 y 4.5 o los daños y perjuicios directos,
excluyendo el luero cesante a partir de que se notifique la rescisión del Contrato según sea el caso,
que la Nación sufra como resultado del incumplimiento que dé lugar a la rescisión;

(b) El Contratista cesará todas las Actividades Petroleras en el Árca
Contractual, excepto aquellas que sean necesarias para preservar y proteger los Materiales en
proceso de fabricación o terminados, y devolverá al Estado, a través de la CNH el Área Contractual
en términos de lo establecido en este Contrato. Con la terminación de este Contrato la propiedad
de los Materiales construidos o adquiridos para ser utilizados en las Actividades Petroleras pasará
de forma automática a la Nación libre de gravamen, sin cargo, pago ni indemnización alguna
conforme a lo establecido en las Cláusulas 12.1 y 12.

(0) Las Partes suscribirán el finiquito al que se refiere la Cláusula 22.6. El
Contratista únicamente tendrá derecho a recibir como pago por parte de la Nación cl finiquito
establecido en dicha Cláusula 22.6, en caso que éste genere un saldo en favor del Contratista, y

(d) El Contratista deberá cumplir con todas las obligaciones relativas a la
devolución del Area Contractual, incluyendo, sin limitar, las relacionadas con cl Abandono y
entrega del Area Contractual conforme a lo previsto en la Cláusula 17.

22.6 Finiquito. Sin perjuicio de lo establecido en la Cláusula 22.5, a más tardar
scis (6) Meses después de la terminación del presente Contrato por cualquier motivo, o en caso
que la CNH rescinda el Contrato, las Partes deberán suscribir un finiquito en el cual se harán
constar los saldos en favor y en contra respecto de las Contraprestaciones devengadas hasta la

30 ÁREA CONTRACTUAL. 13

Contrato No. CNH-ROI-L03-A 13/2015

fecha de terminación o rescisión del Contrato, Cuando las Partes no lleguen a un acuerdo sobre lo
anterior, podrán dirimir sus diferencias en términos de la Cláusula 25.5,

Asimismo, en caso de ser necesario, el finiquito considerará los ajustes o
transacciones que se pacten para finalizar las controversias que se hayan presentado durante la

vigencia del Contrato.

CLÁUSULA 23
CESIÓN Y CAMBIO DE CONTROL

23.1 Cesión. Para poder vender, ceder, transferir, trasmitir o de cualquier otra
forma disponer de todo o cualquier parte de sus derechos u obligaciones de conformidad con este
Contrato, el Contratista deberá contar con autorización previa y por escrito de la CNH, la cual
tomará en consideración, entre otros, los criterios de precalificación establecidos durante el

proceso de Licitación.

23.2 Transferencias Indirectas; Cambio de Control. El Contratista se
asegurará de que no sufrirá, directa o indirectamente, un cambio de Control durante la vigencia de
este Contrato, sin el consentimiento de la CNH. El Contratista deberá notificar a la CNA de
cualquier cambio en la estructura de capital del Contratista que no resulte en un cambio de Control
del Contratista de conformidad con esta Cláusula 23,2 dentro de los treinta (30) Días siguientes a
que dicho cambio suceda, salvo que el Contratista esté listado en la Bolsa Mexicana de Valores,
en cuyo caso la notificación proporcionada por el Contratista a sus inversionistas de conformidad

con las leyes bursátiles aplicables será suficiente.

233 Solicitud a la CNH. El Contratista deberá proporcionar a la CNH toda la
información (incluyendo la relativa al cesionario o a la Persona que ejercerá el Control sobre el
Contratista) que la CNH requiera de conformidad con la Normatividad Aplicable, respecto de
cualquier solicitud de aprobación de una propuesta de cesión de conformidad con la Cláusula 23.1
o de un cambio de Control del Contratista de conformidad con la Cláusula 23.2.

23,4 Efectos de la Cesión o del Cambio de Control. En caso que ocurra una
cesión de conformidad con la Cláusula 23.1:

(a Si la cesión es por la totalidad del interés del Contratista en virtud del
presente Contrato:

0) El cedente continuará siendo solidariamente responsable de! cumplimiento
de las obligaciones del Contratista conforme al presente Contrato que sean incurridas o que se
generen hasta la fecha de la cesión (pero quedará relevado de cualquier responsabilidad de las
obligaciones del Contratista que sean incurridas o que se generen después de dicha fecha) y

(ii) El cesionario será solidariamente responsable del cumplimiento de todas las
obligaciones del Contratista conforme a este Contrato, de manera independiente a que dichas
obligaciones hayan sido incurridas o generadas con anterioridad a la fecha de la cesión o

posteriormente,

Xx

51 ÁREA CONTRACTUAL 13

Contrato No, CNH-RO1-L03-A13/2015

(b) Si la cesión es por menos de todo el interés del Contratista cn virtud del
presente Contrato, tanto el cedente como el cesionario serán solidariamente responsables del
cumplimiento de las obligaciones del Contratista en virtud del presente Contrato, de manera
independiente a que dichas obligaciones hayan sido incurridado se generen con anterioridad a la

fecha de la cesión o posteriormente, y

(c) Si la cesión es por menos de la totalidad de los intereses del cedente en virtud
del presente Contrato o si hay más de un cesionario, este Contrato deberá ser modificado para
reflejar que la participación del Contratista en este Contrato, a partir de ese momento, será
detentada por más de una Persona. Dicha modificación deberá estar basada en el formato de
contrato para la Extracción de Hidrocarburos bajo la Modalidad de Licencia que se utilizó para
licitantes organizados en forma de consorcio en el proceso de Licitación.

Como condición para la obtención de la aprobación de la CNI de conformidad con
esta Cláusula 23, el Contratista deberá entregar a la CNH: (1) en caso de una cesión conforme a la
Cláusula 23.1, el compromiso del cesionario, en forma y substancia aceptable a la CNH, de que el
cesionario asume, sin ninguna condición y de mancra solidaria, todas las obligaciones del
Contratista en virtud del presente Contrato, independientemente de que hayan sido incurridas o
generadas con anterioridad a la fecha de la Cesión o posteriormente, y (ii) una Garantía Corporativa
en el formato proporcionado en el Anexo 2 debidamente firmado, según sea el caso, por la
compañía matriz en última instancia del cesionario, la compañía que ejerza cl Control sobre el
cesionario , que esté bajo el Control común de la Persona que ejerza Control sobre el cesionario o
por el Garante del Contratista que sufrió el cambio de Control. Cada una de dichas compañías se
considerarán Garantes para efectos de este Contrato y aquel que lo sustituya.

La Garantía Corporativa presentada por el cedente deberá permanecer en pleno
vigor y efecto hasta que el cesionario entregue a la CNH una hueva Garantía Corporativa de
conformidad con esta Cláusula 23.4 en relación con las obligaciones del cedente indicadas en los
incisos (a) y (b) anteriores. La CNEL deberá emitir la constancia de cumplimiento total de las
obligaciones, en relación con las obligaciones del cedente en un plazo no mayor a treinta (30) Días
Hábiles a partir de que la CNFl apruebe la Garantía Corporativa del cesionario.

23.5 Prohibición de Gravámenes. El Contratista no impondrá o permitirá que
se imponga ningún gravamen o restricción de dominio sobre los derechos derivados de este
Contrato o sobre los Materiales sin el consentimiento de la CNH.

23.6 Invalidez, Cualquier cesión o cambio de Control del Contratista que se
lleve a cabo en contravención de las disposiciones de esta Cláusula 23 no tendrá validez y no
surtirá efectos entre las Partes.

CLÁUSULA 24,
INDEMNIZACIÓ:

El Contratista indemnizará y mantendrá libres de toda responsabilidad a la CNH y
cualquier otra Autoridad Gubernamental, incluido cl Fondo así como a sus empleados,
representantes, asesores, directores, sucesores o cesionarios (y dicha obligación sobrevivirá la
terminación por cualquier motivo del presente Contrato o en caso que la CNH rescinda el Contrato)

AS

52 ÁREA CONTRACTUAL 13

Contrato No. CNH-R01-L03-A 13/2015

con motivo de cualquier acción, reclamo, juicio, demanda, pérdida, Costos, daños, perjuicios,
procedimientos, impuestos y gastos, incluyendo honorarios de abogados y costas de juicio, que
surjan de o se relacionen con cualquiera de los siguientes; m

(a) El incumplimiento de sus obligaciones conforme al presente Contrato, en el
entendido que en aquellos casos que exista una pena convencional, cl monto de los daños y
perjuicios estará limitado al monto de la pena convencional de que se trate;

(b) Cualquier daño o lesión (incluyendo muerte) causada por el Contratista o
cualquier Subcontratista (incluyendo el daño o la lesión causada por sus representantes, oficiales,
directores, empleados, sucesores o cesionarios) a cualquier Persona (incluyendo, sin limitación, a
la CNB) o a la propiedad de cualquiera de dichas Personas que surja como consecuencia de la
realización de las Actividades Petroleras;

(c) Cualquier lesión o daño causado por cualquier Persona, que sufran los
empleados, representantes o invitados del Contratista o de cualquier Subcontratista, o a la

propiedad de dichas Personas;

(d) Cualquier daño o perjuicio sufrido por pérdidas o contaminación causada
por el Contratista o cualquier Subcontratista a los Hidrocarburos o cualquier daño causado a los
recursos naturales y medio ambiente, incluyendo pero no limitado a daño o destrucción de los
recursos hidrológicos, vida silvestre, océanos o a la atmósfera y cualesquicra daños que puedan
ser reconocibles y pagaderos conforme a la Normatividad Aplicable;

(e) Cualquier daño o perjuicio causado con motivo de alguna violación del
Contratista o cualquier Subcontratista a cualquier derecho intelectual, marca o patente;

0) Cualquier incumplimiento a la Normatividad Aplicable por parte del
Contratista o cualquier Subcontratista, y

(8) Cualquier reclamo de cualquier empleado del Contratista o de cualquier
Subcontratista con base en leyes cn materia laboral o de seguridad social,

Sin perjuicio de lo anterior, en ningún caso las Partes serán responsables del lucro
cesante a partir de que se notifique la rescisión del Contrato.

CLÁUSULA 25,
LEY APLICABLE Y SOLUCIÓN DE CONTROVERSIAS

25,1 Normatividad Aplicable. El presente Contrato se regirá e interpretará de
conformidad con las leyes de México.

25.2 Conciliación. En cualquier momento las Partes podrán optar por alcanzar
un acuerdo respecto a las controversias relacionadas con el presente Contrato mediante un
procedimiento de conciliación ante un conciliador. Este procedimiento iniciará cuando una de las
Partes invite a la otra y ésta acepte la invitación a la conciliación dentro de los quince (15) Días
siguientes al envío de la invitación. Las Partes acordarán el nombramiento del conciliador, o en su
caso, podrán recurrir a la asistencia de una institución para su nombramiento. El procedimiento de

eS

53 ÁREA CONTRACTUAL 13

Contrato No, CNH-R01-L03-4 13/2015

conciliación se seguirá conforme al Reglamento CNUDMI, debiendo el conciliador ayudar a las
Partes en sus esfuerzos por lograr un arreglo de buena fe respecto a la controversia. En caso que
transcurridos tres (3) Meses no se haya alcanzado un acuerdo, las Partes resolverán las diferencias
o controversias en apego a la Cláusula 25,5 del rescato Contrato. Lo anterior, sin perjuicio de que
cualquiera de las Partes pueda dar por terminada la conciliación y acudir al arbitraje en cualquier

momento.

El procedimiento establecido en esta Cláusula 25.2 no aplicará para la rescisión
administrativa de conformidad con lo establecido en el presente Contrato y en la Normatividad

Aplicable.

25,3 Requisitos del Conciliador y Experto Independiente, La persona física
que sea nombrada como conciliador de conformidad con lo establecido en la Cláusula 25,2, o que
sea nombrada como experto independiente de conformidad con lo establecido en la Cláusula 22.2,

deberá cumplir con los siguientes requisitos:

El conciliador deberá tener por lo menos diez (10) Años de experiencia ch
conciliación con los conocimientos, experiencia y pericia para facilitar la comunicación entre las
Partes con respecto de la controversia. En tanto que el experto independiente deberá tener por lo
menos cinco (5) Años de experiencia en la materia objeto de la posible causal de rescisión

administrativa que corresponda.
En ambos casos, el conciliador o el experto independiente deberán:

(0 Ser independientes, imparciales y neutrales; asimismo, deberán divulgar
cualquier interés u obligación que esté sustancialmente en conflicto con su designación y/o pueda

perjudicar su actuación con respecto a la controversia.

(09) Firmar un acuerdo de confidencialidad sobre cualquier información provista
por las Partes con relación a la controversia entre las mismas, de manera previa a su nombramiento.

Ninguna persona física podrá ser nombrada como conciliador o experto
independiente si ésta: (1) es o ha sido en cualquier momento dentro de los cinco (5) Años previos
a su designación, un empleado de eualquiera de las Partes o de sus Filiales; (ii) es o ha sido en
cualquier momento dentro de los tres (3) Años previos a su nombramiento, un consultor o
contratista de cualesquiera de las Partes o de sus Filiales, o bien (tii) mantenga cualquier interés

financiero significativo con cualquiera de las Partes.

Los honorarios del conciliador o del experto independiente deberán ser cubiertos
por igual entre las Partes,

Lo anterior sin perjuicio que cualquier persona física que cumpla todos los
requisitos previstos en esta Cláusula 25.3 pueda ser nombrada como conciliador o experto

independiente en más de una ocasión,

25.4 — Tribunales Federales. Todas las controversias entre las Partes que de
cualquier forma surjan o se relacionen con las causales de rescisión administrativa previstas en la

¿A

54 ÁREA CONIRACIUAL 13

=
Contrato No. CNH-RO1-L03-A 13/2015

Cláusula 22. 1, sin perjuicio de lo previsto en la Cláusula 22.6, primer párrafo, deberán ser resueltas
exclusivamente ante los Tribunalcs Federales de México.

El Contratista podrá iniciar un procedimiento ante un tribunal arbitlal, en términos
de la Cláusula 25.5, únicamente para que se determine la existencia de daños y perjuicios y, en su
caso, su cuantificación, que resulten de una causal o causales de rescisión administrativa
consideradas infundadas por los Tribunales Federales de forma definitiva.

25.5 Arbitraje. Sin perjuicio de lo previsto en la Cláusula 25.4, cualquier otra
controversia que surja del presente Contrato o que se relacione con el mismo, y que no haya podido
ser superada después de tres (3) Meses de haber iniciado el procedimiento de conciliación o que
éste hubiera sido rechazado por cualquiera de las Partes conforme a la Cláusula 25.2 deberá ser
resuelta mediante arbitraje conforme al Reglamento CNUDMI. Las Partes acuerdan que el
Secretario General de la Corte Permanente de Arbitraje de la Haya será la autoridad nominadora
del procedimiento arbitral, La ley sustantiva aplicable será la estipulada en la Cláusula 25,1 y las
controversias deberán resolyerse conforme a estricto derecho, El tribunal arbitral sc integrará por
tres miembros, uno nombrado por la CNH, otro nombrado por el Contratista, y el tercero (quien
será cl presidente) nombrado de conformidad con el Reglamento CNUDMII, en el entendido que:
(1) la Parte demandante deberá nombrar a su árbitro en la notificación de arbitraje y la Parte
demandada tendrá treinta (30) Días contados a partir de que reciba personalmente la notificación
de arbitraje para nombrar a su árbitro y (11) los dos árbitros nombrados por las Partes tendrán no
menos de treinta (30) Días contados a partir de la aceptación del nombramiento del árbitro
designado por el demandado para designar, en consultas con las Partes, al árbitro que actuará como
Presidente del tribunal. El procedimiento arbitral se conducirá en español y tendrá como sede la

Ciudad de La Haya en el Reino de los Países Bajos.

25.6 Consolidación. En caso que un arbitraje iniciado conforme a la Cláusula
25.5 y un arbitraje iniciado conforme a lo previsto en el Anexo 2 involucren la misma /itis, dichos
arbitrajes serán, a solicitud de la CNA, consolidados y tratados como un solo arbitraje. Dicha
consolidación deberá ser so da, o en su caso, ordenada por el panel arbitral que se hubiera
constituido primero de conformidad con la Cláusula 25.5. En dicho caso, se considerará que el
árbitro designado por el Contratista fue también designado por el Garante, o viceversa, y el árbitro
seleccionado por la CNH para cualquiera de los pancles que hubiera sido constituido primero, será
considerado por la CNH para el arbitraje consolidado,

25.7 No Suspensión de Actividades Petroleras. Salvo que la CNH sea quien

rescinda el Contrato o se cuente con el consentimiento en contrario de la CNH, el Contratista no
podrá suspender las Actividades Petroleras mientras se resuelve cualquier controversia.

25.8 Renuncia Vía Diplomática. El Contratista renuncia expresamente, en

nombre propio y de todas sus Filiales, a formular cualquier reclamo por la vía diplomática.

25.9 Tratados Internacionales. El Contratista gozará de los derechos
reconocidos en los tratados internacionales de los que el Estado sea parte.

X

55 ÁREA CONTRACTUAL 13

Contrato No. CNH-RO!-L03-A 13/2015

CLÁUSULA 26.
MODIFICACIONES Y RENUNCIAS

Cualquier modificación a esth Contrato deberá hacerse mediante el acuerdo por
escrito de la CNH y el Contratista, y toda renuncia a cualquier disposición del Contrato hecha por
la CNH o el Contratista deberá ser expresa y constar por escrito.

CLÁUSULA 27.
CAPACIDAD Y DECLARACIONES DE LAS PARTES

27.1 Declaraciones y Garantías. Cada Parte reconoce que la otra Parte celebra
este Contrato en nombre propio y en su capacidad de entidad legal facultada para contratar por sí
misma, y que ninguna Persona tendrá ninguna responsabilidad ni obligación de cumplimiento de
las obligaciones de dicha Parte derivadas del presente Contrato, excepto por la responsabilidad del
Garante en virtud de la Garantía Corporativa. Igualmente, cada Parte declara y garantiza a la otra
Parte que: (i) ticne plena capacidad jurídica para la celebración y cumplimiento del presente
Contrato; (+1) ha cumplido con todos los requerimientos gubernamentales, corporativos y de
cualquier otra naturaleza necesarios para la celebración y cumplimiento del presente Contrato; (i1i)
ha obtenido las autorizaciones gubernamentales, corporativas y de cualquier otra naturaleza
necesarias para la celebración y cumplimiento del presente Contrato; (iv) este Contrato constituye
una obligación legal, válida y vinculante de dicha Parte la cual puede hacerse valer en su contra
de acuerdo con sus términos, y (v) sus declaraciones en el preámbulo de este Contrato son ciertas

y correctas.

27,2 Relación de las Partes. Ninguna de las Partes tendrá la autoridad o el
derecho para asumir, crear o comprometer alguna obligación de cualquier clase expresa o implícita
en representación o en nombre de la otra Parte. Ninguna disposición en este Contrato constituirá
que el Contratista, sus empleados, agentes, representantes o Subcontratistas son representantes de
la CNH. El Contratista será considerado en todo momento como un contratista independiente y
será responsable de sus propias acciones, las cuales estarán sujetas en todo momento a lo previsto
en el presente Contrato y la Normatividad Aplicable.

CLÁUSULA 28,
DATOS Y CONFIDENCIALIDAD

28.1 Propiedad de la Información. El Contratista deberá proporcionar a la

CNFL, sin costo alguno la Información Técnica que será propiedad de la Nación. La Nación
también será propietaria de cualquier muestra geológica, mineral o de cualquier otra naturaleza,
obtenida por el Contratista en las Actividades Petroleras, las cuales deberán ser entregadas por el
Contratista a la CNH junto con la Información Técnica, inmediatamente después que el Contratista
haya concluido los estudios y evaluaciones que haga al respecto. El original de dicha información
deberá ser entregado a la CNH. Lo anterior de conformidad con la Normatividad Aplicable,

El Contratista podrá mantener copia únicamente para efectos del cumplimiento de
sus obligaciones conforme al presente Contrato, El Contratista podrá usar la Información Técnica,
sin costo alguno y sin restricción, para el procesamiento, evaluación, análisis y cualquier otro
propósito relacionado con las Actividades Petroleras (pero no para otro uso ni para su venta), en

eS
eN
56 ÁREA CONTRACTUAL 13

Contrato No, CNH-RO1-L03-A13/2015

el entendido que el Contratista deberá también entregar cualquier reporte de los resultados de dicho
procesamiento, evaluación o análi

Nada de lo previsto en el presente Contrato limitará el derécho de la CNH de usar,
vender o de cualquier otra forma disponer de la Información Técnica, en el entendido que la CNH
no podrá vender ni hacer del conocimiento de terceras Personas ninguna información que implique
secreto industrial; una marca registrada o cualquier otro derecho de propiedad intelectual del
Contratista regulado por la Ley Federal de Derechos de Autor y la Ley de la Propiedad Industrial.

28.2 Información Pública. Sin perjuicio de lo previsto en la Normatividad
Aplicable, salvo por la Información Técnica y la propiedad intelectual, toda la demás información
y documentación derivada del presente Contrato, incluyendo sus términos y condiciones, así como
toda la información relativa a los volúmenes de Hidrocarburos Producidos, pagos y
Contraprestaciones realizadas conforme al mismo, serán considerados información pública.
Asimismo, la información que sea registrada por el Contratista en el sistema informático que ponga
a disposición el Fondo para la determinación de Contraprestaciones, podrá ser utilizada para
cumplir con las obligaciones de transparencia existentes en la Normatividad Aplicable siempre
que no vulnere la confidencialidad de la Información Técnica ni la propiedad intelectual.

28,3 Confidencialidad. El Contratista no podrá divulgar Información Técnica a
ningún tercero sin el previo consentimiento de la CNH. No obstante, el Contratista podrá
suministrar información a sus Filiales, subsidiarias, auditores, asesores legales o a las instituciones
financieras involucradas en el presente Contrato en la medida que sea necesario para las
Actividades Petroleras en el Área Contractual, en el entendido de que estas Personas también
deberán mantener la confidencialidad de tal información. El Contratista tomará todas las acciones
necesarias o apropiadas para asegurar que sus trabajadores, agentes, asesores, representantes,
abogados, Filiales y Subeontratistas, así como los trabajadores, agentes, representantes, asesores y
abogados de los Subcontratistas y de las Filiales del Contratista, cumplan con la misma obligación
de confidencialidad prevista on cl presente Contrato, Las disposiciones de esta Cláusula 28.3
continuarán vigentes aún después de la terminación por cualquier motivo del presente Contrato, o
en caso que la CNH rescinda el Contrato, ya que constituyen obligaciones continuas y

permanentes.

28.4 Excepción a la Confidencialidad. No obstante lo previsto en la Cláusula
28.3, la obligación de confidencialidad no será aplicable a: (1) la información de dominio público
que no haya sido hecha pública a través del incumplimiento del presente Contrato; (ii) la
información que haya sido obtenida con anterioridad a su divulgación sin violar alguna obligación
de confidencialidad; (11i) la información obtenida de terceros que tengan derecho a divulgarla sin
violar una obligación de confidencialidad, y (iv) la información que deba ser divulgada por
requerimiento de leyes o requerimiento de Autoridades Gubernamentales, siempre que: (a) el
hecho de no divulgarla sujetaría al Contratista a sanciones civiles, penales o administrativas y (b)
el Contratista notifique a la CNH con toda prontitud la solicitud de dicha divulgación. En el caso
a que se refiere el subinciso (iv) anterior, la CNH podrá solicitar al Contratista que impugne ante
los tribunales competentes la orden de divulgación, en cuyo caso la CNH deberá cubrir cualquier

Costo generado por la impugnación.

a

57 ÁREA CONTRACTUAL 13
Contrato No. CNH-RO1-1.03-4 13/2015

CLÁUSULA 29.
NOTIFICACIONE,

“Todas las notificaciohes y demás comunicaciones hechas en virtud de este Contrato
deberán ser por escrito y serán efectivas desde la fecha en que el destinatario las reciba:

A la CNH:

Insurgentes Sur No. 1228, piso 1,
Colonia Tlacoquemécatl del Valle,
Benito Juárez, Ciudad de México
CP. 03200

A Mayacaste Oil € Gas:

Rio Mezcalapa No, 268,

Col. Casa Blanca 2da Sección
Villahermosa, Tabasco.

CP. 86060

o en cualesquicra otras direcciones, según cada Parte notifique a la otra en la mancra
que se indica anteriormente,

CLÁUSULA 30.
TOTALIDAD DEL CONTRATO

Este Contrato es una compilación completa y exclusiva de todos los términos y
condiciones que rigen el acuerdo entre las Partes con respecto al objeto del mismo y reemplaza
cualquier negociación, discusión, convenio o entendimiento sobre dicho objeto. Sin perjuicio de
lo establecido en el numeral 8.6 de la Sccción III de las Bases de Licitación, ninguna declaración
de agentes, empleados o representantes de las Partes que pudiera haberse hecho antes de la
celebración del presente Contrato tendrá validez en cuanto a la interprctación de sus propios
términos. Quedan incorporados formando parte indivisible e integrante del presente Contrato, los

siguientes Anexos:

Anexo l: Coordenadas y Especificaciones del Área Contractual

Anexo 2; Modelo de Garantía Corporativa

Anexo 3: Procedimientos para Determinar las Contraprestaciones del
Estado

Anexo 4: Procedimientos de Contabilidad y de Registro de Costos

Anexo $: Inventario de Activos

Anexo 6: Programa Mínimo de Trabajo

Anexo 7: Alcance Mínimo de las Actividades de Evaluación

Ánexo 8: Informe de Evaluación

Ánexo 9: Contenido Mínimo del Plan de Desarrollo

Anexo 10-A: Carta de Crédito
Anexo 10-B: — Póliza de Fianza
Anexo 11: Procura de Bienes y Servicios

A
58 ÁREA CONTRACTUAL 13

Contrato No, CNH-R01-L03-A 13/2015

Anexo 12: Procedimientos de Entrega de Información de Contraprestaciones
al Fondo Mexicano del Petróleo para la Estabilización y el
Desarrollo y de su Pago
Anexo 13: Uso Compartido de Infraestructula
CLÁUSULA 31.

DISPOSICIONES DE TRANSPARENCIA

31,1 Acceso a la Información. El Contratista estará obligado a entregar la
información que la CNH requiera con el fin de que ésta cumpla con lo previsto en el artículo 89
de la Ley de Hidrocarburos, incluyendo aquella información a la que se refiere la Cláusula 28.2, a
través de los medios que para tal efecto establezca la CNH. El Contratista deberá cooperar con las
Autoridades Gubernamentales competentes en caso que se requiera divulgar dicha información en
términos de la Normatividad Aplicable.

31.2 Conducta del Contratista y Filiales. El Contratista declara y garantiza que

los directores, funcionarios, asesores, empleados y personal del Contratista y de sus Filiales no han
efectuado, ofrecido o autorizado, ni efectuarán, ofrecerán o autorizarán en ningún momento,
ningún pago, obsequio, promesa u otra ventaja, ya sea directamente o a través de cualquier otra
Persona o entidad, para el uso o beneficio de cualquier funcionario público, algún partido político,
funcionario de un partido político o candidato a algún cargo político, con el propósito de: (i) influir
en cualquier decisión u omisión por parte de un funcionario público, partido político o candidato;
(ii) obtener o mantener cste Contrato o cualquicr otro negocio, o (iii) asegurar cualquier otro
beneficio o ventaja ilícita para el Contratista, sus Filiales, accionistas, o cualquier otra Persona.
Asimismo, el Contratista se asegurará que tanto él como sus Filiales: (i) se apegarán y cumplirán
en todo momento con cualesquiera leyes y regulaciones anti-corrupción que sean aplicables, y (ii)
crearán y mantendrán controles internos adecuados para el cumplimiento de lo previsto en esta

Cláusula 31.2,

31.3 Notificación de Investigación. El Contratista deberá notificar a la CNH y
a cualquier otra Autoridad Gubernamental competente: (i) de manera inmediata a que tenga

conocimiento, o que tenga motivos suficientes para presumir, que ha ocurrido cualquicr acto
contrario a lo previsto en la Cláusula 3 1.2, y (11) dentro de los cinco (5) Días siguientes a que tenga
conocimiento de cualquier investigación o proceso iniciado por qualquier autoridad, mexicana o
extranjera, relacionado con cualquier supuesta infracción a lo dispyesto, en esta Cláusula 31.
Asimismo, el Contratista deberá mantener informada a la CNH sobre el aVánce de la investigación

y proceso hasta su conclusión.

31.4 Conflicto de Interés. El Contratista se compromete a no incurrir en ningún
conflicto de interés entre sus propios intereses (incluyendo los de sus accionistas, Filiales y
accionistas de sus Filiales) y los intereses del Estado en el trato con los Subcontratistas, clientes y
cualquier otra organización o individuo que realice negocios con el Contratista (sus accionistas,
Filiales y accionistas de sus Filiales) con respecto a las obligaciones del Contratista conforme al

presente Contrato.

AN

39 ÁREA CONTRACTUAL 13

Contrato No. CNH-RO1-L03-A 13/2015

) CLÁUSULA 32.
COOPERACIÓN EN MATERIA DE SEGURIDAD NACIONAL

Con el ebiela de administrar los riesgos relacionados con la seguridad nacional o
derivados de emergencias, siniestros o alteración del orden público, el Contratista deberá brindar
las facilidades que le sean requeridas por las autoridades federales competentes.

CLÁUSULA 33.
IDIOMA

El idioma del presente Contrato es el español. Todas las notificaciones, renuncias y
otras comunicaciones hechas por escrito o de otra forma entre las Partes en relación con este
Contrato deberán hacerse en español. Cualquier traducción del presente Contrato no será

considerada oficial.

CLÁUSULA 34.
EJEMPLARES

Este Contrato se firma en cuatro (4) ejemplares equivalentes con el mismo
significado y efecto, y cada uno será considerado como un original.

EN TESTIMONIO DE LO CUAL, las Partes firman este Contrato en la fecha mencionada al
principio del mismo.

POR LA “COMISION NACIONAL DE POR “EL CONTRATISTA”
HIDROCARBUROS”

l

l

11

ll

Ma —)

C. JUAN CARLOS/ZEPEDA MOLINA JÓRGE DE DIOS MORALES
COMISIONABO PRESIDENTE REPRESENTANTE LEGAL

MAYACASTE OIL £ GAS, S.A,P.ITDE C.V.

C. CARLA GABRIELA GONZÁLEZ
RODRÍGUEZ POR “EL OBLIGADO SOLIDARIO”

l
AE EJECUTIVA

A. haa

C. GASPAR FRANCO HERNANDEZ JORGE DE DIOS MORALES
TITULAR DE LA UNIDAD DE REPRESENTANTE LEGAL
ADMINISTRACIÓN TECNICA DE GRUPO DIARQCO, S.A. DE C.V.

ASIGNACIONES Y CONTRATOS

Ea
E
60 ÁREA CONTRACTUAL 13

Contrato No. CNH-R01-L03-A 13/2015

ANEXO 1

COORDENADAS Y ESPECIFICACIONES DEL ÁREA
CONTRACTUAL

2)

'

al 1 ÁREA CONTRACTUAL 13
Contrato No. CNH-RO1-L03-A 13/2015

Coordenadas y Especificaciones del Área Contractual

Coordenadas

Area Contractual | Campo/Polígono | Vértice Oeste (Longitud) Norte (Latitud)
1 93" 24' 00" 18* 22' 30"
2 93" 24' 00" 18" 24' 00"
3 93* 22' 00" 18* 24' 00"
4 93" 22' 00" 18* 24' 30"
Mayacaste A 5 ESPON 187247307
6 93" 21' 00" 18* 23' 00"
7 93* 21' 30" 18” 23' 00"
8 93* 21' 30" 18* 22' 30"
13 1 93* 20' 30" 18? 22' 30"
Mayacaste B 2 937 21' 00" 18 22' 30"
y 3 93* 21' 00" 18? 24' 00"
4 93 20' 30" 18” 24' 00"
1 937 21' 00" 18% 22' 00"
2 93” 23' 00" 18” 22' 00"
3 93* 23' 00" 18* 22' 30"
Mayacaste C 4 932130" 182230"
5 93% 21' 30" 18* 23' 00"
6 93* 21' 00" 18” 23' 00"
2. Mapa:
eN
Golfo de México
MAYACASTE

A

ÁREA CONTRACTUAL 13

Contrato No. CNH-R01-L03-A 13/2015

3. Profundidad:

Área
Contractual

Profundidad

Sin restricción
Todas las formaciones geológicas, con excepción
de la Formación “Concepción Superior” del
Mioceno Superior
Todas las formaciones geológicas, con excepción
. de las formaciones “Filisola” del Plioceno Inferior,
Mayacaste, Polígono € |. 14 as : a
Concepción Superior” del Mioceno Superior y
“Encanto” del Mioceno Medio-Inferior

Mayacaste, Polígono A

Mayacaste, Polígono B

4. Superfície aproximada:

Área eo 2 rea Contractual
Contractual Campo Superficie (km*)
13 Mayacaste 21.867 Tipo |

3 ÁREA CONTRACTUAL 13

Contrato No, CNH-RO1-L03-A13/2015

ANEXO 2

MODELO DE GARANTÍA CORPORATIVA

! ÁREA CONTRACTUAL 13

e 7?
Contrato No. CNH-RO1-L03-A 13/2015

GARANTÍA CORPORATIVA

SUSCRITA POR

Lt]

EN FAVOR DE

COMISIÓN NACIONAL DE HIDROCARBUROS

2 ÁREA CONTRACTUAL 13

)

AN
Contrato No. CNI-RO1-L03-A 13/2015

Contrato de Garantía

J El presente Contrato de Garantía (la “Garantía”) so suscribe el__de____ de por

, una empresa organizada y existente conforme a las leyes de en calidad de garante
(el “Garante”), en favor de los Estados Unidos Mexicanos, por conducto de la Comisión Nacional
de Hidrocarburos de México, en calidad de beneficiario (en adelante, el “Beneficiario”), en
relación con el Contrato para la Extracción de Hidrocarburos bajo la Modalidad de Licencia, de
fecha__ de de suscrito entre el Beneficiario por una parte, y XYZ por la otra, (según
el mismo vaya a scr modificado de acuerdo con sus términos, el “Contrato”). Todos los términos
escritos con mayúscula inicial pero no definidos de otra forma en esta Garantía tendrán el

significado que se les da a los mismos en el Contrato.

CLÁUSULA 1
GARANTÍA

(a) E! Garante, en este acto de manera solidaria, incondicional e irrevocable, garantiza
al Beneficiario, como obligado principal y no meramente como fiador, el pago total, puntual y
completo de cualesquiera cantidades que deba pagar al Beneficiario en virtud del Contrato,
así como el cumplimiento puntual y oportuno de todas y cada una de las obligaciones de ,
de conformidad con el Contrato. Esta Garantía constituye una garantía de pago y de cumplimiento
y no meramente de cobranza, la cual deberá permanecer en pleno vigor y efecto hasta que todas
las obligaciones de garantizadas por la misma, sean pagadas o cumplidas en su totalidad,
sujeto a la cláusula 2 de esta Garantía. Hasta donde sea permitido por la Normatividad Aplicable,
el Garante renuncia a todas las excepciones o beneficios a que tenga derecho por ley o por cualquier

otro medio, en su calidad de fiador o garante.

(b) La garantía de pago y cumplimiento dispuesta en esta Garantía constituye una
garantía continua, absoluta e incondicional y deberá aplicarse a todas las obligaciones en virtud
del Contrato cuando éstas se originen. Sin limitar la generalidad de lo anterior, la garantía del
Garante no será liberada, extinguida o de otra forma afectada por: (i) cualesquiera cambios en el
nombre, actividades autorizadas, existencia legal, estructura, personal o propiedad directa o
indirocta de ; (ii) insolvencia, quiebra, reorganización o cualquier otro procedimiento
similar que afecte a o a sus respectivos activos; o (tii) cualquier otro acto u omisión o
retraso de cualquier tipo de . el Beneficiario o cualquier otra Persona.

(c) En la medida permitida por la Normatividad Aplicable, el Garante conviene que,
sin la notificación y sin la necesidad de una confirmación, consentimiento o garantía adicional de
su parte, las obligaciones de aquí garantizadas podrán ser en ocasiones, de conformidad
con el Contrato, renovadas, ampliadas, incrementadas, aceleradas, modificadas, reformadas,
transigidas, renunciadas, liberadas o rescindidas, todo lo anterior sin impedir o afectar la obligación
del Garante conforme a esta Garantía. El Beneficiario no estará obligado a ejercitar recurso alguno
contra antes de tener el derecho a exigir el cumplimiento o recibir el pago del Garante de

las obligaciones aquí garantizadas.

3 ÁREA CONTRACTUAL 13

Contrato No, CNH-RO1-L03-A13/2015

CLÁUSULA 2
RESTITUCIÓN

Las responsabilidaded del Garante en virtud de esta Garantía deberán ser automáticamente
restituidas en caso de y hasta el punto en que, por cualquier razón, cualquier pago o cumplimiento
hecho por o en nombre de en relación con las obligaciones aquí garantizadas, se recupero
de o se reembolse por el Beneficiario o cualquier otra parte como resultado de cualquier
procedimiento de quiebra, insolvencia, reorganización o cualquier otro,

CLÁUSULA 3 o
DECLARACIONES Y GARANTÍAS

El Garante en este acto declara y garantiza que: (i) tiene plena capacidad jurídica para la
celebración y cumplimiento de esta Garantía; (ii) ha cumplido con todos los requerimientos
corporativos y de otra naturaleza necesarios para la celebración y cumplimiento de esta Garantía;
(ii) ha obtenido todas las autorizaciones corporativas y de otra naturaleza necesarias para la
celebración y cumplimiento de esta Garantía y (iv) esta Garantía constituye una obligación legal,
válida y vinculante de dicho Garante la cual puede hacerse valer en su contra de acuerdo con sus

términos.

CLÁUSULA 4
VALIDEZ

Si cualquier disposición de esta Garantía o la aplicación de la misma a cualquier
circunstancia se declara por cualquier motivo nula o no exigible, el resto de esta Garantía y la
aplicación de dicha disposición a otras circunstancias no deberá versc afectada por tal

circunstancia.

CLÁUSULA 5
LEY APLICABLE Y ARBITRAJE

(a) Esta Garantía se regirá c interpretará de conformidad con la legislación federal de
los Estados Unidos Mexicanos.

(b) El Garante y el Beneficiario convienen que lo establecido en la Cláusula 25 le será
aplicable a cualquier controversia derivada o relacionada con esta Garantía. El Garante acepta que,
a solicitud del Beneficiario, cualquier procedimiento de resolución de controversias en virtud de
esta Garantía podrá consolidarse con cualquier procedimiento arbitral iniciado en virtud del
Contrato, Cuando haya necesidad de que las partes del arbitraje nombren a algún miembro del
tribunal, el Garante y, en su caso el Contratista y cualquier otro garante, nombrarán a uno en forma

conjunta.

(c) El Garante conviene en pagar todos los Costos, gastos y honorarios razonables y
documentados, incluyendo honorarios de abogados, en que el Beneficiario pueda incurrir en la
ejecución de esta Garantía,

eN

4 ÁREA CONTRACTUAL 13
Contrato No. CNH-R01-L03-413/2015

CLÁUSULA 6
NOTIFICACIONES

Cualquier notificación u otra comunicación relacionada con esta Garantía deberá de
hacerse por escrito y entregarse personalmentc, por mensajería, por correo certificado o registrado
(o en una forma sustancialmente similar al corrco) en la forma siguiente:

Sia la CNH:

Sia XYZ:

Si al Garante:

Cualquiera de las partes de esta Garantía podrá, mediante una notificación por escrito a las
otras partes, eambiar la dirección a la cual deberán de estar dirigidas las notificaciones, Cualquier
notificación u otra comunicación, deberá de considerarse que ha sido realizada al momento de
recepción por el destinatario. Todas las comunicaciones en relación con esta Garantía deberán ser

en español.

CLÁUSULA 7
IDIOMA

Esta Garantía se celebra en el idioma español. Cualquier traducción de esta Garantía será
únicamente para efectos de conveniencia y no será considerada para la interpretación de la misma.

CLÁUSULA 8
EJEMPLARES

Esta Garantía podrá ser firmada por las partes de la misma en ejemplares separados, cada
uno de las cuales cuando sea firmado y entregado se considerará un original, pero todos los
ejemplares en su conjunto deberán constituir uno solo y el mismo instrumento,

5 ÁREA CONTRACTUAL 13

Contrato No, CNH-R01-L03-A 13/2015

EN TESTIMONIO DE LO CUAL, las partes firman esta Garantía en la fecha
mencionada al principio de la misma.

y

¡A

como Garante

Por:

Nombre:
Título:

CONVIENE Y ACEPTA;
COMISIÓN NACIONAL DF HIDROCARBUROS

Como Beneficiario

Por:

Nombre:
Título:

eN

6 ÁREA CONTRACTUAL 13
Contrato No. CNH-RO1-L.03-A 13/2015

ANEXO 3

PROCEDIMIENTOS PARA DETERMINAR LAS
CONTRAPRESTACIONES DEL ESTADO

«
1 ÁREA CONTRACTUAL 13

Contrato No. CNH-R01-L03-A 13/2015

PROCEDIMIENTOS PARA DETERMINAR LAS CONTRAPRESTACIONES

DEL ESTADO

El present Anexo establece los términos y condiciones bajo los cuales deberá realizar el cálculo
y pago de las Contraprestaciones aplicables a este Contrato para cualquier Mes durante la vigencia
del mismo, de conformidad con lo previsto en la Ley de Ingresos sobre Hidrocarburos vigente al
momento del fallo por el que se adjudicó el Contrato.

1. Precio Contractual

11.

14

(a)

(b)

El Precio Contractual para cada tipo de Hidrocarburo será determinado con base en lo
estipulado en la Ley de Ingresos sobre Hidrocarburos, conforme al procedimiento
establecido en este Anexo 3,

Para cada Período se calcularán las Contraprestaciones considerando el Precio
Contractual de cada tipo de Hidrocarburo, que se determinará de acuerdo con los
criterios establecidos en este Anexo 3.

Para los efectos de este Anexo 3 se entenderá por í el subíndice correspondiente al
Período. En el caso que las Actividades Petroleras se realicen en un Período que no
comprenda el Mes completo, el Período será el número de Días que efectivamente

operó este Contrato.
El Precio Contractual del Petróleo se determinará por Barril conforme a lo siguiente:

En caso que, durante el Período, el Contratista comercialice al menos el cincuenta
por ciento (50%) del volumen de Petróleo que le sea entregado en el Período, con
base en Reglas de Mercado o exista el compromiso de dicha comercialización
(incluyendo contratos de venta de largo plazo en los que el precio se determine por
Reglas de Mercado), el Precio Contractual del Petróleo en el Período en el que se
registre la comercialización será igual al precio de venta promedio observado,
ponderado por el volumen que en cada caso corresponda, al que el Contratista haya
realizado o comprometido la comercialización.

En el caso de cualquier volumen que el Contratista venda o entregue a una Filial o
parte relacionada, que sca a su vez comercializado a tn tercero sin algún tratamiento
o procesamiento intermedio, el precio de venta y el volumen correspondientes a la
transacción de la Filial o parte relacionada con el tercero podrán ser considerados
en el cálculo del Precio Contractual del Petróleo en el Período,

Si al finalizar el Período correspondiente no se ha registrado comercialización bajo
Reglas de Mercado por parte del Contratista, de al menos el cincuenta por ciento
(50%) del volumen de Petróleo que le sea entregado en el Período, el Precio
Contractual del Petróleo se calculará a través del uso de la fórmula correspondiente,
en función del grado API y contenido de azufre correspondiente al Petróleo extraído
en el Área Contractual en el Período. Lo anterior considerando los precios para los
crudos marcadores Light Louisiana Sweet (LLS) y Brent, publicados en el Período

2 ÁREA CONTRACTUAL 13

Contrato No. CNH-R01-L03-A 13/2015

por wma compañía internacional especializada en la publicación de información de
referencia sobre precios, de acuerdo a lo siguiente:

Si cl Contratista comercializó menos del cincuenta por ciento (50%) del
volumen de Petróleo que le sea entregado en el Período, el Precio Contractual
del Petróleo será el promedio de los precios calculados a través del uso de la
fórmula correspondiente a la fecha de cada operación de comercialización,
utilizando los precios de los marcadores de dicha fecha, ponderado de acuerdo
con el volumen involucrado en cada transacción realizada en el Período.

lí. Si no se realizó comercialización, debido a que el volumen de Petróleo
producido en el Período y registrado en el Punto de Medición se mantuvo
almacenado bajo la propiedad del Contratista, el Precio Contractual del Petróleo
se calculará a través del uso de la fórmula correspondiente, considerando cel
promedio simple de los precios de los marcadores durante el Período,

Las fórmulas para calcular el Precio Contractual del Petróleo referidas son:

Grado AP. . o .
rado API del Petróleo Fórmula aplicable para la determinación de! Precio
erudo extraído en el Área ,
Contractual del Petróleo
Contractual

API Ss 21.0? PCp¿ = 0.481 LLS, + 0,508» Brent; — 3.678 + S
21.0% < API < 31,1% PCpp = 0.198 : LLS, + 0.814 Brent; — 2.522 + S
31,1% < API < 39.0? PCp, = 0.167 * LLS, + 0,840 : Brent, — 1,814 -S

API > 39.09 PCp¿ = 0.0800 : 11,5; + 0,920 - Brent; |

Donde:

PCp; — Precio Contractual del Petróleo en el Período £.

API= Parámetro de ajuste por calidad, utilizando el promedio ponderado de Grados
API del Petróleo producido en el Área Contractual en el Período £.

LLS¿= Precio promedio de mercado del Crudo Louisiana Light Sweet (LLS) en el
Período 1.

Brent¿= Precio promedio de mercado del Crudo Brent [CE en el Período t,

S= Parámetro de ajuste por calidad, utilizando el valor del porcentaje promedio
ponderado de azufre en el Petróleo producido en el Área Contractual considerando
dos decimales (por ejemplo, si es 3% se utiliza 3.00).

Las fórmulas para determinar el Precio Contractual podrán ser actualizadas en cste
Contrato para reflejar los ajustes estructurales en el mercado de los Hidrocarburos,
con base en la información que la Secretaría de Hacienda publique en el reporte

eN

3 ÁREA CONTRACTUAL 13

__
(c)

Contrato No. CNH-ROI-L03-A 13/2015

anual al que se refiere el artículo 5 de la Ley de Ingresos sobre Hidrocarburos,

En caso que los precios de los crudos marcadores LLS y Brent dejen de ser
publicados, la Secretaría de Hacienda establecerá una nueva fórmula considerando
otros crudos marcadores que sean comercializados con liquidez y que sean
representativos de las condiciones de mercado.

En caso que la comercialización se realice con partes relacionadas o que el precio
de venta del Petróleo se determine con base en un precio regulado, se podrá utilizar
el precio de dicha transacción para la determinación del Precio Contractual sujeto a
las reglas aplicables a los precios de transferencia establecidas en el Anexo 4.

En caso que en el mercado exista un tipo de Petróleo que presente las mismas
características de calidad (mismos grados API y mismo contenido de azufre) que el
Petróleo producido en el Área Contractual durante el Período correspondiente, el
Precio Contractual del Petrólco a emplear conforme este inciso (b), podrá ser
calculado considerando el precio de mercado del Petróleo referido que sea libre a
bordo (Free on board/“FOB”), en sustitución del valor estimado a través de la

fórmula correspondiente.

Para efectos del párrafo anterior, el Contratista deberá presentar la documentación
con información verificable, publicada en el Período por una compañía
internacional especializada en la publicación de información de referencia sobre
precios, que demuestre que el tipo de Petróleo propuesto posee los mismos grados
API y mismo eontenido de azufre que el Petróleo producido en el Área Contractual,
conforme las mediciones que realice la CNH en el Periodo.

En caso que el Precio Contractual del Petróleo en el Período inmediato anterior o
en los dos Períodos inmediatos anteriores haya sido determinado a través de las
fórmulas establecidas en el inciso (b) de este numeral, y que durante el Período de
que se trate exista comercialización de Petróleo con base en Reglas de Mercado por
parte del Contratista conforme al inciso (a) de cste numeral, el Precio Contractual
del Petróleo en el Período se determinará conforme a la siguiente fórmula, siempre
que la diferencia entre el precio estimado por la fórmula y el precio observado en
la comercialización de Petróleo con base en Reglas de Mercado en el Perfodo t sea
menor o igual al cincuenta por ciento (50%) del precio observado:

” ' 1dZ 162
_ PreciOcomerciatización, X LiSo Y Pres — Ajos Cp
POr = vr,
Pt

Donde:

PCp,¿ = Precio Contractual del Petróleo en el Período £.
Preciocomerciatización, = Precio observado en la comercialización de Petróleo con

base en Reglas de Mercado en el Período £.

' <
4 ÁREA CONTRACTUAL 13

ES
Contrato No, CNH-RO1-1.03-A 13/2015

En VPp ¿-: =Sumatoria del volumen de producción del Petróleo registrado en el
Punto de Medición en los Períodos t, £ — 1 y en su caso, t— 2.
y

YJ% VC»¿-¡—Sumatoria del Valor Contractual del Petróleo en ol Petodo t-1Ly

en su caso, 1 — 2.

VPp ¿= Volumen de producción de Petróleo registrado cn el Punto de Medición en
el Período £.

En caso que la diferencia entre el precio estimado por la fórmula y el precio
observado en la comercialización de Petróleo con base en Reglas de Mercado en el
Período £ sea superior al cincuenta por ciento (50%) del precio observado, el Precio
Contractual del Petróleo en el Período se determinará de la siguiente forma:

i. Si el precio estimado por la fórmula es mayor al precio observado, el Precio
Contractual será:

PCp¿ = Preciocomerciatización: X 1.5

ii. Si el precio estimado por la fórmula es menor al precio observado, el Precio
Contractual será

PCp¿ = PreciOcomerciatización, X 0.5

Cualquier variación en el Valor Contractual del Petróleo producido en cl Período
inmediato anterior o en los dos Períodos inmediatos anteriores, que persista
considerando la determinación de! Precio Contractual conforme lo establecido en
este inciso (c) y el precio observado bajo Reglas de Mercado, podrá ser solventada
dentro de los tres (3) Períodos subsecuentes a través de ajustes que determine la
Secretaría de Hacienda, como parte de sus atribuciones de verificación, conforme
lo establecido en el numeral 4.4 de este Anexo 3.

(d) Para que el precio que resulte de la comercialización realizada por parte del
Contratista sea considerado en la determinación del Precio Contractual del Petróleo,
el Contratista deberá haber comunicado previamente al cierre del Período, las
características relevantes de la comercialización realizada, incluyendo los aspectos
para determinar el precio aplicable con base en Reglas de Mercado.
Independientemente de lo anterior, el Contratista deberá reportar los ingresos
totales, el volumen de Petróleo y el precio promedio ponderado que obtenga,
derivados de la comercialización del Petróleo que le corresponda como

Contraprestaciones.

1.5. El Precio Contractual de los Condensados se determinará por Barril conforme a lo
siguiente:

(a) En caso que, durante el Período, el Contratista comercialice al menos el cincuenta
por ciento (50%) del volumen de Condensados que le sea entregado en el Período,

eS

5 ÁREA CONTRACTUAL 13

0)

Contrato No. CNH-RO1-L03-A 13/2015

con base en Reglas de Mercado o exista el compromiso de dicha comercialización,
incluyendo contratos de venta de largo plazo en los que el precio se determine por
Reglas de Mercado, el Precio Contractual de los Condensados en el Período en el
que se registre la comercialización será igual al precio de venta promedio
observado, ponderado por cl volumen que en cada caso corresponda, al que el
Contratista haya realizado o comprometido la comercialización.

En el caso de cualquier volumen que cl Contratista venda o entregue a una Filial o
parte relacionada, que sea a su vez comercializado a un tercero sin algún tratamiento
o procesamiento intermedio, el precio de venta y el volumen correspondientes a la
transacción de la Filial o parte relacionada con el tercero podrán ser considerados
en el cálculo del Precio Contractual de los Condensados en el Período,

Si al finalizar el Período correspondiente, no se ha registrado comercialización bajo
Reglas de Mercado por parte del Contratista, de al menos el cincuenta por ciento
(50%) del volumen de Condensados que le sea entregado en el Período, el Precio
Contractual de los Condensados se calculará considerando cl precio promedio para
el crudo marcador Brent publicado en el Período f por una compañía internacional
especializada en la publicación de información de referencia sobre precios, de

acuerdo a lo siguiente:

i. Si el Contratista comercializó menos del cincuenta por ciento (50%) del
volumen de Condensados que le sea entregado en el Período, el Precio
Contractual de los Condensados será el promedio de los precios calculados
mediante fórmula a la fecha de cada operación de comercialización, utilizando
los precios del crudo marcador de dicha fecha, ponderado de acuerdo al
volumen involucrado en cada transacción realizada en el Período.

li, Si no se realizó comercialización debido a que el volumen de Condensados
produsido en el Período y registrado en el Punto de Medición se mantuvo
almacenado bajo la propiedad del Contratista, el Precio Contractual de los
Condensados se calculará a través del uso de la fórmula correspondiente,
considerando el promedio simple del precio del marcador durante el Período.

La fórmula para calcular el Precio Contractual de los Condensados es:
PCc; = 6.282 + 0,005 Bento,
Donde:

PC¿¿ = Precio Contractual de los Condensados en el Período /.
Brentp = Precio del Crudo Brent ICE en el Período £.

La fórmula para determinar el Precio Contractual podrá ser actualizada en este
Contrato para reflejar los ajustes estructurales en el mercado de los Hidrocarburos,
con base en la información que la Secretaría de Hacienda publique en el reporte
anual al que se refiere el artículo 5 de la Ley de Ingresos sobre Hidrocarburos.

6 ÁREA CONTRACTUAL 13
(c)

Contrato No, CNH-R01-L03-A 13/2015

En caso que el precio del crudo marcador Brent deje de ser publicado, la Secretaría
de Hacienda establecerá una nueva fórmula considerando otro u otros marcadores
que sean comercializados con liquidez y que sean representativos de las condiciones

de mercado.

En caso que la comercialización se realice con partes relacionadas o que el precio
de venta de los Condensados se determine con base en un precio regulado, se podrá
utilizar el precio de dicha transacción para la determinación del Precio Contractual
sujeto a las reglas aplicables a los precios de transferencia establecidas en cl Anexo

En caso que el Precio Contractual de los Condensados en el Período inmediato
anterior o en los dos Períodos inmediatos anteriores haya sido determinado a través
de la fórmula establecida en el inciso (b) de este numeral, y que durante cl Período
de que se trate exista comercialización de Condensados con base en Reglas de
Mercado por parte del Contratista conforme al inciso (a) de este numeral, el Precio
Contractual de los Condensados en el Período se determinará conforme a la
siguiente fórmula, siempre que la diferencia entre el precio estimado por la fórmula
y el precio observado en la comercialización de los Condensados con base en Reglas
de Mercado en el Período t sea menor o igual al cincuenta por ciento (50%) del

precio observado:

“eci 162 162
_ Preciocomerciatizacióne X Hico VPer-i— Ej V Lct
PCer= vP,
et

Donde:

PC¿¿ = Precio Contractual de los Condensados en el Período £.
PreciOcomercialización, = Precio observado en la comercialización de Condensados

con base en Reglas de Mercado en el Período £.

qe VP¿,-¡ = Sumatoria del Volumen de Producción de Condensados registrado

en el Punto de Medición en los Períodos £, £ — 1 y en su caso, £— 2.
Na VC¿,-¡= Sumatoria del Valor Contractual de los Condensados en el Período
t—1, y en su caso, — 2.

VP¿¿= Volumen de Producción de Condensados registrado en el Punto de Medición
en el Período £.

En caso que la diferencia entre el precio estimado por la fórmula y el precio
observado en la comercialización de Condensados con base en Reglas de Mercado

en el Periodo £ sea superior al cincuenta por ciento (50%) del precio observado, el
Precio Contractual de los Condensados en el Período se determinará de la siguiente

forma:
i. Si el precio estimado por la fórmula es mayor al precio observado, el Precio

eS

7 ÁREA CONTRACTUAL 13
(d)

1.6.

(a)

(b)

Contrato No. CNH-RO1-1,03-413/2015

Contractual será:
PC¿: = PreciOcomercialización, X 1.5

ii. Si el precio estimado por la fórmula es menor al precio observado, el Precio
Contractual será

PCc, = PreciOcomerciatización, X 0.5

Cualquier variación en el Valor Contractual de los Condensados producidos en el
Período inmediato anterior o en los dos Períodos inmediatos anteriores, que persista
considerando la determinación del Precio Contractual conforme lo establecido en
este inciso (c) y el precio observado bajo Reglas de Mercado, podrá ser solventada
dentro de los tres (3) Periodos subsecuentes a través de ajustes que determine la
Secretaría de Hacienda, como parte de sus atribuciones de verificación, conforme
lo establecido en el numeral 4.4 de este Anexo 3,

Para que el precio que resulte de la comercialización realizada por parte del
Contratista sea considerado en la determinación del Precio Contractual de los
Condensados, el Contratista deberá haber comunicado previamente al cierre del
Período las características relevantes de la comercialización realizada, incluyendo
los aspectos para determinar el precio aplicable con base en Reglas de Mercado,
Independientemente de lo anterior, el Contratista deberá reportar los ingresos
totales, el volumen de Condensados y el precio promedio ponderado que obtenga,
derivados de la comercialización de los Condensados que le correspondan como

Contraprestaciones.

El Precio Contractual del Gas Natural y de sus componentes se determinará, por
separado, por unidad calórica (millón de BTU) conforme a lo siguiente:

El Precio Contractual del Gas Natural considerará, en la proporción que
corresponda, el valor unitario y el volumen que corresponda a la comercialización
del Gas Natural (metano) y de cada uno de sus otros componentes (etano, propano

y butano),

En caso que, durante el Período, el Contratista comercialice al menos el cincuenta
por ciento (50%) del volumen de Gas Natural que le sea entregado en el Período,
con base en Reglas de Mercado o exista el compromiso de dicha comercialización
(incluyendo contratos de venta de largo plazo en los que el precio se determine por
Reglas de Mercado), el Precio Contractual del Gas Natural en el Período en el que
se registre la comercialización será igual al precio de venta promedio observado,
ponderado por la equivalencia calórica en millones de BTU del volumen que en
cada caso corresponda, al que el Contratista haya realizado o comprometido la

comercialización.

En el caso de cualquier volumen que el Contratista venda a una Filial o parte
relacionada, que sea a su vez comercializado a un tercero sin algún tratamiento o

8 ÁRTA CONTRACTUAL 13

(c)

(d)

Contrato No. CNH-ROI-L03-A 13/2015

procesamiento intermedio, el precio de venta y el volumen correspondientes a la
transacción de la Filial o parte relacionada con el tercero podrán ser considerados
en el cálculo del Precio Contractual del Gas Natural en el Período.

Si al finalizar el Período correspondiente el Contratista comercializó menos del
cincuenta por ciento (50%) del volumen de Gas Natural que le sea entregado en el
Período con base en Reglas de Mercado, el Precio Contractual del Gas Natural será
el promedio de los precios determinados a partir de los precios diarios que fije la
Comisión Reguladora de Energía para el punto en el que cl Gas Natural producido
al amparo de este Contrato ingrese en el Sistema de Transporte y Almacenamiento
Nacional Integrado a la fecha de cada operación de comercialización, ponderado
por la equivalencia calórica en millones de BTU del volumen involuerado en cada

transacción realizada en el Período.

En caso que la comercialización se realice con partes relacionadas o que el precio
de venta del Gas Natural o de alguno de sus componentes se determine con base en
un precio regulado, se podrá utilizar el precio de dicha transacción para la
determinación del Precio Contractual sujeto a las reglas aplicables a los precios de
transferencia establecidas en el Anexo 4.

En caso que el Precio Contractual del Gas Natural en el Período inmediato anterior
o en los dos Períodos inmediatos anteriores hayan sido determinados a través de la
fórmula establecida en el inciso (c) de este numeral, y que durante el Período de
que se trate exista comercialización del Gas Natural con base en Reglas de Mercado
por parte del Contratista conforme al inciso (b) de este numeral, el Precio
Contractual del Gas Natural en el Período se determinará conforme a la siguiente
fórmula, siempre que la diferencia entre el precio estimado por la fórmula y el
precio observado en la comercialización de Gas Natural con base en Reglas de
Mercado en cl Período t sea menor o igual al cincuenta por ciento (50%) del precio

observado:

, 162 162
_ PreciOcomerciatización: X Dizo VPot-1 21 V Coty
PCo;= ve,
ñ

Donde:

PCg1 = Precio Contractual del Gas Natural en el Período £.
Precio comercialización, = Precio observado en la comercialización de Gas Natural

con base en Reglas de Mercado en el Período t.

1 VP2 ¿-¡ =Sumatoria del Volumen de Producción de Gas Natural registrado cn
el Punto de Medición en los Períodos t, t — 1 y en su caso, ¿— 2,
ye VE¿- ¡7Sumatoria del Valor Contractual de Gas Natural en el Período t — 1,

y en su caso, L— 2.
LA

9 ÁREA CONTRACTUAL 13

Contrato No, CNH-RO1-L03-A 13/2015

VP¿ += Volumen de Producción de Gas Natural registrado en el Punto de Medición
en el Período £ y expresado en su equivalencia calórica en millones de BTU, según
se trate de Gas Natural (metano) o de cada uno de los componentes quey lo
constituyen (ctano, propano y butano) en la proporción que corresponda,

En caso que la diferencia entre el precio estimado por la fórmula y cl precio
observado en la comercialización de Gas Natural con base en Reglas de Mercado
en el Período t sea superior al cincuenta por ciento (50%) del precio observado, el
Precio Contractual del Gas Natural en cl Período se determinará de la siguiente

forma:

i. Si el precio estimado por la fórmula es mayor al precio observado, cl Precio
Contractual será:

PC¿g: = PreciOcomercialización, X 1.5

ii. Si el precio estimado por la fórmula es menor al precio observado, el Precio
Contractual será

PCc, = Preciocomerciatización, X 0.5

Cualquier variación en el Valor Contractual del Gas Natural producido en el
Período inmediato anterior o en los dos Períodos inmediatos anteriores, que persista
considerando la determinación del Precio Contractual conforme lo establecido en
este inciso (d) y el precio observado bajo Reglas de Mercado, podrá ser solventada
dentro de los tres (3) Períodos subsecuentes a través de ajustes que determine la
Sccretaría de Hacienda, como parte de sus atribuciones de verificación, conforme
lo establecido en cl numeral 4.4 de este Anexo 3.

(e) Para que el precio que resulte de la comercialización realizada por parte del
Contratista sca considerado en la determinación del Precio Contractual del Gas
Natural, el Contratista deberá haber comunicado previamente al cierre del Período
las características relevantes de la comercialización realizada incluyendo los
aspectos para determinar el precio aplicable con base en Reglas de Mercado,
Independientemente de lo anterior, el Contratista deberá reportar los ingresos
totales, el volumen de Gas Natural y el precio promedio ponderado que obtenga,
derivados de la comercialización del Gas Natural que le correspondan como

Contraprestaciones,

1.7. — En cada Período, en el caso de ventas de | tidrocarburos por parte del Contratista, que
no sean libres a bordo (Free on board/"FOB”) en el Punto de Medición, el Precio
Contractual en el Punto de Medición será el equivalente, en Dólares por unidad de
medida respectiva, de los ingresos netos observados recibidos por la comercialización
de cada tipo de Hidrocarburo, considerando los costos necesarios observados de
transporte, Almacenamiento, logística y todos los demás costos incurridos para el
traslado y comercialización de Flidrocarburos entre el Punto de Medición y el punto
de venta, dividido entre el volumen de Petróleo crudo, Condensados y Gas Natural,

10 ÁREA CONTRACTUAL 13

(d)

(0)
(0
1.10,

Contrato No. CNH-RO1-L03-A 13/2015

según sea el caso, medido en el Punto de Medición.

En estos casos, el Precio Contractual del Período se ajustará considerando una
reducción al valor establecido conforme los nÁinerales 1.4 a 1.6 de este Anexo 3. Dicha
reducción será igual al resultado de dividir el costo total de transporte,
Almacenamiento y logística incurrido para cada tipo de Hidrocarburo y reportado
durante el Período entre el volumen de Hidrocarburos medido y el registrado en el

Período.

Para lo establecido en el numeral 1,7 anterior se considerarán únicamente los costos
que sean justificadamente necesarios, incluyendo la contratación de servicios e
infraestructura de transporte, Almacenamiento, tratamiento, acondicionamiento,
procesamiento, licuefacción (en el caso del Gas Natural), comercialización y seguros.

En cualquier caso los costos de transporte, Almacenamiento y logística incurridos
deberán ajustarse a las Reglas dc Mercado y a las tarifas reguladas publicadas que
resulten aplicables. En caso que los costos mencionados resulten de acuerdos con
partes relacionadas, se deberán seguir las reglas relativas a los precios de transferencia

establecidas en el Ánexo 4.

Los costos a que hace referencia este numeral deberán sujetarse a lo establecido en el
Anexo 4, y serán sujetos de las actividades de verificación que corresponden a la
Secretaría de Hacienda, conforme a dicho Anexo.

No se incluirán entre los costos necesarios de transporte, Almacenamiento y logística
a que hace referencia cl numeral 1.7, los siguientes:

Los costos por el servicio de comercialización o costos financieros asociados a la
cobertura de dichos Hidrocarburos;

Intereses u otros costos asociados al financiamiento de las actividades;

Los costos que resulten de negligencias o conductas dolosas por parte del
Contratista o que resulten de acciones del mismo que transgredan la Normatividad

Aplicable;

Los costos asociados a la atención de derrames o emergencias ambientales que sean
resultado de acciones negligentes o dolosas del Contratista;

Las Obligaciones de Carácter Fiscal que resulten aplicables, y

Las sanciones o penalizaciones.

La información relativa a la determinación de los Precios Contractuales deberá ser
presentada y registrada mediante el sistema informático que el Fondo ponga a

disposición del Contratista
OS

11 ÁREA CONTRACTUAL 13
Contrato No. CNH-RO!-1.03-A.13/2015

2, Valor Contractual de los Hidrocarburos en el Período £:

2.1

2.2,

(a)

(b)

El Valor Contractual de los Hidrocarburos será determinado usando p siguiente

fórmula:

VCH, = VE py + VCge + V Cos

Donde:

VCH,= Valor Contractual de los Iidrocarburos en el Período £.
VC» += Valor Contractual del Potróleo en el Período £.

VC;,+7 Valor Contractual del Gas Natural en el Período £.
VE ¿> Valor Contractual de los Condensados en el Período £.

En caso que, derivado de situaciones de emergencia o sinicstro ocurran derrames de
Hidrocarburos, para el cáleulo del Valor Contractual de cada uno de los Hidrocarburos
se considerarán los volúmenes de Hidrocarburos que sean recuperados en las
actividades de respuesta a dicha de situaciones de emergencia o siniestro.

Para calcular el valor contractual de cada tipo de Hidrocarburo se usarán las siguientes
fórmulas:

Valor Contractual del Petróleo en el Período £:

VE»: = PCpy *VPpe

Donde:

VCp,:= Valor Contractual del Petróleo en el Período £.

PCp- El Precio Contractual del Petróleo en el Período £: El precio del petróleo
producido en el Área Contractual, en Dólares por Barril, que se determina cada
Período en el Punto de Medición, conforme al numeral 1.4 de este Ánexo 3,
VPp ¿+ Volumen neto de producción de Petróleo registrado en el Punto de Medición

en el Período t.
Valor Contractual de los Condensados en el Período t:

VCes= PCer *VPes

Donde:

VC¿ ¿> Valor Contractual de los Condensados en el Período £,

PC,” El Precio Contractual de los Condensados en el Período £: El precio de los
Condensados producidos en cl Área Contractual, en Dólares por Barril, que se
determina cada Período en el Punto de Medición, conforme al numeral 1.5 de este

Anexo 3.

12 ÁREA CONTRACTUAL 13"
Contrato No, CNH-R01-L03-A 13/2015

VP¿¿= Volumen neto de Producción de Condensados registrado en el Punto de
Medición en el Período £.

(0) Valor Contractual de Gas Natural'cn el Periodo t:
Cae = > PCoxs > V Por

Donde:

VC¿:- Valor Contractual del Gas Natural en el Período £.

í = Cada uno de los productos que constituyen el Gas Natural y sus líquidos, según
se trate de metano, etano, propano o butano.

PCg,.;7 El Precio Contractual de cada componente que constituye el Gas Natural y
sus líquidos en el Período £, en Dólares por millón de BTU, que se determina cada
Período en el Punto de Medición, conforme al numeral 1.6 de este Anexo 3.
VP¿:, ¡= Volumen neto de Producción, registrado en el Punto de Medición cn el
Período £ y expresado en su equivalencia calórica en millones de BTU, según se
trate de Gas Natural (metano) o de cada uno de sus líquidos (etano, propano y
butano).

3. Contraprestación como porcentaje del Valor Contractual de los Hidrocarburos

3.1. — El Estado recibirá el sesenta punto treinta y seis por ciento (60.36%) del Valor
Contractual de los Hidrocarburos para el Mes de que se trate.

3.2. La Contraprestación como porcentaje del Valor Contractual de los Hidrocarburos se
ajustará de conformidad con el Mecanismo de Ajuste establecido en el numeral 4,3 de

este Ánexo 3.
4. Procedimientos para calcular las Contraprestaciones

41 Regalías

El monto de las Regalías se determinará para cada tipo de llidrocarburo mediante la
aplicación de la tasa correspondiente al Valor Contractual del Petróleo, al Valor
Contractual del Gas Natural y al Valor Contractual de los Condensados producidos en
el Período. En el caso del Gas Natural, el monto de Regalías se determinará por
separado según se trate de Gas Natural (metano) o de cada uno de sus líquidos (etano,
propano y butano) considerando la tasa y el Valor Contractual que a cada uno
corresponda, determinados con base en el Precio Contractual y el volumen de cada uno

de los productos mencionados.

El mecanismo para la determinación de las Regalías será ajustado cada Año en el Mes
de enero considerando la primera publicación de variación anual observada en el Mes
de diciembre del Año previo (en adelante 7.,....) del Índice de Precios al Productor de
los Estados Unidos de América o el que lo sustituya, tomando el año 2015 como Año

Ar

13 ÁREA CONTRACTUAL 13

Contrato No, CNÉT-RO1-L03-A 13/2015

base, realizando el primer ajuste al momento de la suscripción de este Contrato
considerando la variación anual observada para el mes de diciembre de 2015,
publicada en la segunda quincena del Mes de enero de 2016. ;

El proceso para determinar los montos a pagar será el siguiente:
(a) Al Valor Contractual del Petróleo, se le aplicará la siguiente tasa:
i. Cuando el Precio Contractual del Petróleo sea inferior a A,, se aplicará la siguiente:

Tasa = 7.5%

Para ajustar por inflación, la actualización del parámetro A,, se realizará anualmente
de acuerdo con la siguiente fórmula:

Ay Apr (A

Donde A,, toma valores desde el Año base hasta el último Año en el que haya
. USD , e $ .
referencia, Ag = 48 ATEN el Año base y n indica el Año correspondiente.

ii. Cuando el Precio Contractual del Petróleo sea mayor o igual a A,,:

Tasa = [(8, + Precio Contractual del Petróleo) + 1.51%

Para ajustar por inflación, la actualización del parámetro B,, se realizará anualmente
de acuerdo a la siguiente fórmula:
Bror

B,=
1 (1H 7-1)

Donde B,, toma valores desde el Año base hasta el último Año en el que haya
referencia, By = 0.125 en el Año base y n indica el Año correspondiente.

(b) Al valor Contractual del Gas Natural Asociado, se le aplicará la siguiente tasa:

_ Precio Contractual del Gas Natural
Ñ Cn

Tasa

Para ajustar por inflación, la actualización del parámetro €,, se realizará anualmente
de acuerdo a la siguiente fórmula:

En A Ena (A Tm)

Donde C, toma valores desde el Año base hasta cl último Año cn el que haya
referencia, Cy = 100 en el Año base y n indica el Año correspondiente.

14 ÁREA CONTRACTUAL 13%

(c)

Hi.

Contrato No. CNH-RO1-L.03-A 13/2015

Al valor Contractual del Gas Natural No Asociado, se le aplicará la siguiente tasa:

Cuando el Precio Contractual del Gas Natural No Asociado sea menor o igual a
Ds, la Tasa será de 0%, 1

Para ajustar por inflación, la actualización del parámetro D,, se realizará anualmente
de acuerdo a la siguiente fórmula:

Dip = Dr + (UA M1)

Donde D,, toma valores desde el Año base hasta el último Año en el que haya

USD mas ,
7 en el Año base y n indica el Año correspondiente.

referencia, Dy = 5 ip

Cuando el Precio Contractual del Gas Natural sea mayor a D, y menor a £),, la tasa
se calculará de acuerdo a la siguiente fórmula:

(Precio Contractual del Gas Natural — D,) X 60.5 %
Precio Contractual del Gas Natural .

Tasa =

Para ajustar por inflación, la actualización del parámetro E, se realizará anualmente
de acuerdo a la siguiente fórmula:

En = Ena Opa)

Donde E,, toma valores desde el Año base hasta el último Año en el que haya

3 USD dr .
referencia, Ej = 5.5 moro el Año base y n indica el Año correspondiente,

Cuando el Precio Contractual del Gas Natura! sea mayor o igual a E:

_ Precio Contractual del Gas Natural
Ñ a

Tasa

Para ajustar por inflación, la actualización del parámetro Fi, se realizará anualmente
de acuerdo con la siguiente fórmula:

E Ej (A 1)

Donde F, toma valores desde el Año base hasta el último Año en el que haya
referencia, Fy = 100 en el Año base y n indica el Año correspondiente.

Al Valor Contractual de los Condensados se le aplicará la siguiente tasa:
Cuando el Precio Contractual de los Condensados sea inferior a G,,, se aplicará la

eS

15 ÁREA CONTRACTUAL 13

4.2.

(2)

Contrato No. CNH-R01-L,03-A 13/2015

siguiente:

Tasa = 5%

Para ajustar por inflación, la actualización del parámetro G,, se realizará anualmente
de acuerdo con la siguiente fórmula:

Ga Ga (A)

Donde G,, toma valores desde el Año base hasta el último Año en el que haya
referencia, Gg = 60 a en el Año base y n indica el Año correspondiente.

Cuando el Precio Contractual de los Condensados sea mayor o igual a G;,:

Tasa = [(1, + Precio Contractual! de los Condensados) — 2.51%

Para ajustar por inflación, la actualización del parámetro H,, se realizará anualmente
de acuerdo con la siguiente fórmula:

Hn-1
HH, ==
"0 (Am)
Donde H,, toma valores desde el Año base hasta el último Año en e! que haya
referencia, con Hg = 0.125 en el Año base y n indica el Año correspondiente.

El índice de precios al productor de los Estados Unidos de América a que se reficre
esta sección corresponderá al primer índice publicado para el mes de diciembre del
año inmediato anterior por el Bureau of Labor Statistics de los Estados Unidos de
América, con identificación WPU00000000 sin ajuste estacional, que corresponde al
índice de todas las mercancías, o en su caso, el que lo sustituya por decisión de la
institución emisora. En caso de ajustes o revisiones a dicho índice de precios,
prevalecerá la primera versión publicada. En caso de modificación a la referencia de
índice, la Secretaría de Hacienda deberá dar a conocer la nueva referencia.

Cuota Contractual para la Fase Exploratoria

El pago mensual de la Cuota Contractual para la Fase Exploratoria en favor del Estado
Mexicano por la parte del Area Contractual que no cuente con un Plan de Desarrollo
aprobado por la CNH, se realizará en efectivo de conformidad con las siguientes

cuotas:

Durante los primeros 60 Meses de vigencia del Contrato:

1,150 pesos mexicanos por kilómetro cuadrado.

z e
16 AREA CONTRACTUAL 13
(b)

4,3,

(3)

Contrato No. CNH-RO1-1,03-A 13/2015

A partir del Mes 61 de vigencia del Contrato y hasta la terminación de su vigencia:
2,750 pesos mexicanos por kilómetro cuadrado,

Los valores para las cuotas mensuales se actualizarán cada Año, de conformidad con
la Normatividad Aplicable, el primero de enero de cada Año, considerando el Periodo
comprendido desde el décimo tercer Mes inmediato anterior y hasta el último Mes
anterior a aquél en que se efectúa la actualización, aplicándoles el factor de
actualización que resulte de dividir el Índice Nacional de Precios al Consumidor del
Mes inmediato anterior al más reciente del Período, cntre el Índice Nacional de Precios
al Consumidor correspondiente al Mes anterior al más antiguo del Periodo, publicado
por el Instituto Nacional de Estadística y Geografía o en su caso el que lo sustituya.

Mecanismo de Ajuste

El Mecanismo de Ajuste aplicable sc determinará de la siguiente forma, dependiendo
del tipo de Hidrocarburo de que se trate:

La tasa aplicable para determinar el monto de la Contraprestación como porcentaje
del Valor Contractual del Petróleo y de los Condensados que reciba el Estado en
cada Periodo, se calculará considerando un factor de ajuste de la siguiente forma:

TRoy = Mo + ARpe

Donde:

TRp,¿= Tasa aplicable al Valor Contractual del Petróleo y de los Condensados
producidos en el Área Contractual en el Período £.

Mo = Porcentaje mínimo del Valor Contractual de los Hidrocarburos
Producidos en el Área Contractual que corresponde al Estado al Inicio de la
vigencia del Contrato = sesenta punto treinta y seis por ciento (60.36%), en
términos de lo establecido en el numeral 3.1 de este Ánexo 3.

ARp ¿= Factor de ajuste en el Período £,
El factor de ajuste (AR»:) se calculará con base en el promedio diario de

producción agregada de Petróleo y de Condensados registrada durante el Período £
y los dos Periodos inmediatos anteriores, con base en las siguientes fórmulas:

Producción promedio Fórmula aplicable para determinar el Factor de
diaria Ajuste
Qe: £ Upa ARp¿ =0

17 ÁREA CONTRACTUAL 13
Contrato No. CNH-R01-L03-A 13/2015

=U,
Ups < Qpe S Upa Ora 2)

ARp,, = Max[0, Mp — Rp¿] (e

Upa < Qre ARp¿ = Max[0, Mp — Rp,e]

Donde:

Qp¿ Promedio, en miles de barriles diarios, de la producción agregada de
Petróleo y de Condensados registrada durante el Período t y los dos Periodos
inmediatos anteriores. En el primer y segundo Período en que exista producción
de Petróleo o Condensados, el valor de Q¿ será el promedio de la producción
agregada desde el primer Período.

AR». ¿= Factor de ajuste en el Período £.

Rp; Tasa ponderada de Regalías por la producción de Petróleo y
Condensados correspondiente al Periodo /, que se determinará mediante la
división de la suma de las Regalías por Petróleo y las Regalías por
Condensados, entre la suma del Valor Contractual del Petróleo y el Valor
Contractual de Condensados. El monto de las Regalías referidas se establecerá
de acuerdo al numeral 4.1, inciso (a) si se trata de Petróleo o inciso (d) si se

trata de Condensados.

Mp = 20%.

Up 15 30 mil Barriles diarios.
Up 27 120 mil Barriles diarios.

(b) La tasa aplicable para determinar el monto de la Contraprestación como porcentaje
del Valor Contractual del Gas Natural que reciba el Estado en cada Período, se
calculará considerando un factor de ajuste de la siguiente forma:

TRa: = Mo + AR
Donde:

TR¿¿= Tasa aplicable al Valor Contractual del Gas Natural producido en el
Área Contractual en el Período t.

My = Porcentaje mínimo del Valor Contractual de los Hidrocarburos
Producidos en el Área Contractual que corresponde al Estado al Inicio de la
vigencia del Contrato = sesenta punto treinta y seis por ciento (60.36%), en
términos de lo establecido en el numeral 3.1 de este Anexo 3.

ARG ¿= Factor de ajuste en el Período £,

EOS
18 ÁREA CONTRACTUAL 13

4.4,
(y)

Contrato No, CNH-RO!-L03-A13/2015

El factor de ajuste (ARo: se calculará con base en el promedio diario de
producción de Gas Natural registrada durante el Período t y los dos Periodos
inmediatos anteriores, con base en las siguientes fórmulas:

Producción promedio Fórmula aplicable para determinar el Factor de

diaria Ajuste
Q6: < Uga AR: =0
=U,
Usar < Qu: < Uca AR; = Max[0, Mo — Ro] (Ez)
62 7 Uga
Uña < Que ARG: = Max(0, M¿ — Ro;)
Donde:

Q6 ¿> Promedio, en millones de pies cúbicos diarios, de la producción de Gas
Natural registrada durante el Período t y los dos Periodos inmediatos
anteriores. En el primer y segundo Período en que exista producción de Gas
Natural, el valor de Q, será el promedio de la producción agregada desde el
primer Período,

ARG ¿= Factor de ajuste en el Período £.

R¿¿= La tasa ponderada aplicable al Valor Contractual del Gas Natural y sus
líquidos para determinar el monto de Regalías respectivas en el Período t, a que
se refiere el numeral 4.1, inciso (b), si se trata de Gas Natural Asociado, o inciso
(0), si se trata de Gas Natural No Asociado. La tasa ponderada se determinará
mediante la división del monto de Regalías por Gas Natural y sus líquidos
(considerando los componentes que le constituyen, ya sea metano, etano,
propano o butano) entre el Valor Contractual del Gas Natural.

M¿= 10%.
U¿,= 80 millones de pies cúbicos diarios.
Us27 240 millones de pies cúbicos diarios,

Otros ajustes a las Contraprestaciones

De conformidad con el Capítulo 111 del Título Segundo de la Ley de Ingresos sobre
Hidrocarburos, la Secretaría de Hacienda cuenta con atribuciones de verificación
de las cuales se podrán derivar ajustes a las Contraprestaciones en caso de
variaciones, durante el Período o Períodos anteriores, en la determinación de los
Precios Contractuales o la medición del volumen producido.

19 ÁREA CONTRACTUAL 13
Contrato No. CNH-ROI-L03-A 13/2015

(b) La Secretaría de Hacienda podrá establecer ajustes al monto de la Contraprestación
como porcentaje del Valor Contractual de los Hidrocarburos, que permitan restaurar
el balance económico del Contratista de haberse mantenido las condiciones
económicas relativas a los término fiscales prevalecientes al momento en que se
adjudicó el Contrato, en caso que: (i) se apliquen contribuciones específicas a la
industria de Exploración y Extracción de Hidrocarburos distintas a las que
estuviesen vigentes al momento del fallo por el que se adjudicó el Contrato, respecto
de dichas contribuciones, y que en ningún caso podrán referirse a contribuciones de
carácter general; o (ii) se modifiquen elementos específicos a la industria de
Exploración y Extracción de Hidrocarburos para la determinación de las
contribuciones vigentes al momento del fallo por el que se adjudicó el Contrato,
respecto de dicha modificación. Para tal efecto la Secretaría de Hacienda
establecerá el mecanismo correspondiente,

(c) El Fondo podrá determinar ajustes al monto de la Contraprestación como porcentaje
del Valor Contractual de los Hidrocarburos correspondiente al Periodo inmediato
anterior, de conformidad con el numeral 5.6 de este Anexo 3,

5. Procedimientos para el pago de Contraprestaciones

5.1 Cada Período las Partes recibirán las Contraprestaciones correspondientes, conforme
a la medición de volumen realizada y los Precios Contractuales determinados de
acuerdo con el numeral 1 de este Anexo 3, contemplando lo siguiente:

(a) El Estado recibirá el pago, a través de transferencia electrónica, por parte del
Contratista de:

i. Las Regalías, en Dólares, correspondientes a cada tipo de Hidrocarburo
producido en el Período,

ii. La Contraprestación, en Dólares, como porcentaje del Valor Contractual de
los Hidrocarburos para el Estado, que se determine considerando los ajustes
establecidos en el numeral 4,3 de este Ánexo 3.

ii. La Cuota Contractual para la Fase Exploratoria, en pesos mexicanos,
correspondiente a cada Período.

(b) El Contratista recibirá la transmisión onerosa de cada tipo de Hidrocarburo, que se
refiere a la entrega en el Punto de Medición del volumen de cada Hidrocarburo
producido en el Área Contractual durante el Período, siempre que, conforme a los
términos de este Anexo 3, el Contratista se encuentre al corriente en el
cumplimiento del pago de las Contraprestaciones en favor del Estado que se hayan
generado desde la Fecha Efeetiva.

5.2. — El Contratista deberá pagar en efectivo al Fondo las Contraprestaciones establecidas
en este Contrato en favor del Estado, a más tardar el Día 17 del Período subsecuente.
En caso que fuera un Día inhábil, el pago se efectuará el Día Hábil siguiente,

EN

20 ÁREA CONTRACTUAL 13

5.3,

S4

5.5.

5.6,

5.7.

(a)

(b)

(c)

Contrato No. CNH-R01-L03-413/2015

El Contratista doberá determinar las Contraprestaciones y efectuar el pago
correspondiente, conforme a lo estipulado en este Anexo 3, Para poder efectuar el

ago, el Contratista deberá haber registrado la información relativa a los Precios
dentractualos y al volumen de producción correspondiente, en el sistema que el Fondo
establezca para tal (in.

El volumen de cada Hidrocarburo producido en cl Período se determinará al finalizar
el mismo, conforme a la medición que se realice en el Punto de Medición y que el
Contratista reporte dentro de los primeros diez (10) Días Hábiles del Mes. Asimismo,
la CNH deberá presentar al Fondo la información relativa a la producción del Contrato
del Mes inmediato anterior dentro de los primeros dicz (10) Días Hábiles de cada Mes.

En caso que el Contratista no reporte la medición correspondiente en el plazo señalado
en el numeral anterior o que existan discrepancias entre la información presentada por
el Contratista y por CNH, el Fondo calculará las Contraprestaciones en favor del
Estado con base en la medición registrada por la CNE.

Cada Período el Fondo podrá determinar la existencia de un ajuste por diferencias entre
el monto de Contraprestaciones correspondiente al Período inmediato anterior pagado
por el Contratista y el monto calculado por el Fondo.

Cualquier ajuste que se determinc a las Contraprestaciones que haya pagado el
Contratista en favor del Estado conforme a los numerales 4.4 y 5.6 de este Áncxo, se
solventará de acuerdo con lo siguiente:

El Fondo deberá notificar al Contratista el ajuste aplicable. La notificación referida
se sujetará a lo dispuesto en los numerales 3.30 a 3.33 de la Sección VI del Anexo

4 de este Contrato.

El Fondo podrá optar por realizar las notificaciones en la dirección de correo
electrónico que para el efecto el Contratista designe o a través de los sistemas
electrónicos que el Fondo establezca o determine,

En caso que el ajuste resulte en un saldo en favor del Contratista, éste se acreditará
contra el monto correspondiente a las Contraprestaciones pagaderas por el
Contratista en el Período siguiente al que se requiera el ajuste. En este caso, el
Fondo deberá emitir, junto con la notificación, un comprobante en el que haga
constar el saldo acreditable en favor del Contratista.

En caso que el ajuste resulte en un saldo en favor del Estado, el Contratista tendrá
cinco (5) Días Hábiles a partir de la notificación respectiva para cubrir el saldo
pendiente, En este sentido:

i. Si el Contratista cubre el ajuste dentro de este plazo, no se generará
penalización alguna.

ii. Si el Contratista no cubre el saldo pendiente dentro de este plazo, estará
obligado a cubrir el ajuste calculado por el Fondo más una penalización diaria

o

21 ÁREA CONTRACTUAL 13
5.8,

5.9.

511

Contrato No, CNH-R01-L03-413/2015

que aplicará a partir del Día Hábil siguiente a aquel en que se realice la
notificación. La penalización se determinará como la tasa diaria, capitalizable
diariamente sobre El saldo pendiente respectivo, equivalente en términos
anuales a (THE 420%). Donde TIE se refiere a la Tasa de Interés
Interbancaria de Equilibrio a 28 días vigente. La CNH, previo aviso por parte
del Fondo, notificará al Contratista al momento en que resulten aplicables las
penalizaciones a que se refiere este ineiso.

En caso que transcurran dos Periodos consecutivos sin que el Contratista cubra cl
ajuste respectivo o, en su caso, las penalizaciones cn términos de lo establecido en el
numeral 5,7 de este Anexo 3, previa notificación del Fondo a la CNH, se procederá
conforme lo previsto en este Contrato y en la Normatividad Aplicable respecto de
sanciones y de la recisión administrativa.

La CNH podrá exigir el cobro de las penalizaciones correspondientes en caso que el
Contratista no pague al Fondo dichos valores dentro de los quince (15) Días siguientes
a la instrucción de pago por parte de CNH.

La Contraprestación en favor del Contratista se hará efectiva una vez que el Contratista
obtenga la producción correspondiente al Área Contractual, por lo que en tanto no
exista producción contractual, bajo ninguna circunstancia será exigible la
Contraprestación en favor del Contratista ni se le otorgará anticipo alguno.

Los volúmenes de Flidrocarburos que correspondan al Contratista como
Contraprestación se le entregarán en el Punto de Medición, lugar en el que se trasferirá
al Contratista la propiedad de los Hidrocarburos Producidos en el Área Contractual.

Los Hidrocarburos dentro del Área Contractual y hasta el Punto de Medición son
propiedad del Estado. El Estado mantendrá dicha propiedad hasta su entrega al
Contratista como pago de las Contraprestaciones que realice el Fondo por conducto de
la CNH, en el Punto de Medición, Para estos efectos, la entrega de los Hidrocarburos
registrados conforme al presente Anexo 3 y el Anexo 12 en el Punto de Medición dará
lugar a la entrega jurídica inmediata al Fondo para que se entreguen al Contratista, por
conducto de la CNH, en ese mismo momento, sin que el Fondo deba realizar alguna
verificación adicional

La entrega de los Hidrocarburos Netos al Contratista será continua y se realizarán
registros diarios en el Punto de Medición, de acuerdo a los procedimientos establecidos
en el Contrato. Para lo anterior, durante el Mes y hasta la determinación final de las
Contraprestaciones, la propiedad del volumen de cada Hidrocarburo se transferirá al
Contratista de forma provisional al momento de la entrega, siempre que éste se
encuentre al corriente en el cumplimiento del pago de las Contraprestaciones que
correspondan al Estado que se hayan generado desde la Fecha Efectiva.

La transmisión definitiva de la propiedad de los hidrocarburos producidos será

contingente a la determinación y pago de las Contraprestaciones en favor del Estado
del Periodo de que se trate y se realizará de conformidad con el numeral 5.13 de este

OS

22 ÁREA CONTRACTUAL 13
Contrato No, CNH-RO1-L03-A13/2015

Anexo 3.

5.13. Al finalizar el Período, una vez que la Contraprestación correspondiente al Estado en
el Mes en cuestión haya sido determinada y pagada por parte del Contratista:

(a) La CNH y el Contratista firmarán un acta que deberá establecer el volumen
de los Hidrocarburos del Período por tipo de Flidrocarburo y el Valor
Contractual de los Hidrocarburos del Período. Dicha acta se firmará por
separado respecto a cada tipo de Hidrocarburo producido, Una copia del
acta deberá ser entregada al Fondo para sus registros.

(b) Con base en la información asentada cn el acta mencionada en el inciso
anterior, el Fondo cmitirá un certificado de pago en favor del Contratista
por conducto de la CNH, siempre y cuando se encuentre al corriente en el
cumplimiento del pago de las Contraprestaciones que correspondan al
Estado que se hayan generado desdc la Fecha Efectiva. La CNH será
responsable de entregar, por cuenta del Fondo, el certificado respectivo al

Contratista.

6, Procedimientos para la verificación de Contraprestaciones

6.1, — El Fondo:

(a) Tendrá a su cargo la administración de los aspectos financieros del Contrato
y demás elementos previstos en la Ley del Fondo Mexicano del Petróleo,
sin perjuicio de las atribuciones que correspondan a la CNH.

(b) Recibirá las Regalías, Cuotas Contractuales para la Fase Exploratoria y
demás Contraprestaciones en favor del Estado establecidas en este Contrato,

(c) Llevará los registros de información que se requieran para calcular y
determinar las Contraprestaciones establecidas en este Contrato y para
realizar las demás funciones a su cargo.

(d) Realizará el cálculo de las Contraprestaciones que conforme a este Contrato
correspondan al Estado, y notificará al Contratista sobre cualquier ajuste
que se deba realizar.

(e) Está obligado a dar aviso a la Secretaría de Hacienda y a la CNH sobre
irregularidades que detecte en el ejercicio de sus funciones a efecto de hacer
valer los derechos que correspondan al Estado conforme al Contrato, o se
apliquen las penas o sanciones correspondientes, sin perjuicio de otras
acciones legales, judiciales o penales que resulten aplicables,

169) Recibirá del Contratista la información y documentación relacionada con
los Costos, Gastos e Inversiones requeridos para la ejecución del Contrato,
y llevará un registro de dichos conceptos.

AN

23 ÁREA CONTRACTUAL. [3

6.2,

Contrato No. CNH-R01-L03-A 13/2015

La Secretaría de Hacienda:

()

(b)

Realizará la verificación dc los aspectos financieros del Contrato
relacionados con las Contraprestaciones y demás elementos previstos en la
Ley de Ingresos sobre Hidrocarburos.

Verificará el correcto pago de las Regalías, Cuotas Contractuales para la
Fase Exploratoria y demás Contraprestaciones que le correspondan al
Estado. La Secretaría de Hacienda deberá notificar al Fondo respecto de
cualquier ajuste a las Contraprestaciones que determine conforme lo
dispuesto en el numeral 4,4 de estc Anexo.

Podrá solicitar al Contratista y a los terceros la información que requiera
para el correcto ejercicio de sus funciones, conforme a lo establecido en este

Contrato,

A

24 ÁREA CONTRACIUAL 13
Contrato No, CNH-R01-L03-413/2015

ANEXO 4

PROCEDIMIENTOS DE CONTABILIDAD Y DE
REGISTRO DE COSTOS

-]

1 ÁREA CONTRACTUAL 13

Contrato No. CNH-RO!-L03-A 13/2015

PROCEDIMIENTOS DE CONTABILIDAD Y DE REGISTRO DE COSTOS

1. Procedimientos de Contabilidad y de Registro de Costos

Sección I, De la contabilidad.

1.1

1,3

Estos Procedimientos de Contabilidad y de registro de Costos tienen por objeto definir la
manera en la que el Contratista registrará e informará las operaciones que se deriven del

objeto del Contrato.

Para efectos de este Anexo, en adición a las definiciones establecidas en el Contrato, se
considerarán las definiciones incluidas en los Lineamientos aplicables que emita la
Secretaría de Hacienda vigentes a la fecha de adjudicación del Contrato.

El Contratista deberá llevar su contabilidad conforme a lo establecido en el Código Fiscal
de la Federación, su Reglamento y las Normas de Información Financiera vigentes en
México; misma que deberá plasmarse en idioma español y consignar los valores en la
Moneda de Registro, en pesos mexicanos, independientemente de la Moneda Funeional y
Moneda de Informe utilizada por el Contratista que será en Dólares,

Independientemente de lo establecido en el Código Fiscal de la Federación, el Contratista
deberá mantener la contabilidad, información y documentación relacionada con los Costos
en su domicilio fiscal por un plazo de cinco (5) Años después de que haya concluido el

Contrato.

El Contratista deberá registrar los ingresos que reciba por la prestación de servicios a
terceros a que se refiere el Anexo 13 o por la venta o disposición de Subproductos en el
sistema informático que el Fondo ponga a su disposición.

Sección II. De la Cuenta Operativa.

1.5

17

Los Costos relacionados con el objeto del Contrato, serán registrados dentro de la Cuenta
Operativa en el Período que se realicen de acuerdo al catálogo de cuentas contables
publicado por el Fondo y conforme a lo señalado en el numeral 1.7 del presente Anexo,

El Contratista no podrá duplicar Costos que ya hubieren sido registrados en la Cuenta
Operativa. En el caso en que el Contratista participe en más de un Contrato, solo podrá
registrar las cantidades amparadas y/o desglosadas por los Comprobantes Fiscales
Digitales por Internet y/o comprobantes de residente en el extranjero correspondientes a
los Costos, efectivamente pagados para la ejecución de las actividades al amparo de este

Contrato.

El Contratista deberá registrar los Costos por rubro de Actividad Petrolera, Sub-actividad
Petrolera y Tarca; Centro de Costos, categoría de Costo y cuenta contable que para tal
efecto se establezca en el sistema informático del Fondo, conforme al programa de trabajo
y presupuesto presentados a la CNH.

2 ÁREA CONTRACTUAL 13

Contrato No. CNH-R01-L03-A 13/2015

Respecto a las Actividades Petroleras, Sub-actividades y Tareas se deberá incluir, en su
caso los siguientes rubros:

Actividad
Petrolera

Sub-actividad
Petrolera

Tarea

Evaluación

General

Evaluaciones técnico económicas.

Plan de desarrollo con ingenicría básica.
Administración, gestión de actividades y gastos generales del

proyecto.

Geofísica

Adquisición sísmica, 2D, 3D, 4D, multicomponente.
Pre-procesado, procesado, interpretación y re-procesado de datos
sísmicos.

Levantamientos magnetométricos, adquí
interpretación.

Levantamientos gravimétricos, adquisición, procesado e

¡Ón, procesado e

interpretación,

Geología

Análisis geoquímicos de muestras,
Estudios estratigráficos

Análisis de Hidrocarburos,
Estudios geológicos regionales.

Estudios geológicos de delallo.

Estudios petrofísicos.

Pruebas de
Producción

Ingeniería de
Yacimientos

Equipamiento de Pozos.

Realización de pruebas de producción,

Cálculo de Reservas y estimaciones de producción,
Modelado y simulación de Yacimientos,
Estudios presión, volumen y temperatura (PVT).
Caracterización de Yacimientos.

Diseño de terminaciones de Pozos,

Otras Ingenierías

Ingeniería conceptual.

Diseño de instalaciones de superficie,
Estudios del fondo marino,

Diseño de ductos,

Perforación de
Pozos

Seguridad, Salud y
Medio Ambiente

Preparación de áreas y/o vias de acceso a la localización.
Transporte marítimo y/o aéreo de personal, Materiales y/o equipos.

Servicios de soport
Servicios de perfor de Poz
Realización de pruebas de formación.
Suministros y Materiales.

Terminación de Pozos.
Estudios de impacto ambiental,
Prevención y detección de incendio y fugas de pas.
Auditorías de seguridad.

Tratamiento y eliminación de residuos.
Restauración ambiental,

Auditoría ambiental,

A

3 ÁREA CONTRACTUAL [3

d Petrolera

dad
Petrolera

Contrato No. CNH-R0I-L03-A 13/2015

Tarea

Desarrollo

General

Geofísica

Evaluaciones técnico económicas.
Administración de contratos,
Plan de Desarrollo con ingeniería de detalle,

Administración, gestión de actividades y gastos generales

sísmica de detalle,

Procesamiento y reprocesamiento de datos sísmicos.

Geología

Caracterización geológica— petrofisica de Yacimientos
Análisis geoquímicos de muestras.

Estudios estraligráficos

Análisis de Hidrocarburos.

Estudios petrofísicos.

Perforación de
Pozos

Preparación de áreas y/o vías de acceso a la localización.

Transporte marítimo y/o aéreo de personal, Materlules y/0
equipos.
Servicios de soporte.

Servicios de perforación de Pozos.

Suministros y Materiales,
“Terminación de Pozos,

Pruebas de
Producción

Equipamiento de Pozos,
Realización de pruebas de producción.

Ingeniería de
Yacimientos

Intervención de
Pozos

Cálculo de Reservas y estimaciones de produccj
Modelado y simulación de yacimientos.
Estudios de presión volumen temperatura (PVT).
Caracterización de Yacimientos.

Diseño de terminaciones de Pozos.

Intervención de Pozos para restauración.

TOuras intervenciones especificas en Pozos,

Otras Ingenierías

Ingeniería de detalle.

Ingeniería conceptual.
Diseño de instalaciones de superficie,
Estudios de fondo marino,

Diseño de ductos,

Construcción de

instalaciones

Seguridad, Salud y
Medio Ambiente

Construcción de instalaciones terrestres y marinas,
Construcción y tendido de ductos.

Elaboración del plan de seguridad y medio ambiente,
Prevención y detección de ineendio y fugas de gas.
Implementación y seguimiento.

Auditoría ambiental.

Tratamiento y eliminación de residuos.

Restauración ambiental.

Auditorías de seguridad.

4 ÁREA CONTRACTUAL 13

Contrato No, CNH-R01-L03-A 13/2015

Actividad
Petrolera

Sub-actividad
Tarea
Petrolera

Producción

Administración de contratos.
General Administración, gestión de actividades y gastos generales del proyecto.
¡encral — - —
“Transporte marítimo y/o aéreo de personal, Materiales y/o equipos.

Servicios de soporte.

Procesamiento y reprocesamiento de información geofisica y

petrofísica,
Caracterización geológica y petrofisica de Yacimientos.

Geología

Análisis geoquímicos de muestras.
Estudios petrofísicos.

Equipamiento de Pozos,

Realización de pruebas de producción.

Pruebas de Producción

Cálculo de Reservas y estimaciones de producción.
Simulación y caracterización de Yacimientos.

Ingeniería de

Yacimientos Estudios de presión volumen temperatura (PVD),
Diseño de terminaciones de Pozos,
Otras Ingenicrías Ingeniería de detalle para reacondicionamiento de instalaciones.
Construcción . A. e .n
Construcción y/o adaptación de infraestructura u otras facilidades.

Instalaciones

Intervención de Pozos para mantenimiento y rehabilitación.
Otras intervenciones específicas en Pozos.

Intervención de Pozos

Mantenimiento de las instalaciones de producción.

Operación de
Instalaciones de Ingeniería de producción,
Producción Operación de las instalaciones de producción.

Mantenimiento de ductos,
Operación de ductos.

Actualización del plan de seguridad y medio ambiente.

Prevención y detección de incendio y fugas de gas.
Implementación y seguimiento.
Auditoría ambiental.

Tratamiento y eliminación de residuos.

Seguridad, Salud y
Medio Ambiente

Restauración ambiental.

Auditoría de seguridad.

5 ÁREA CONTRACTUAL 13
Contrato No. CNH-RO1-L03-A 13/2015

Actividad Sub-actividad
Tarea
Petrolera Petrolera
Evaluaciones técnico económicas, ,
General Administración de contratos.
Administración, gestión de actividades y gastos generales del proyecto.
om E yE E Proy:
_ Planes de Abandono,
Ingenierías
Ejecución del Abandono instalaciones de superficie,
Desmantelamie | Ejecución de planes de restauración.
Abandono nto de Ejecución de planes de Abandono de instalaciones de fondo,

Instalaciones

“Transporte marítimo y/o aéreo de personal, Materiales y/o equipos.

Servicios de soporte,

Estudios de impacto ambiental.

Seguridad,

|

Prevención y detección de incendio y fugas de gas.

Salud y Medio

Tratamiento y eliminación de residuos.

Ambiente Auditoría ambiental.
Auditoría de seguridad.

Los Costos se identificarán de acuerdo a las Normas de Información Financiera vigentes
en México y se asignarán en primer término por el Centro de Costos de cada Pozo que le
dio origen; en segundo término por el Centro de Costos de cada Yacimiento; en tercer
término por el Centro de Costo de cada Campo; y finalmente, se asignarán por los Centros
de Costo de infraestructura común o de administración general del Área Contractua

conforme a la siguiente estructura:

Estructura de Centro de Costos
Área Campo Yacimiento Pozo
Poz0(1,1.1)
o Poz04.1,2
Yacimiento(1.1) 0
Pozog
Pozo(.1.9
Yacimiento(1.2)
Área Pozo4,24)
Campo; =
Contractual Po Pozo...)

Yacimiento...)

Pozo1.0.1)
Pozo(1.b,2

Yacimiento(1,s, P,
OZO(Lb...)

Pozon.bi

env

6 ÁREA CONTRACTUAL 13
Contrato No. CNHM-RO1-L03-4 13/2015

Área

Campo

Yacimiento

Pozo

Área
Contractual

Campo,

Campor..,

Yacimientog.1)

¡O |
Pozo.

Pozo(2,1,1)

Pozo(

Pozo.

Pozog.21

Pozog.22)

Yacimientog.2)

Pozo...

Yacimiento...)

Pozoq?....2)

Pozo.)
Pozo...

PozO f....)

|]

Y acimientog

Pozox,..y

Yacimiento...)

Yacimiento...)

PozO(..2..)

Pozo(..20)

Yacimiento...

Lp]

Yacimiento... d)

y

ÁREA CONTRACTUAL 13
Contrato No. CNH-RO1-L03-A 13/2015

Campo Yacimiento Pozo
Poz0%a,1.1)

A Pozo,
Yacimiento, [E

Pozo(a,

Poz0.1.0
PozOía2,1)
Pozo(a.2,2)
Pozo(2..;

Yacimiento.

PozO(a.2.5)

, Campo()
Área Pozo...
Contractual AN PozOfa....2
Yacimiento(..) a
PozO(....)
PozO(a...)

Pozo.)
POZO(a.e,2)
PoZ0(.*...)
PoZO(a.e.1)
Infraestructura común del Área Contractual

Yacimiento.)

Administración general

La delimitación del Campo deberá considerar los Planes de Desarrollo aprobados por la
CNH para el Área Contractual.

Las cuentas contables se agruparán por categoría de Costos conforme al catálogo de cuentas
contables que para tal efecto emita el Fondo.

Sección II. Del sistema de registro de información.

1.8 El Contratista deberá contar con un sistema electrónico que permita la elaboración de
registros y generación de reportes de las operaciones financieras y contables para la
transferencia electrónica de la contabilidad, información y documentación relacionada con
las operaciones de la Cuenta Operativa al sistema informático que para tal efecto publique
el Fondo. La información deberá contar con las especificaciones establecidas por el Fondo,
mismas que tendrán que actualizarse de acuerdo a las modificaciones que se emitan para

tal efecto.

El sistema informático del Contratista estará diseñado para contar con información
financiera de Costos y créditos, así como de producción y su valuación; adicionalmente,
deberá contar con la capacidad de registrar otra información cuantitativa no financiera que

se requiera para la adecuada administración del Contrato,
Sección IV. Requisitos de la información y documentación relacionada con los Costos.
1.9 La información y documentación relacionada con los Costos debcrán contener, según el

eN

8 ÁREA CONTRACTUAL 13

Contrato No, CNH-RO1-L03-A 13/2015

caso:

(a) El Comprobante Fiscal Digital por Internet (CFDD);
1]
(b) Pedimentos aduanales;

(e) Contratos;

(d) Comprobante de pago (transferencias y/o cheques). Los pagos cuyo monto excedan de
$2,000.00 MN. (dos mil pesos), se efectuarán mediante transferencia electrónica de
fondos desde cuentas abiertas a nombre del Contratista en Instituciones que componen
el Sistema Financiero Mexicano y las entidades que para tal efecto autorice el Banco
de México; cheque nominativo de la cuenta del Contratista, tarjeta de crédito, débito o

de servicios;

(e) Comprobante de proveedor residente en el extranjero, el cual deberá cumplir con los
requisitos previstos en las disposiciones fiscales vigentes en México;

(D) Para las reservas de Abandono adicionalmente:
i Contrato de constitución del Fideicomiso de Abandono;
li. Registros trimestrales de aportación al Fideicomiso de Abandono, y

iii Monto global estimado de los Costos de Abandono conforme al Plan de
Evaluación, al Plan de Desarrollo y a la Norma de Información Financiera C-

18.

Sección V, De la conversión de Costos pagados en Moneda Extranjera.

1.10

Para la conversión de los Costos en Moneda Extranjera, se considerará el tipo de cambio
de la Moneda de Registro con el Dólar hasta la diezmilésima cifra que el Banco de México
publique en el Diario Oficial de la Federación el Día Hábil anterior a aquél en que se realice
la transacción. Los días en que el Banco de México no publique dicho tipo de cambio, se
aplicará el último tipo de cambio publicado con anterioridad al Día en que se realice la

transacción,

La equivalencia del peso mexicano en Moneda Extranjera, distinta al Dólar que regirá para
efectos de informe, se calculará multiplicando el tipo de cambio a que se refiere el párrafo
anterior, por el equivalente en Dólares de la moneda de que se trate, de acuerdo con la tabla
que mensualmente publique el Banco de México durante la primera semana del Mes
inmediato siguiente a aquél al que corresponda.

Toda transacción en Moneda Extranjera debe reconocerse inicialmente en la Moneda de
Registro aplicando el Tipo de Cambio Histórico, dicho resultado se caleulará multiplicando
la transacción por el tipo de cambio redondeado hasta la centésima.

9 ÁREA CONTRACTUAL 13
Contrato No, CNH-R01-L03-A 13/2015

Sección VI. De la Reserva de Abandono.

111

1.12

Una vez aprobado el Plan de Evaluación y/o Plan de Desarrollo por la CNH, el Contratista
deberá ercar la reserva de Abandono conforme a la Norfna de Información Financiera C-
18, en la cual registrará las provisiones y reservas de Abandono conforme a las reglas que
para tal efecto emita la CNH y la Agencia. Para tal efecto, el Contratista deberá constituir

el Fideicomiso de Abandono.

El Contratista establecerá como el objeto del Fideicomiso de Abandono la creación de una
reserva para el fondeo en las operaciones de Abandono en el Área Contractual y conforme
a las condiciones establecidas en el presente Contrato, El Contratista solamente podrá hacer
uso de los fondos depositados en dicho fideicomiso para la ejecución de las actividades
correspondientes al Abandono de conformidad con los Planes de Desarrollo aprobados por
la CNH, Cada Periodo, el Contratista aportará a dicho fideicomiso los recursos para el
fondeo en las operaciones de Abandono en el Área Contractual conforme se establece en
el Contrato y no tendrá derecho a dar en garantía, ceder o disponer de cualquier otra forma
de estos fondos, sin previo consentimiento por escrito de la CNH y previo aviso a la

Secretaría de Hacienda.

En caso que los fondos de la cuenta de Abandono sean insuficientes para cubrir todos los
Costos de Abandono, el Contratista será responsable de cubrir el monto faltante. En el
contrato del Fideicomiso de Abandono se deberá establecer que en el caso de existir un
remanente en el fondo una vez que se hayan cubierto los Costos de Abandono, los recursos
se deberán enterar al Contratista previa autorización de la CNH que certifique el total
cumplimiento de las obligaciones de abandono conforme el presente Contrato y los planes

de desarrollo aprobados.

Sección VII. De las operaciones con partes relacionadas.

1.13

1.14

Se considerará que el Contratista que realice operaciones con partes relacionadas,
residentes en el extranjero o en el país, cuando se encuentre en los supuestos establecidos
en los artículos 90, último párrafo, y 179 quinto párrafo de la Ley del Impuesto sobre la
Renta. Para estos efectos en las operaciones que realicen estará obligado a determinar sus
ingresos y Costos celebrados entre partes relacionadas, considerando los precios y montos
de las contraprestaciones que se hubieren utilizado con o entre partes independientes en
operaciones comparables en los términos métodos y condiciones establecidos en la citada

ley,

El Contratista que celebre operaciones con partes relacionadas deberá demostrar que éstas
se pactaron a precios de mercado. Para demostrar que la transacción fue pactada a precios
de mercado el Contratista deberá hacer uso de los métodos establecidos en el presente
Ánexo 4 y en el Anexo 11 y descritos en las Guías sobre Precios de Transferencia para
Empresas Multinacionales y las Administraciones Fiscales, aprobadas por el Consejo de la
Organización para la Cooperación y el Desarrollo Económico en 1995 o aquéllas que las
sustituyan, para demostrar que la transacción fue pactada a precios de mercado.

eN

10 ÁREA CONTRACTUAL 13

V

Contrato No. CNH-R0O1-1,03-A 13/2015

Sección VII, Inventarios.

1.15

El Contratista deberá llevar un registro de todos los Materiales que indiquen su
especificación, velor y localización, no podrá enajenar cualquier Material sin la
autorización por escrito de la CNH, El Contratista deberá proporcionar trimestralmente un
reporte del registro de inventarios que contenga: (i) la descripción y códigos de todos los
Materiales; (ii) el monto cargado a las cuentas por cada Material, y (ii) el Mes en el que
cada Material fue cargado a las cuentas. Cualquier ingreso por la disposición de cualquier
Material deberá ser acreditado a la Cuenta Operativa.

Sección IX Reportes.

1.16

1,19

Todos los reportes que deba hacer el Contratista relacionados con las operaciones de
Costos, se harán a través del sistema electrónico que ponga a disposición el Fondo, y serán
suscritos mediante la Firma Electrónica Avanzada (FIEL). El Fondo preverá y dará a
conocer los mecanismos para recibir los reportes mencionados para los casos en que, por
causas de fuerza mayor, el Contratista no pueda registrar o suscribir dichos reportes,

El Contratista deberá registrar los volúmenes de producción de acuerdo a lo establecido en
el Contrato y dichos volúmenes serán validados con la información que remita la CNH al
sistema informático que para tal efecto establezca el Fondo.

El Contratista deberá presentar la información mensual requerida en el sistema electrónico
para pagar las Contraprestaciones correspondientes a través del Fondo, dentro de los diez
(10) Días Hábiles siguientes al Mes que se reporta, conforme a lo dispuesto por el Fondo.

En caso que el Contratista cambie de domicilio fiscal deberá informar a la CNH y al Fondo
el nuevo domicilio fiscal para oír y recibir notificaciones en un plazo no mayor a cinco (5)
Días Mábiles posterior a la autorización de cambio de domicilio por parte del Servicio de
Administración Tributaria.

2 Auditoría Externa

2.1

2.2

Los estados financieros del Contratista deberán ser dictaminados anualmente por un auditor
externo independiente conforme a lo que establezca el Código Fiscal de la Federación y su

Reglamento vigentes.

El auditor externo independiente entregará a la Secretaría de Hacienda a través del sistema
informático que para tal efecto establezca el Fondo la siguiente información:

Informe del auditor externo independiente;
Estados financieros:
Estado de situación financiera;

Estado de resultados; e

11 ÁREA CONTRACTUAL 13

23

Contrato No. CNH-R01-L03-A 13/2015

Estado de variaciones en el capital contable; y
Estado de flujos de efectivo.

Notas a los estados financieros;

En el caso de existir operaciones con partes relacionadas, el estudio de precios de
transferencia;

Carta de recomendaciones al Contratista respecto al control interno de acuerdo a las
prácticas internacionales de auditoría; y

Respuesta del Contratista sobre las acciones a implementar de las recomendaciones al
contro! interno propuestas por el auditor externo independiente.

Dicha información se entregará a más tardar el día 15 de julio del ejercicio siguiente
del que se dictaminen los estados financieros.

Todo ajuste que resulte de la auditoría independiente deberá registrarse inmediatamente en
la Cuenta Operativa. Asimismo, dicho ajuste deberá hacerse del conocimiento de la
Secretaría de Hacienda, junto con la información referida en el numeral 2.2, del presente

Anexo.

3 Verificación

3.1

La Secretaría de Hacienda verificará que el Contratista cumpla con los aspectos contables
y financieros de las Contraprestaciones en favor del Estado previstos en los Anexos 4, 11

y 12, mediante la realización de:
(a) Auditorías, y
(b) Visitas.

Las labores de verificación se practicarán a la Cuenta Operativa y a las Contraprestaciones
en fayor del Estado, así como a los registros y originales de los justificantes primarios
relacionados con la Cuenta Operativa en el curso de cualquier Año o parte del mismo.

Sección 1. Auditorías

3.2

La Secretaría de Hacienda podrá realizar auditorías, consistentes en requerimientos de
información al Contratista, Para tal efecto, se notificará el requerimiento al Contratista,
mismo que deberá contener, al menos, lo siguiente:

(a) Objeto o propósito del requerimiento de información;

(b) Descripción de la información requerida;

12 ÁREA CONTRACTUAL 13
33

3.4

3.5

3.6

Contrato No. CNH-RO1-L03-A13/2015

(c) Plazo de entrega de la información, que no podrá ser menor a cinco ni mayor a quince
(15) Días Hábiles, ambos a partir de que surta efectos la notificación del requerimiento;

(d) Formhto de entrega de la información, y

(e) Domicilio en el cual se deberá entregar la información y documentación solicitada, o
en su caso, medio o sistema electrónico para su transmisión.

A solicitud por escrito del Contratista, el plazo para la entrega de la información requerida
podrá ampliarse por una sola vez, sin que el mismo exceda en ningún caso la mitad del

plazo otorgado originalmente.

Derivado del análisis y revisión de la información entregada por el Contratista conforme al
numeral anterior, la Secretaría de Hacienda podrá hacer solicitudes de información
adicional, cumpliendo los requisitos señalados en el mismo.

Cuando la Secretaría de Hacienda determine que la información recibida deba ser
verificada en el lugar en donde se realicen las actividades objeto del Contrato o en el lugar
que se considere su domicilio fiscal, notificará al Contratista una orden de visita conforme

al presente Anexo.

Una vez analizada y revisada la información recibida, así como la demás información con
la que cuente, la Secretaría de Hacienda notificará al Contratista el informe parcial de
conclusión de la auditoría conforme a la Sección VI del numeral 3 del presente Anexo y
procederá en términos de los numerales 3.19 a 3.23 de este Anexo,

La Secretaría de Hacienda podrá instruir en todo tiempo que las auditorías se realicen por
el Servicio de Administración Tributaria o por auditores o inspectores externos.

Sección IT, Visitas.

37

Para realizar una visita al Contratista, la Secretaría de Hacienda emitirá y notificará una
orden de visita, la cual señalará, al menos:

(a) Su objeto o propósito;

(b) El lugar o lugares donde se efectuará. El aumento de lugares a visitar deberá notificarse
por escrito al Contratista, en un plazo ho mayor a cinco (5) Días Hábiles antes del

término de la visita;

(c) El tiempo planeado para su ejecución , y

(d) El nombre de la persona o personas que deban efectuarla, las cuales podrán ser
sustituidas, aumentadas o reducidas en su número, en cualquier tiempo por la

Secretaría de Hacienda, La sustitución o aumento de las personas que deban efectuar
la visita se notificará al Contratista,

13 ÁREA CONTRACTUAL 13
3.8

3.9

3.10

3.11

3.12

Contrato No, CNH-RO!-L03-A 13/2015

Acta de Inicio de la Visita. Para hacer constar el inicio de la visita, se levantará el Acta de
Inicio de la Visita, Para ello, el representante legal o la persona con quien se entienda la
visita designará dos testigos y, si éstos no son designados o los designados no aceptan servir
como tales, el o los visitadores los designarán, sin que esta circunstancia invalide los

resultados de la visita.

Los visitadores deberán acreditarse como personal designado para llevar a cabo las visitas
al presentarse en el lugar o lugares donde se efectuará, ante la persona designada por el
Contratista para recibir notificaciones y atender la visita.

La visita podrá abarcar, de manera enunciativa más no limitativa, la revisión de todo tipo
de registros, libros, documentos, papeles, archivos, expedientes, estados de cuentas
bancarias, ya sea que consten de manera física o electrónica, discos, cintas o cualquier otro
medio procesable de almacenamiento de datos, relacionados con el objeto de la visita.
Asimismo, podrá incluir la inspección o verificación de bienes y mercancías, así como la
realización de entrevistas al personal del Contratista, todo ello relacionado con el objeto de

la visita.

En el desarrollo de la visita, el Contratista y su personal estarán obligados a proporcionar
a los visitadores, asistencia y soporte logístico sin cargo alguno, y deberán permitir el
acceso a las instalaciones así como mantener a su disposición la contabilidad y demás
documentos físicos y electrónicos que sean objeto de la visita y que se relacionen con el
cumplimiento de las disposiciones contractuales, y a los lineamientos que a su efecto emita
la Secretaría de Hacienda vigentes a la fecha de adjudicación del Contrato y demás

Normatividad Aplicable,

Las visitas se podrán practicar en cualquier lugar en donde se realicen las actividades objeto
del Contrato, o en el lugar que se considere su domicilio fiscal, indistintamente.

El tiempo de ejecución de las visitas podrá ser ampliado por una sola vez por determinación
de la Secretaría de Hacienda o a solicitud por escrito del Contratista, sin que la prórroga
pueda exceder la mitad del plazo originalmente previsto y siempre que se cumpla con lo
dispuesto en el numeral 3.16 de este Anexo.

La Secretaría de Hacienda deberá notificar la ampliación del plazo al Contratista cuando
menos cinco (5) Días Hábiles antes de que el plazo original concluya. En caso que la
solicitud provenga del Contratista, deberá presentarla con al menos diez (10) Días Hábiles

antes de la conclusión del plazo original.

Los Visitadores designados por la Secretaría de Hacienda podrán requerir al Contratista
copias para que, previo cotejo con sus originales, scan certificadas por aquéllos y anexados
a los Informes Parciales y Finales de conclusión que se emitan.

La Secretaría de Hacienda podrá realizar las visitas directamente, a través del Servicio de
Administración Tributaria o de terceros que contrate al efecto, así como con el apoyo de la
CNH, quienes deberán sujetarse en todo momento a las disposiciones del Contrato, sus
Anexos y a los lineamientos que a su efecto emita la Secretaría de Hacienda vigentes a la

e

14 ÁREA CONTRACTUAL 13

Ar

2

3.15

Contrato No. CNH-RO1-L03-A 13/2015

fecha de adjudicación del mismo,

q vez concluida la visita, la Secretaría de Hacienda notificará al Contratista el Informe
'arcial de Conclusión conforme a la Sección VI de este Anexo y procederá en términos de
los numerales 3.19 a 3.23 de cste Anexo.

Previo a la emisión del Informe Parcial de Conclusión, la Secretaría podrá requerir
información adicional al Contratista, cumpliendo al efecto lo señalado en el numeral 3,2 de

este Anexo.

Independientemente de las obligaciones del Contratista, cuando éste cambie de domicilio
del lugar donde se está llevando a cabo una visita, deberá presentar escrito libre a la

Secretaría de Hacienda notificando de dicha situación.

Sección TT. Disposiciones comunes a las auditorías y visitas,

3.16

3.18

3.19

Las labores de verificación tendrán una duración máxima de veinticuatro (24) Meses,
contados a partir de la notificación del primer requerimiento de información o de la orden

de visita.

En caso que no se detecten irregularidades durante las labores de verificación, la Secretaría
de Hacienda emitirá una resolución de cierre, haciéndola del conocimiento del Contratista,

Informe Parcial de Conclusión, Si con motivo de las labores de verificación se encontraran
inconsistencias, la Secretaría de Hacienda notificará al Contratista el Informe Parcial de

Conclusión.

Respuesta al Informe Parcial de Conclusión. El Contratista deberá entregar por escrito a la
Secretaría de Hacienda la respuesta y aclaración de los hallazgos señalados en el Informe
Parcial de Conclusión, anexando la evidencia suficiente y completa, en un plazo no mayor
a quince (15) Días Hábiles, contados a partir de la fecha en que surta efectos la notificación.

A solicitud expresa del Contratista, el plazo establecido en el párrafo anterior podrá
ampliarse por una sola vez, hasta por ocho (8) Días Hábiles más.

Se tendrán por consentidos los hechos u omisiones consignados en el Informe Parcial de
Conclusión antes señalado, si en el plazo antes señalado el Contratista no presenta
documentación comprobatoria que los desvirtúe,

Informe de Conclusión. Una vez analizada la información señalada en el numeral anterior,
la Secretaría de Hacienda notificará al Contratista el Informe de Conclusión en el que

señalará los hallazgos detectados, las irregularidades y conclusiones que no hayan sido
aclaradas dentro del plazo otorgado en el Informe Parcial de Conclusión.

El Informe de Conclusión deberá:

15 ÁREA CONTRACTUAL 13
3.21

3.22

3.23

3.24

3.25

3.26

Contrato No. CNH-RO!-1.03-4 13/2015

(a) Emitirse en un plazo no mayor a veinte (20) Días Hábiles posteriores a la respuesta y
aclaración de los hallazgos señalados en el Informe Parcial de Conclusión por parte

del Contratista;
]
(b) Cumplir con las Normas Internacionales de Auditoría;

(e) Describir detalladamente las irregularidades detectadas y las conclusiones alcanzadas,
y

(d) Ser firmado por el funcionario facultado.

En caso que a juicio de la Secretaría de Hacienda, el Contratista haya aclarado o subsanado
todas las inconsistencias y conclusiones detectadas en el Informe Parcial de Conclusión,
aquélla emitirá una resolución de cierre, haciéndola del conocimiento del Contratista.

En el caso que el Informe de Conclusión determine irregularidades, el Contratista contará
con un plazo de quince (15) Días Hábiles a partir de la notificación para que subsane dichas
irregularidades, para lo cual deberá entregar la documentación que acredite

fehacientemente que se han subsanado.

A solicitud por escrito del Contratista, el plazo establecido en el párrafo anterior podrá
ampliarse por una sola vez, hasta por ocho (8) Días Hábiles.

Resolución Final de Verificación. La Secretaría de Hacienda valorará la documentación
que presente el Contratista en atención al Informe de Conclusión y, en easo que las
irregularidades detectadas hayan sido subsanadas, emitirá una resolución de cierre,

notificándola al Contratista.

Si a juicio de la Secretaría de Hacienda las irregularidades no fueren subsanadas, ésta
emitirá la Resolución Final de Verificación, cumpliendo al efecto con los requisitos
señalados en los incisos (a) a (d) del numeral 3,20 de este Anexo.

La Secretaría de Hacienda señalará en la Resolución Final de Verificación los descuentos
y/o ajustes que deban realizarse a las Contraprestaciones del Contratista correspondientes
al Periodo inmediatamente posterior, así como los demás efectos y consecuencias que
procedan conforme al Contrato y la Normatividad Aplicable,

Todo ajuste que resulte de las Resoluciones Parcial de Conclusión, de Conclusión y Final
de Verificación deberá registrarse inmediatamente en la Cuenta Operativa.

Las controversias que surjan con motivo de lo dispuesto en el presente Capítulo serán
resueltas en términos de lo establecido en el Contrato respectivo o en la Normatividad

Aplicable.

Adicionalmente a los requisitos de información y documentación que el Contratista deba
eumplir conforme a los Anexos 4, 11 y 12, la Secretaría de Hacienda podrá solicitar la
documentación que, para cada caso en particular, deba conservarse conforme a lo señalado

16 ÁREA CONTRACTUAL 13
Contrato No. CNH-R01-1L,03-A 13/2015

en las leyes, reglamentos y disposiciones fiscales vigentes a la fecha de la realización de
las operaciones.

33.27 La Secretaría de Hacienda establecerá un comité de evaluación y seguimiento de las labores
de verificación.

Sección IV, Solicitudes de información a Terceros y Partes Relacionadas

3.28 En cualquier momento, la Secretaría de Hacienda podrá requerir a Terceros y a Partes
Relacionadas del Contratista la presentación de documentación e información relacionada
con sus operaciones con el Contratista y derivadas de las actividades que éste realice al
amparo del Contrato, con el fin de complementar, sustentar y enriquecer las labores de

verificación a su cargo.

Los requerimientos de información a que se refiere el párrafo anterior deberán sujetarse,
en lo conducente, a lo señalado en los numerales 3.2 y 3,3 de este Anexo,

Sección V. De los requerimientos de información del Servicio de Administración Tributaria.

3,29 El Servicio de Administración Tributaria podrá solicitar al Fondo toda la información
registrada por el Contratista en el sistema informático que establezca el mismo, con el
propósito de verificar el cumplimiento de las obligaciones fiscales del Contratista.

Sección VI. De las notificaciones,

3.30 El representante legal dei Contratista, Parte Relacionada o Tercero se considerará como
Persona autorizada para recibir notificaciones, así como para atender las auditorías, visitas
y requerimientos de información en términos de este Anexo.

El Contratista deberá registrar a su(s) representante(s) legal(es) ante el Fondo, mismos que
podrá(n) ser removido(s) libremente, sin perjuicio de que para efectos de este Anexo y del
Contrato, se tendrá por removido siempre que se dé aviso al Fondo en un plazo no mayor
a cinco (5) Días Hábiles a partir de la fecha en que se protocolice la remoción u
otorgamiento de poder. La remoción surtirá efectos a partir del Día siguiente a la recepción

del aviso.

331 Las notificaciones surtirán efectos el Día en que se practiquen. Los plazos señalados en
este Capítulo empezarán a correr al Día siguiente a que haya surtido efectos la notificación.

3.32  Sial presentarse el notificador para entregar la notificación en el domicilio fiscal o en el
lugar en el que realice sus actividades, no estuviere presente el representante legal del
interesado, dejará citatorio con la persona que en ese momento se encuentre en dicho

domicilio,

3.33  Siel representante legal no atendiera el citatorio, se podrá realizar la notificación con la
persona que en ese momento se encuentre en el domicilio fiscal o en el lugar en el que

realice sus actividades.
AS

17 ÁREA CONTRACTUAL 13

3.34

Contrato No. CNH-R01-L03-A13/2015

La Secretaría de Hacienda podrá optar por realizar las notificaciones al Contratista en la
dirección de corrco electrónico que para el efecto éste designe o a través de los sistemas
electrónicos que aquélla establezca o determine.

Al efecto, la Secretaría de Hacienda deberá notificar por escrito al Contratista, con al menos
diez (10) Días Hábiles de anticipación, su decisión de iniciar las notificaciones referidas en
este Capítulo a través de los medios electrónicos señalados en el párrafo anterior,
informando en su caso los requerimientos técnicos y operativos necesarios y demás

disposiciones que serán aplicables.

Sección VIT. De las labores de verificación,

3.35

Para la ejecución de las labores de verificación a que se refiere el presente Capítulo, la
Secretaría de Hacienda, así como cl personal que designe para ello, deberán apegarse a las
Normas Internacionales de Auditoría, a este Contrato y sus Anexos, así como a los
procedimientos aplicables, además de cumplir con lo siguiente:

(a) Preservar su independencia para ejecutar cualquier trabajo de verificación, con la
finalidad que se encuentre libre de impedimentos para emitir su opinión sin ser
afectado por influencias que comprometan el juicio profesional, permitiéndole actuar
con integridad, objetividad y profesionalismo; evitando hechos y circunstancias que
comprometan su opinión como relaciones personales, intereses económicos u otros,
así como cualquier conflicto de interés;

(b) Contar con los conocimientos técnicos y la capacidad profesional necesarios para cl
caso particular;

(c) Sujetarse a un programa de capacitación y autoevaluación para la mejora continua en
su trabajo, y

(d) Otorgar el carácter de reservado a los datos, informes, documentos y demás
información del Contratista, Parte Relacionada o Tercero que reciba o conozca.

Seceión VII. De las sanciones.

3.36

3.37

En el caso que el Contratista incumpla con los procedimientos para el pago de las
Contraprestaciones correspondientes señalados en los Anexos 3, 4 y 11, la Secretaría de
Hacienda realizará los ajustes correspondientes aplicando las penalizaciones señaladas en
los numerales 5.7 y 5,8 del Anexo 3.

En el caso que la Secretaria de Hacienda identifique que en el registro de las operaciones
con Partes Relacionadas y/o Terceros el Contratista haya incumplido con los
requerimientos de información establecidos en el Contrato, dicha Secretaría informará al
Servicio de Administración Tributaria para los efectos conducentes.

Z
DN
13 ÁREA CONTRACTUAL 13
Contrato No. CNH-R01-L03-413/2015

ANEXO 5

INVENTARIO DE ACTIVOS

«

1 ÁREA CONTRACTUAL 13

Contrato No. CNH-RO1-L03-A 13/2015

Inventario de Activos

El presente Anexo ¿ describe de manera enunciativa y no limitativa una relación de activos dentro
del Área Contractual, misma que podrá ser actualizada durante la Etapa de Transición de Arranque
a que se refiere la Cláusula 3.3 del Contrato, considerando la información disponible al momento
de la transferencia al Contratista previo acuerdo.

Descripción general de instalaciones del Área Contractual Mayacaste

Inventario al día 15 de Abril de 2016

Pozos

Ubicación

(coordenadas Profun- Are

Localización Pozo TO Pron Ao .
Latitud Longitud (0) perfora

Estado

MAYACASTE- | MAYACASTE-
1 1

CERRADO

Venical

182231229" | 93%2]'49.25"
N o

Líneas de descarga

. - Diámetro Longitud Descripción Año de y
Origen [sio (pe) (km) tubería construcción ED
cacrg ] BATERIA ACERO AL FUERA DE
POZO MAYACASTE [PUERTO 8 19.380 CARBONO | 01/01/1992 OPERACIÓN
CEIBA APISL-X52 DEFINITIVA

A
2 ÁREA CONTRACTUAL 13

Contrato No. CNH-R01-1,03-413/2015

ANEXO 6

PROGRAMA MÍNIMO DE TRABAJO

1 ÁREA CONTRACTUAL 13
Contrato No. CNH-RO1-L03-A 13/2015

Programa Mínimo de Trabajo

er Programa Mínimo de Trabajo, el Incremento en el Programa Mínimo y, en su caso, los
compromisos adicionales que se adquieran durante el Período Adicional de Evaluación se

expresan en Unidades de Trabajo.

Para efectos de este Contrato, el monto de Unidades de Trabajo comprometidas como
Programa Mínimo de Trabajo a ejecutarse durante cl Periodo Inicial de Evaluación del
presente Contrato, se define en la siguiente tabla:

Contrato/Campo Unidades de Trabajo
(Número)
13- Mayacaste 8,700

Para efectos de este Contrato, el monto de Unidades de Trabajo comprometidas como
Incremento en el Programa Mínimo de Trabajo es de cero Unidades de Trabajo, a
ejecutarse durante el Periodo de Evaluación para un total de 8,700.

El cumplimiento del Programa Mínimo de Trabajo, del Incremento en el Programa Mínimo
y, en su caso, los compromisos adicionales se evaluarán conforme a la ejecución de
actividades de Evaluación dentro del Área Contractual, de acuerdo con su valor en
Unidades de Trabajo, independientemente de los Costos incurridos en su realización.

Para hacer constar el cumplimiento a que se refiere el párrafo anterior, personal acreditado
de la CNH inspeccionará semestralmente el avance de las Unidades de Trabajo realizadas
y deberá hacer constar los avances por escrito a través de un reporte, del cual se entregará

una copia al Contratista.

Para efectos del pago de penas convencionales por incumplimiento del Programa Mínimo
de Trabajo, del Incremento en el Programa Mínimo y, en su caso, los compromisos
adicionales adquiridos para el Período de Evaluación, el valor de referencia por cada
Unidad de Trabajo no realizada será indexado al precio de los Hidrocarburos de

conformidad con la siguiente tabla:

Valor de referencia por Unidad de Trabajo

por -
Precio del Crudo Brent | VA tor de a "e
(Dólares por Barril) (Dólares)
Menor a 45 167
Entre 45 y 50 196
Entre 50 y 55 852

2 ÁREA CONTRACTUAL 13

A
Contrato No. CNH-RO]-L03-A 13/2015

Entre 55 y 60 905
Entre 60 y 65 954 A
Entre 65 y 70 1,000

Entre 70 y 75 1,044

Entre 75 y 80 1,086

Entre 80 y 85 1,127

Entre 85 y 90 1,165

Entre 90 y 95 1,203

Entre 95 y 100 1,239

Entre 100 y 105 1,274

Entre 105 y 110 1,308
Mayor a 110 1,341

Para efectos del cálculo de las penas convencionales por incumplimiento del Programa

Mínimo de Trabajo, del Incremento en el Programa Mínimo y de los compromisos
adicionales adquiridos para el Período Adicional de Evaluación, se utilizará el valor de
referencia por Unidad de Trabajo definido en el presente Anexo 6 aplicable al momento de
la terminación del Período Inicial de Evaluación o del Período Adicional de Evaluación,
según corresponda a la rescisión administrativa o contractual, a la terminación del Contrato
por cualquier motivo o en caso que dicha terminación ocutra durante el Período de
Evaluación, sin perjuicio de lo establecido en el Contrato y en la Normatividad Aplicable.
Los montos de las penas convencionales por incumplimiento se calcularán como cl mínimo
entre: (i) el resultado de multiplicar el valor de referencia aplicable, por el número de
Unidades de Trabajo no realizadas durante el Período de Evaluación, y (ii) el monto de la
Garantía de Cumplimiento correspondiente, de conformidad con la Cláusula 4,3,

Los montos de la Garantía de Cumplimiento, se calcularán como el resultado de multiplicar
el valor de referencia por Unidad de Trabajo definido en el presente Anexo 6 aplicable a la
fecha de adjudicación del Contrato, por el cincuenta por ciento (50%) del número de
Unidades de Trabajo correspondientes al Programa Mínimo de Trabajo y al Incremento en
el Programa Mínimo, o del Programa Mínimo de Trabajo, del Incremento en el Programa
Minimo no realizado durante el Período Inicial de Evaluación y el compromiso adicional
de trabajo del Contratista para el Período Adicional de Evaluación, respectivamente, de
conformidad con lo establecido en la Cláusula 16.1.

A fin de acreditar el cumplimiento del Programa Mínimo de Trabajo, el Incremento en el
Programa Mínimo y, en su caso, los compromisos adicionales, el Contratista deberá
realizar las actividades del Plan de Evaluación. Estas actividades acreditarán Unidades de

Trabajo conforme a la tabla de conversión siguiente:
eS

3 ÁREA CONTRACTUAL 13

Contrato No, CNH-ROI-L03-A 13/2015

Actividades Unidad A

Pozo Por pozo 4,000

Reparación mayor” Por reparación 800

Reparación menor? Por reparación 400

Estudio de núcleos Unitario 25

Pruebas PVT Unitario 10

Análisis de agua de formación Unitario 10

Modelo estático actualizado Unitario 300

Modelo dinámico actualizado Unitario 300
o Adquisición, procesamiento e Por km? 20
interpretación de sísmica 3D

14 tem Por Área
Interpretación de sísmica 3D Contractual 30

¡Se refiere a cambios de profundidad y cambios de intervalo.
2 Se refiere a cambios de aparejo y estimulaciones.

8.1 El Contratista podría acumular Unidades de Trabajo por cada Pozo perforado
en el marco del Contrato,

8.2 Sólo se acreditarán los estudios, registros y pruebas correspondientes a los
Pozos perforados en el marco del presente Contrato. La acreditación de dichos
estudios, registros y pruebas se sujetará a la entrega de la información

relacionada a la CNH,

8.3 Solamente se acreditará la adquisición, procesamiento e interpretación de datos
sísmicos limitados al Área Contractual. Asimismo, los kilómetros cuadrados
(km?) acreditados no podrán exceder el 100% de la superficie del Área

Contractual.

8.4 Para efectos del Programa Mínimo de Trabajo sólo se validará una reparación
mayor y una reparación menor por Pozo durante el Periodo de Evaluación.

4 ÁREA CONTRACTUAL 13

A

Contrato No. CNH-R01-L03-4 13/2015

ANEXO 7

ALCANCE MÍNIMO DE LAS ACTIVIDADES DE
EVALUACIÓN

1 ÁREA CONTRACTUAL 13 v

Contrato No. CNLI-RO1-L03-A13/2015

Alcance Mínimo de las Actividades de Evaluación

El Plan de Evaluación deberá cubrir al menos el Programa Mínimo de Trabajo y el
Incremento en el Programa Mínimo, así como contener y desarrollar cuando menos los conceptos

indicados a continuación:

L

Un plan de actividades de Evaluación que incluya perforación, prueba y Evaluación,
así como estudios técnicos, económicos, sociales y ambientales a realizarse para
determinar factores de recuperación, así como requerimientos de procesamiento y
transporte de los Hidrocarburos.

Posible ubicación de los Pozos de Evaluación a perforar.

Programas preliminares de perforación para los Pozos de Evaluación.

Un estimado detallado de los Costos de realizar las actividades de Evaluación.
Propuesta de duración del Período de Evaluación,

Medidas de seguridad y protección ambiental,

Programa de ejecución de las actividades de Evaluación.

Capítulo que contenga los plazos y las etapas aplicables para garantizar que se
alcanzará la meta de contenido nacional indicada en la Cláusula 18.3, así como un

capítulo que contenga un programa de transferencia de tecnología. Dichos capítulos
se considerarán un compromiso del Contratista y parte integrante del Contrato.

2 ÁREA CONTRACTUAL 13

x
Contrato No, CNH-RO1-1.03-A 13/2015

ANEXO 8

INFORME DE EVALUACIÓN

' y
1 ÁREA CONTRACTUAL 13

Contrato No. CNH-RO1-L03-A 13/2015

Informe de Evaluación

El Informe de Evaluación deberá incluir como mínimo la siguiente información:

L

Un reporte que describa todas las actividades de Evaluación llevadas a cabo por el Contratista
en el Área Contractual durante el Período de Evaluación;

Los datos técnicos, mapas y reportes relativos al Área Contractual, incluyendo, sin limitación:
topográficos, geológicos, geofísicos y de información del análisis del subsuelo; la densidad de
potenciales zonas productivas; las profundidades de los distintos contactos de gases y/o
fluidos; las propiedades petrofísicas de las rocas del yacimiento; un análisis de los datos de
presión-volumen-temperatura (PVT) de los fluidos y gases del yacimiento; las características
y el análisis pertinente del Petróleo descubierto, y la profundidad, presión y otras características
del yacimiento y los fluidos encontrados en éste;

Una estimación de los Hidrocarburos encontrados en el lugar y la recuperación final del
yacimiento (ultimate recovery);

El pronóstico de la tasa óptima de eficiencia de producción de cada Pozo individual, según se
indica en la Cláusula 7.1;

Un estudio de la viabilidad del desarrollo del Área de Evaluación, el cual deberá contener un
análisis cconómico basado en pronósticos razonables, Año por Año, de los perfiles de la
producción, las inversiones requeridas, los ingresos y los Costos de operación;

Cualquier opinión elaborada por peritos encargados de llevar a cabo estudios operacionales,
técnicos y económicos relacionados con los Campos;

Cualquier otro hecho considerado relevante por el Contratista y las conclusiones derivadas de
éste, y

Sus conclusiones generales y el desarrollo del razonamiento en el que se basan.

El A
2 ÁREA CONTRACTUAL 13
Contrato No. CNH-R01-L03-A 13/2015

ANEXO 9

CONTENIDO MÍNIMO DEL
PLAN DE DESARROLLO

ma A

[DER O] 1 ÁREA CONTRACTUAL 13

]
Contrato No. CNH-RO1-L03-A 13/2015

Contenido Mínimo del Plan de Desarrollo

El Plan de Desarrollo se deberá realizar de acuerdo con la Normatividad Aplicable, y
contener cuando menos lo siguiente:

l Descripción del o los Campos que van a ser desarrollados.
a) Descripción general;

b) Delimitación del Campo:

c) Descripción del área en la cual está ubicado, y

d) Descripción de las formaciones en las que están contenidos los Hidrocarburos,

2. Información de Reservas y Producción.

a) Estimación de los volúmenes in situ, Reservas probadas, probables y posibles para
cada yacimiento en el Campo (en cada caso determinadas sobre una base de vida
del yacimiento sin considerar la duración del Período de Desarrollo). La
información debe desglosarse en Petróleo, Condensados y Gas Natural. En su caso,
se debe incluir la estimación de recursos contingentes;

b) Estimación del perfil de producción para cada yacimiento que se espera entregar en
el Punto de Medición, en cada Año durante el Período de Desarrollo. La
información se deberá desglosar para cada uno de los casos de Reservas probadas,
probables y posibles;

c) Explicación de la manera en que el perfil de producción de la Reserva probada
permite realizar el potencial comercial correspondiente a dicha Reserva lo más
eficientemente posible, tomando en cuenta esquemas de desarrollo alternativos que
fueron considerados o rechazados, y

d) Fecha estimada de inicio de la Producción Comercial Regular.

3. Descripción de Actividades Propuestas.
(a) Descripción del enfoque de desarrollo propuesto incluyendo lo siguiente:

D Descripción general de las actividades esperadas para el Período de
Desarrollo correspondiente;

11) Descripción general de los Materiales que van a ser construidos o
empleados en relación con ese Plan de Desarrollo, incluyendo una
descripción de las Instalaciones de Recolección y en su caso, aquellas en las
que se contemple el uso compartido de conformidad con el Anexo 13;

iii) Descripción general de las Instalaciones de Comercialización requeridas;

2 ÁREA CONTRACTUAL 13

A

(b)

(0)

(4)

(0

Contrato No. CNH-ROI-L03-A 13/2015

1v) Descripción de la política de desarrollo y administración del yacimiento;

Y El Sistema de Medición y los Puntos de Medición que el Contratista
propone usar;

vi) Propuesta de localización, así como de las técnicas de perforación y
terminación de Pozos, y

vii) Acciones previstas para el Abandono de fas instalaciones que van a ser
utilizadas en el curso del Período de Desarrollo, incluyendo el Costo total
estimado que el Contratista espera de las operaciones de Abandono.

Principales características de las obras, servicios y Materiales propuestos y de las
probables obras, servicios y Materiales adicionales que tuvieran que ser realizados
o adquiridos, dependiendo de los resultados de las obras, servicios y Materiales
iniciales, incluyendo aquellos necesarios para acondicionar los Hidrocarburos a
condiciones comercialmente aceptables en cuanto a contenido de azufre, agua y
otros elementos de conformidad con la Normatividad Aplicable y las Mejores

Prácticas de la Industria.

Enfoques alternativos de desarrollo considerados y las razones para la elección del
enfoque seleccionado,

Programa de obras, servicios y suministro o construcción de Materiales incluyendo
el programa tentativo para construcción o adquisición de instalaciones mayores e
itinerario para alcanzar las tasas de producción comercial.

En caso que los Campos se extiendan más allá del Área Contractual, el Contratista
se sujetará a lo previsto en la Cláusula 8.

En caso que se prevea el uso compartido de infraestructura, una propuesta del
acuerdo correspondiente elaborado de conformidad con lo establecido en el Anexo
13 y la Normatividad Aplicable.

Presupuesto y Economía.

(a)

(b)

Cualquier propuesta de arreglo para compartir instalaciones o Costos o para
mezclar y redistribuir la producción, con Personas fuera del Área Contractual, y

Programa esperado de devolución del Área Contractual o de cualquier parte de ella.

Programas de Administración de Riesgo. Los Programas de Administración de Riesgo
deberán derivar del Sistema de Administración y contener como mínimo:

(a)

Una descripción de las medidas y acciones de prevención, monitoreo y mitigación
de los riesgos identificados, analizados y evaluados, así como mejora del
desempeño de una instalación, o conjunto de ellas, incluyendo planes de

xi

3 ÁREA CONTRACTUAL 13

10.

Contrato No. CNI-RO1-L03-A 13/2015

emergencia y contingencia a ser ejecutados conforme a las Mejores Prácticas de la
Industria, y

(b) Las otras consideraciones que determine la Agencia de conformidad con la
Normatividad Aplicable.

Subcontratación. La descripción en detalle razonable de las obras, servicios y Materiales
que van a ser llevados a cabo por Subcontratistas en adición al enfoque del desarrollo
incluyendo un programa para la selección y contratación de Subcontratistas.

Información Adicional. El Contratista deberá incluir en su propuesta de Plan de Desarrollo
cualquier otra información adicional, que considere sea necesaria para una evaluación
completa de! Plan de Desarrollo, incluyendo la información que solicite la CNH,

Información Adicional para Modificaciones al Plan de Desarrollo. En caso que el
Contratista desee realizar cambios al Plan de Desarrollo, el Contratista deberá presentar:

(a) Razones detalladas para la modificación propuesta;

(b) Discusión de actividades conducidas desde el Plan de Desarrollo original o desde
la última modificación, según sea el caso, y

(0) Toda la información prevista en este Ánexo 9 (0, en su caso, únicamente aquella
información que está siendo modificada),

En el entendido que en caso que la CNH no apruebe las modificaciones propuestas por el
Contratista al Plan de Desarrollo, el Contratista deberá implementar el Plan de Desarrollo

previamente aprobado.

Contenido Nacional y Transferencia de Tecnología, El Contratista deberá incluir en su
propuesta de Plan de Desarrollo un capítulo que contenga los plazos y las etapas aplicables
para garantizar que se alcanzará la meta de contenido nacional indicada en la Cláusula 18.3.
Asimismo, el Contratista deberá incluir un capítulo que contenga un programa de
transferencia de tecnología. Dichos capítulos se considerarán un compromiso del

Contratista y parte integrante del Contrato.

Información geológica, geofísica y de ingeniería considerada, El Contratista deberá tener a
disposición de la CNH la información soporte que utilizó para la propuesta del Plan de
Desarrollo. Dicha información se deberá conservar durante la duración del Contrato.

4 ÁRTA CONTRACTUAL 13
Contrato No. CNH-RO |-L03-A 13/2015

ANEXO 10-A
CARTA DE CRÉDITO

' ÁREA CONTRACTUAL 13 |,

Contrato No, CNH-R01-L03-A 13/2015

Modelo de Garantía de Cumplimiento

Fecha:
Carta de Crédito Irrevocable Standby No:
De: — [Nombre del Banco Emisor] (el “BANCO EMISOR/CONFIRMADOR”)

A solicitud y por cuenta de [NOMBRE DEL CLIENTE DEL BANCO EMISOR/
CONFIRMADOR]), con la presente emitimos esta Carta de Crédito Irrevocable Standby número
(la “Carta de Crédito”) en favor de la Comisión Nacional de Hidrocarburos (el
“BENEFICIARIO”) hasta por la cantidad de EUA$ ( millones de Dólares
00/100 USCY), disponible a la vista en las cajas de NOMBRE DEL BANCO

EMISOR/CONFIRMADOR.

El BENEFICIARIO podrá hacer una o más disposiciones conforme a esta Carta de Crédito
mediante la presentación de un requerimiento de pago por escrito (cada una de dichas
presentaciones una “Disposición”) indicando el monto del requerimiento de pago e indicando que:

(a) (3) ha ocurrido un incumplimiento del Contratista (conforme a la definición de dicho
término en el Contrato) del Programa Mínimo de Trabajo o del compromiso adicional aplicable
en virtud del Contrato para la Extracción bajo la Modalidad de Licencia de fecha

celebrado entre la Comisión Nacional de Hidrocarburos de México y
[NOMBRE DEL CONTRATISTA] (el “Contrato”) y (ii) el BENEFICIARIO tiene derecho
conforme al Contrato a realizar una Disposición conforme a la Carta de Crédito por la cantidad

que se requiera sea pagada, o

(b) () El BENEFICIARIO ha recibido una notificación conforme al siguiente párrafo de esta
Carta de Crédito en el sentido que el BANCO EMISOR/CONFIRMADOR ha decidido no extender
la Fecha de Vencimiento de esta Carta de Crédito por un período adicional de un (1) Año, y (ii) el
Contratista (conforme a la definición de dicho término en el Contrato) no proporcionó, a más tardar
treinta (30) Días antes de la Fecha de Vencimiento, una carta de crédito sustituta, en forma y
sustancia aceptable al BENEFICIARIO, emitida por un banco aceptable al BENEFICIARIO, en
el entendido que en ese caso cl BENEFICIARIO tendrá derecho a retirar la cantidad total disponible

conforme a esta Carta de Crédito.

Esta Carta de Crédito expirará el (la “Fecha de Vencimiento”), en la
inteligencia de que tal fecha será prorrogada automáticamente según se indica en las Prácticas
Internacionales en Materia de Cartas de Crédito — 1SP98, publicación ICC 590. Esta Carta de
Crédito se prorrogará automáticamente por períodos adicionales de un (1) Año a partir de la Fecha
de Vencimiento y de cada una de las fechas de vencimiento subsecuentes, salvo que el BANCO
EMISOR/CONFIRMADOR notifique al BENEFICIARIO, con por lo menos treinta (30) Días de
anticipación a la Fecha de Vencimiento, mediante escrito entregado en mano con acuse de recibo,
la decisión del BANCO EMISOR/CONFIRMADOR de no renovar esta Carta de Crédito por dicho

período,

2 Ánea Contractual 13 4Y
Contrato No, CNH-R0O1-L03-A 13/2015

El BANCO EMISOR/CONFIRMADOR conviene en que cualquier Disposición por parte
del BENEFICIARIO que cumpla con los términos y condiciones de esta Carta de Crédito, será
honrado puntualmente y pagado, con recursos propios, por el BANCO
EMISOR/CONFIRMADOR a más tardar antes del cierre del Segundo Día Hábil después de la
presentación adecuada, en o antes de la Fecha de Vencimiento, de los documentos requeridos. Para
efectos de csta Carta de Crédito “Día Hábil” significa cualquier Día distinto a sábado, domingo u
otro Día en que los bancos estén autorizados o requeridos a cerrar en México,

Esta Carta de Crédito Standby se sujeta a las Prácticas Internacionales en Materia de Cartas
de Crédito — ISP98, publicación ICC 590, y, en tanto no exista contradicción con ISP98, esta Carta
de Crédito se regirá e interpretará por las leyes de México. Cualquier controversia que surja de la
misma deberá resolverse exclusivamente ante los tribunales federales competentes de México, con

sede en la Ciudad de México, Distrito Federal.

Al recibo de un requerimiento de Disposición de parte del BENEFICIARIO, el BANCO
EMISOR/CONFIRMADOR deberá decidir, dentro del Día 11ábil siguiente si se encontró en orden
la documentación que constituye la Disposición, de acuerdo a las condiciones de esta Carta de
Crédito, o si decide que dicha Disposición no cumple con los requerimientos de esta Carta de
Crédito, informando al BENEFICIARIO por escrito las diserepancias que motivan el rechazo. El
BENEFICIARIO podrá volver a hacer nuevas presentaciones que eumplan con los términos y
condiciones de esta Carta de Crédito.

Todos los pagos que el BANCO EMISOR/CONFIRMADOR haga al BENEFICIARIO
bajo esta Carta de Crédito se harán mediante transferencia electrónica de fondos a la cuenta
bancaria en la Ciudad de México que el BENEFICIARIO especifique en el requerimiento de pago.

Los derechos del BENEFICIARIO conforme a esta Carta de Crédito no son transferibles,
excepto que dichos derechos sean cedidos al Gobierno Federal de México.

Todos los gastos bancarios en relación con esta Carta de Crédito serán por cuenta de
[NOMBRE DEL CLIENTE DEL BANCO EMISOR/CONFIRMADOR].

El BENEFICIARIO podrá presentar un requerimiento de Disposición por el monto total o

requerimientos de Disposiciones parciales.
MS

3 ÁREA CONTRACTUAL 13

Contrato No. CNE-RO1-L03-A13/2015

ANEXO 10-B
PÓLIZA DE FIANZA

e No

1 ÁRFA CONTRACTUAL 13
Contrato No. CNH-RO1-L03-A 13/2015

Póliza de Fianza

PARA GARANTIZAR EL PAGO DE LAS PENAS ¿CONVENCIONALES DERIVADAS DE UN
INCUMPLIMIENTO DEL PROGRAMA MÍNIMO DE TRABAJO Y EL INCREMENTO EN EL
PROGRAMA MÍNIMO DE TRABAJO CONTENIDO EN EL CONTRATO NÚMERO. .

NOMBRE O RAZÓN SOCIAL DE LA INSTITUCIÓN DE FIANZAS.
DOMICILIO DE LA INSTITUCIÓN DE FIANZAS

SE CONSTITUYE FIADORA HASTA POR LA SUMA DE $ (MONTO DE LA FIANZA) (NÚMERO,
LETRA Y MONEDA) ANTE, EN FAVOR Y A DISPOSICIÓN DE LA COMISIÓN NACIONAL DE
HIDROCARBUROS (EN ADELANTE CNH Y/O BENEFICIARIO) CON DOMICILIO EN AV.
INSURGENTES SUR 1228, PISO 11, COL. TLACOQUÉMECATL DEL VALLE, DELEGACIÓN BENITO
JUÁREZ, C.P. 03200. MÉXICO D.F, PARA GARANTIZAR POR (EN CASO DE PROPUESTA CONJUNTA
DEBERÁ INCLUIRSE EL NOMBRE DE CADA UNO DE LOS CONTRATISTAS/FIADOS) A, B, Y C),
CON DOMICILIO EN____, (EN CASO DE SER PROPUESTA CONJUNTA DEBERÁ INCLUIRSE EL
DOMICILIO DE CADA UNO DE LOS CONTRATISTAS/FIADOS) EN SU CARÁCTER DE
CONTRATISTAS/FIADOS, EL PAGO DE LAS PENAS CONVENCIONALES DERIVADAS DE UN
INCUMPLIMIENTO EN EL PROGRAMA MÍNIMO DE TRABAJO Y EL INCREMENTO DEL
PROGRAMA MÍNIMO DE TRABAJO QUE SE ESTABLECEN EN LAS CLÁUSULAS 4.5 Y 16,1 DEL
CONTRATO PARA LA EXTRACCIÓN DE HIDROCARBUROS BAJO LA MODALIDAD DE LICENCIA
(EL CONTRATO) NÚMERO DE FECHA Y ELANEXO
6 DE DICHO CONTRATO, CELEBRADO ENTRE LA CNH Y NUESTRO(S) FIADO(S).

DE CONFORMIDAD CON LA CLÁUSULA 4.5 DEL CONTRATO, LA CNH TENDRÁ DERECHO DE
HACER EFECTIVA ESTA GARANTÍA DE CUMPLIMIENTO A FIN DE COBRAR LAS PENAS
CONVENCIONALES DERIVADAS DEL CONTRATO NÚMERO DE FECHA QUE
NO HAYAN SIDO CUBIERTAS POR EL FIADO EN EL PLAZO ESTIPULADO EN EL CONTRATO
HASTA POR EL MONTO EN QUE FUE EMITIDA, DE CONFORMIDAD CON LA CLÁUSULA 16,1 DEL
CONTRATO QUE REGULA LA GARANTÍA DE CUMPLIMIENTO, Y EL ANEXO 6 DE DICHO

CONTRATO.

LA CNH PODRÁ HACER EFECTIVA LA PRESENTE FIANZA A FIN DE COBRAR CUALQUIER PENA
CONVENCIONAL A QUE SE REFIERE LA CLÁUSULA 4.5 DEL CONTRATO EN LOS MONTOS QUE
CORRESPONDAN EN CASO DE QUE EL CONTRATISTA/FIADO NO PAGUE AL FONDO MEXICANO
DEL PETRÓLEO PARA LA ESTABILIZACIÓN Y EL DESARROLLO (EL FONDO) EL MONTO
CORRESPONDIENTE DENTRO DE LOS QUINCE (15) DÍAS NATURALES SIGUIENTES A LA
NOTIFICACIÓN QUE LE EFECTÚE LA CNH RESPECTO DEL PAGO DE LAS PENAS
CONVENCIONALES EN LOS TÉRMINOS DEL CONTRATO,

LA NOTIFICACIÓN SEÑALADA DEBERÁ CUMPLIR CON LO ESTABLECIDO EN LAS CLÁUSULAS
4,5, INCISO C) y 29 DEL CONTRATO.

ESTA FIANZA SE OTORGA ATENDIENDO A LAS ESTIPULACIONES CONTENIDAS EN LAS
CLÁUSULAS 4.5, 16.1 Y EL ANEXO 6 DEL CONTRATO. AL FIRMAR EL CONTRATO EL FIADO HA
ACEPTADO QUE AL RECIBIR LA NOTIFICACIÓN CORRESPONDIENTE SE OBLIGA A EFECTUAR

A

2 ÁREA CONTRACTUAL 13

Contrato No. CNA-R01-L03-A 13/2015

EL PAGO DE LAS PENAS CONVENCIONALES QUE LE SEA REQUERIDO DE CONFORMIDAD CON
LAS CLÁUSULAS ANTES REFERIDAS DEL CONTRATO, POR LO QUE ESTA FIANZA GARANTIZA
EL PAGO DE DICHAS PENAS CONVENCIONALES A QUE SE ENCUENTRE OBLIGADO EL FIADO,
LAS CUALES DEBERÁN SER PAGADAS EN LOS PLAZOS QUE PARA TAL EFECTO SE ESTABLECEN

EN EL CONTRATO.

EN CASO DE QUE SEA NECESARIO PRORROGAR EL PERIODO INICIAL PARA EL CUMPLIMIENTO
DE LAS OBLIGACIONES DEL FIADO RESPECTO DEL PROGRAMA MÍNIMO DE TRABAJO Y DEL
INCREMENTO AL PROGRAMA MÍNIMO DE TRABAJO, DE CONFORMIDAD CON LO ESTABLECIDO
EN EL CONTRATO INCLUSO DEBIDO A CASO FORTUITO, ESTA INSTITUCIÓN DE FIANZAS SE
OBLIGA A PRORROGAR AUTOMÁTICAMENTE LA VIGENCIA DE LA FIANZA EN CONCORDANCIA
CON LAS PRÓRROGAS REALIZADAS AL PERIODO MENCIONADO, PREVIA NOTIFICACIÓN QUE
LA CNH EFECTÚE A LA INSTITUCIÓN DE FIANZAS Y SIN NECESIDAD DE EMITIR PREVIO
CONSENTIMIENTO A LAS MISMAS. LA INSTITUCIÓN DE FIANZAS SE OBLIGA A REMITIR AL
FIADO Y AL BENEFICIARIO LOS DOCUMENTOS MODIFICATORIOS CORRESPONDIENTES EN UN
PLAZO DE TRES (3) DÍAS HÁBILES, SIN QUE LA DEMORA EN LÁ ENTREGA DE TALES
DOCUMENTOS MODIFICATORIOS AFECTE EN FORMA ALGUNA LA VALIDEZ DE LA FIANZA O

DE SU PRORROGA.

EL COAFIANZAMIENTO O YUXTAPOSICIÓN DE GARANTÍAS, NO IMPLICARÁ NOVACIÓN DE LAS
OBLIGACIONES ASUMIDAS POR LA INSTITUCIÓN DE FIANZAS, POR LO QUE SUBSISTIRÁ SU
RESPONSABILIDAD EXCLUSIVAMENTE EN LA MEDIDA Y CONDICIONES EN QUE LAS ASUMIÓ
EN LA PRESENTE PÓLIZA DE FIANZA Y EN SUS DOCUMENTOS MODIFICATORIOS.

EL PAGO DE LA FIANZA ES INDEPENDIENTE DE QUE LA CNH RECLAME AL FIADO POR
CONCEPTO DE OTRAS OBLIGACIONES, PENAS CONVENCIONALES O CUALQUIER OTRA
SANCIÓN ESTIPULADA EN El, CONTRATO, DISTINTAS DE LAS PENAS CONVENCIONALES QUE
SE DERIVEN DFL INCUMPLIMIENTO DE LAS OBLIGACIONES CONTENIDAS EN LA CLÁUSULA
4.5 Y CUYO PAGO GARANTIZA ESTA FIANZA.

LA INSTITUCIÓN DE FIANZAS ACEPTA EXPRESAMENTE CONFORME A LO ESTABLECIDO EN EL
ARTÍCULO 288, FRACCIÓN Il, DE LA LEY DE INSTITUCIONES DE SEGUROS Y DE FIANZAS
SOMETERSE AL PROCEDIMIENTO PARA EL CUMPLIMIENTO DE SUS OBLIGACIONES
DERIVADAS DE ESTA FIANZA, CONSISTENTE EN:

L.— PARA LA EFECTIVIDAD DE LA FIANZA, AUN PARA EL CASO DE QUE PROCEDIERA EL
COBRO DE INDEMNIZACIÓN POR MORA CON MOTIVO DEL PAGO EXTEMPORÁNEO POR
PARTE DE LA INSTITUCIÓN DE FIANZAS DEL IMPORTE DE LA PÓLIZA DE FIANZA
REQUERIDA, EL BENEFICIARIO DISPONDRÁ DE UN PLAZO DE [TRES (3) AÑOS] PARA
FORMULAR LA RECLAMACIÓN DE ESTA PÓLIZA, EL QUE SE COMPUTARÁ A PARTIR DE LA
FECHA EN QUE VENZA EL PLAZO PARA QUE EL CONTRATISTA PAGUE AL FONDO LOS
MONTOS DE LAS PENAS CONVENCIONALES QUE CORRESPONDAN DE CONFORMIDAD CON
LO ESTABLECIDO EN LAS CLÁUSULAS 4.5, 16.1 Y EL ANEXO 6 DEL CONTRATO.

IL. ESTA INSTITUCIÓN DE FIANZAS SE OBLIGA A ATENDER LAS RECLAMACIONES FIRMADAS
POR EL BENEFICIARIO QUE DEBERÁN SER PRESENTADAS POR ESCRITO INDICANDO LO

SIGUIENTE:

3 ÁREA CONTRACTUAL 13 4%
1

Contrato No. CNE-R0O1-L03-A 13/2015

A) EL MONTO DEL PAGO EXIGIDO POR CONCEPTO DE LAS PENAS CONVENCIONALES
GARANTIZADAS CON ESTA PÓLIZA DE FIANZA; Y QUE HA OCURRIDO UN
INCUMPLIMIENTO DE PAGO POR PARTE DEL CONTRATISTA. ADEMÁS DEBERÁN
CONTENER LA SIGUIENTE INFORMACIÓN:

i) FECHA DE LA RECLAMACIÓN;

ñi) NÚMERO DE PÓLIZA DE FIANZA RELACIONADO CON LA RECLAMACIÓN
RECIBIDA;

iii) FECHA DE EXPEDICIÓN DE LA FIANZA;

iv) MONTO DE LA FIANZA;

Y) NOMBRE O DENOMINACIÓN DEL FIADO;

vi) NOMBRE O DENOMINACIÓN DEL BENEFICIARIO Y DE SU REPRESENTANTE LEGAL
DEBIDAMENTE ACREDITADO;

vii) DOMICILIO DEL BENEFICIARIO PARA OÍR Y RECIBIR NOTIFICACIONES;

vii) CUENTA BANCARIA EN EL FONDO QUE EL BENEFICIARIO INDIQUE PARA
EFECTUAR EL PAGO.

B) DICHA RECLAMACIÓN DEBERÁ ESTAR ACOMPAÑADA DE LA SIGUIENTE
DOCUMENTACIÓN:

i) COPIA DE LA PÓLIZA DE FIANZA Y EN SU CASO LOS DOCUMENTOS
MODIFICATORIOS.

ii) ACTA DE NOTIFICACIÓN AL FIADO DEL REQUERIMIENTO DEL PAGO DE LA PENA
CONVENCIONAL POR INCUMPLIMIENTO. DICHA NOTIFICACIÓN DEBERÁ
REALIZARSE DE CONFORMIDAD CON LOS TÉRMINOS ESTABLECIDOS EN EL
CONTRATO RESPECTIVO, E INCLUIRÁ LA DOCUMENTACIÓN ESTABLECIDA EN LA
CLAUSULA 4.5 INCISO C DEL CONTRATO.

iii) DOCUMENTO QUE HAGA CONSTAR EL INCUMPLIMIENTO DEL PAGO DE LAS
PENAS CONVENCIONALES RESPECTIVA, DE CONFORMIDAD CON LO
ESTABLECIDO EN LA CLÁUSULA 4,5 INCISO C DEL CONTRATO.

ESTA FIANZA SE PAGARÁ CONTRA LA PRESENTACIÓN DE LA DOCUMENTACIÓN
INDICADA, SIN EXIGIR MÁS REQUISITOS O PRUEBAS A LA CNH,

AL RECIBIR LA RECLAMACIÓN DE PARTE DEL BENEFICIARIO, LA INSTITUCIÓN
AFIANZADORA DEBERÁ NOTIFICAR, A LOS DOS (2) DÍAS HÁBILES SIGUIENTES Sl! SE
ENCUENTRA INTEGRADA LA RECLAMACIÓN, DE ACUERDO A LAS CONDICIONES DE ESTA
PÓLIZA, O SILA RECHAZA POR NO CUMPLIR CON LA DOCUMENTACIÓN E INFORMACIÓN
SEÑALADA EN ESTA FIANZA, INFORMANDO AL BENEFICIARIO POR ESCRITO LAS CAUSAS
DE RECHAZO. EN CASO DE QUE LA AFIANZADORA NO EFECTÚE LA NOTIFICACIÓN
DESCRITA, SE ENTENDERÁ QUE LA RECLAMACIÓN SE ENCUENTRA DEBIDAMENTE
INTEGRADA Y ES PROCEDENTE. EL BENEFICIARIO PODRÁ VOLVER A PRESENTAR LA
RECLAMACIÓN QUE CUMPLA CON LOS TÉRMINOS Y CONDICIONES DE ESTA FIANZA,
PARA EFECTOS DE SU DEBIDA INTEGRACIÓN DURANTE EL PERIODO DE TRES (3) AÑOS
CONTADOS A PARTIR DE QUE SEA EXIGIBLE EL PAGO DE LAS PENAS CONVENCIONALES,
DE PROCEDER LA RECLAMACIÓN, LA AFIANZADORA PAGARÁ AL BENEFICIARIO DENTRO
DE LOS DIEZ (10) DÍAS HÁBILES POSTERIORES A LA FECHA DE QUE HAYA SIDO
PRESENTADA LA RECLAMACIÓN, EXHIBIENDO EL COMPROBANTE DE PAGO RESPECTIVO

ALA CNH.
¿A

4 ÁREA CONTRACTUAL 13

Contrato No. CNH-R01-L03-A 13/2015

VL LA INSTITUCIÓN DE FIANZAS ACEPTA EXPRESAMENTE QUE EN CASO DE RECLAMACIÓN
PAGARÁ A LA CUENTA INDICADA POR EL BENEFICIARIO EL IMPORTE RECLAMADO. LA
CNH PODRÁ PRESENTAR RECLAMACIONES POR EL MONTO TOTAL O PARCIALES, HASTA
POR EL MONTO AFIANZADO. TODOS LOS PAGOS QUE LA INSTITUCIÓN DE FIANZAS HAGA
AL BENEFICIARIO, INCLUYENDO LA INDEMNIZACIÓN POR MORA CON MOTIVO DEL PAGO
EXTEMPORÁNEO POR PARTE DE LA INSTITUCIÓN DE FIANZAS DEL IMPORTE DE LA
PÓLIZA DE FIANZA REQUERIDA BAJO ESTA PÓLIZA, SE HARÁN MEDIANTE
TRANSFERENCIA ELECTRÓNICA DE FONDOS A LA CUENTA DEL FONDO QUE EL
BENEFICIARIO ESPECIFIQUE EN EL REQUERIMIENTO DE PAGO.

CONFORME AL ARTÍCULO 289 PÁRRAFO CUARTO DE LA LEY DE INSTITUCIONES DE SEGUROS
Y DE FIANZAS, LA INSTITUCIÓN DE FIANZAS REALIZARÁ EL PAGO DE LAS CANTIDADES QUE
LE SEAN RECLAMADAS, HASTA POR EL MONTO AFIANZADO, SIN NECESIDAD DE
NOTIFICACIÓN PREVIA AL FIADO, AL SOLICITANTE, A SUS OBLIGADOS SOLIDARIOS O A SUS
CONTRAFIADORES, NI DE QUE ÉSTOS MUESTREN O NO PREVIAMENTE SU CONFORMIDAD,
QUEDANDO LA AFIANZADORA EXENTA DE LA OBLIGACIÓN DE TENER QUE IMPUGNAR U
OPONERSE A LA EJECUCIÓN DE LA FIANZA. LA INSTITUCIÓN DE FIANZAS ESTARÁ OBLIGADA
A EFECTUAR EL PAGO DE LAS CANTIDADES QUE LE SEAN RECLAMADAS DE MANERA
INMEDIATA AL BENEFICIARIO, SIN NECESIDAD DE QUE DICHA OBLIGACIÓN QUEDE
SUPEDITADA A LA RECEPCIÓN POR PARTE DE LA INSTITUCIÓN, DE LAS CANTIDADES
NECESARIAS PARA HACER EL PAGO AL BENEFICIARIO. INDEPENDIENTEMENTE DE LO
ANTERIOR, EL FIADO, SOLICITANTE, OBLIGADOS SOLIDARIOS O CONTRAFIADORES, ESTARÁN
OBLIGADOS A PROVEER A LA INSTITUCIÓN LAS CANTIDADES NECESARIAS QUE ÉSTA LE
SOLICITE PARA HACER EL PAGO DE LO QUE SE RECONOZCA AL BENEFICIARIO O, EN SU CASO,
A REEMBOLSAR A LA INSTITUCIÓN LO QUE A ÉSTA LE CORRESPONDA EN LOS TÉRMINOS DEL
CONTRATO RESPECTIVO O DE LA LEY DE INSTITUCIONES DE SEGUROS Y DE FIANZAS, SINQUE
PUEDAN OPONERLE LAS EXCEPCIONES QUE EL FIADO TUVIERA FRENTE Á SU ACREEDOR,
INCLUYENDO LA DEL PAGO DE LO INDEBIDO, POR LO QUE NO SERÁN APLICABLES EN NINGÚN
CASO, LOS ARTÍCULOS 2832 Y 2833 DEL CÓDIGO CIVIL FEDERAL, Y LOS CORRELATIVOS DEL
DISTRITO FEDERAL Y DE LOS ESTADOS DE LA REPÚBLICA.

LA INSTITUCIÓN DE FIANZAS SE COMPROMETE A PAGAR AL BENEFICIARIO, CONFORME A LOS
PÁRRAFOS PRECEDENTES, HASTA EL 100% DEL IMPORTE GARANTIZADO MÁS, EN SU CASO,
LA INDEMNIZACIÓN POR MORA QUE DERIVE DEL ARTÍCULO 283 DE LA LEY DE INSTITUCIONES
DE SEGUROS Y DE FIANZAS. EL: ALCANCE TOTAL DE LA GARANTÍA SE PODRÁ REDUCIR
PROPORCIONALMENTE CON BASE EN LA INFORMACIÓN DE AVANCE EN EL
CUMPLIMPLIMIENTO DEL PROGRAMA MÍNIMO DE TRABAJO Y DEL INCREMENTO AL
PROGRAMA MÍNIMO DE TRABAJO, EN TÉRMINOS DEL ANEXO 6 DEL CONTRATO, Y DE LAS
OBLIGACIÓNES A QUE SE REFIERE LA CLAUSULA 4,5 DEL MISMO,

LA INSTITUCIÓN DE FIANZAS ENTERARÁ AL BENEFICIARIO EL PAGO DE LA CANTIDAD
RECLAMADA BAJO LOS TÉRMINOS ESTIPULADOS EN ESTA FIANZA, MÁS, EN SU CASO, LA
INDEMNIZACIÓN POR MORA QUE DERIVE DEL ARTÍCULO 283 DE LA LEY DE INSTITUCIONES
DE SEGUROS Y DE FIANZAS, AÚN Y CUANDO LA OBLIGACIÓN SE ENCUENTRE SUBJÚDICE, EN
VIRTUD DE PROCEDIMIENTO ANTE AUTORIDAD JUDICIAL, NO JUDICIAL O TRIBUNAL
ARBITRAL, SALVO QUE EXISTA SUSPENSIÓN DECRETADA POR AUTORIDAD COMPETENTE.

5 ÁREA CONTRACTUAL 13 x :

Contrato No, CNH-R01-L03-A13/2015

EN CASO DE QUE EL PROCEDIMIENTO ADMINISTRATIVO, O ANTE AUTORIDAD JUDICIAL O
TRIBUNAL ARBITRAL RESULTE FAVORABLE A LOS INTERESES DEL FIADO, Y LA INSTITUCIÓN
DE FIANZAS HAYA PAGADO LA CANTIDAD RECLAMADA, LE SERÁ DEVUELTO DICHO MONTO
A LA INSTITUCIÓN DE FIANZAS, A TRAVÉS DEL MECANISMO QUE ESTABLEZCA EL
BENEFICIARIO PARA DICHO EFECTO, EN UN PLAZO MÁXIMO DE SESENTA (60) DÍAS HÁBILES
CONTADOS A PARTIR DEL DÍA HÁBIL SIGUIENTE EN QUE SE ACREDITE QUE LA RESOLUCIÓN
FAVORABLE AL FIADO HAYA CAUSADO EJECUTORIA.

ESTA FIANZA ESTARÁ VIGENTE HASTA CIENTO OCHENTA (180) DÍAS NATURALES DESPUÉS DE
LA FECHA DE TERMINACIÓN DEL PERÍODO INICIAL!, PREVIA VERIFICACIÓN DE LA CNH DEL
CUMPLIMIENTO TOTAL DE LAS OBLIGACIONES DEL PERIODO CORRESPONDIENTE. SIN
EMBARGO, DICHO PLAZO SE SUSPENDERÁ, EN CASO DE QUE SE INTERPONGAN
PROCEDIMIENTOS JUDICIALES O ARBITRALES Y LOS RECURSOS LEGALES, RELACIONADOS A
LA OBLIGACIÓN GARANTIZADA HASTA QUE SE PRONUNCIE RESOLUCIÓN DEFINITIVA QUE
HAYA CAUSADO EJECUTORIA POR AUTORIDAD O TRIBUNAL COMPETENTE.

LA INSTITUCIÓN DE FIANZAS SE OBLIGA A ABSTENERSE DE OPONER A LA CNH PARA EFECTOS
DE PAGO DE ÉSTA FIANZA: LAS EXCEPCIONES INHERENTES A LA OBLIGACIÓN PRINCIPAL O
RELACIONADAS CON ELLA A QUE SE REFIEREN LOS ARTÍCULOS 280, FRACCIÓN VIII, Y 289,
SEGUNDO PÁRRAFO, DE LA LEY DE INSTITUCIONES DE SEGUROS Y DE FIANZAS, Y 2812 DEL
CÓDIGO CIVIL FEDERAL; LA EXCEPCIÓN DE COMPENSACIÓN DEL CRÉDITO QUE TENGA SU
FIADO CONTRA EL BENEFICIARIO, PARA LO CUAL HACE EXPRESA RENUNCIA DE LA OPCIÓN
QUE LE OTORGA EL ARTÍCULO 2813 DEL CÓDIGO CIVIL FEDERAL, EN LA INTELIGENCIA DE
QUE SU FIADO HA REALIZADO EN EL CONTRATO GARANTIZADO LA RENUNCIA EXPRESA AL
BENEFICIO DE COMPENSACIÓN EN TÉRMINOS DE LO QUE DISPONEN LOS ARTÍCULOS 2197, EN
RELACIÓN CON EL 2192 FRACCIÓN ! DEL CITADO CÓDIGO Y 289, ÚLTIMO PÁRRAFO, DE LA LEY
DE INSTITUCIONES DE SEGUROS Y DE FIANZAS,

ESTA FIANZA NO ES EXCLUYENTE DE LA EXIGIBILIDAD QUE EL BENEFICIARIO HAGA VALER
EN CONTRA DE NUESTRO FIADO POR CUALQUIER INCUMPLIMIENTO DERIVADO DEL
CONTRATO QUE PUEDA EXCEDER DEL VALOR CONSIGNADO EN ESTA PÓLIZA,

LAS OBLIGACIONES DERIVADAS DE ESTA FIANZA SE EXTINGUIRÁN AUTOMÁTICAMENTE
UNA VEZ TRANSCURRIDOS TRES (3) AÑOS CONTADOS A PARTIR DE LA EXPIRACIÓN DE LA
VIGENCIA DE LA FIANZA.

ESTA INSTITUCIÓN DE FIANZAS QUEDARÁ LIBERADA DE SU OBLIGACIÓN FLADORA SIEMPRE
Y CUANDO EL BENEFICIARIO SOLICITE EXPRESAMENTE Y POR ESCRITO LA CANCELACIÓN DE
LA PRESENTE GARANTÍA, ACOMPAÑANDO DICHA SOLICITUD CON EL ACTA ADMINISTRATIVA
DE EXTINCIÓN DE DERECHOS Y OBLIGACIONES, O BIEN, CON EL FINIQUITO, Y EN CASO DE
EXISTIR SALDOS, LA CONSTANCIA DE LIQUIDACIÓN DE LOS MISMOS, POR LO QUE
SOLAMENTE PODRÁ SER CANCELADA PREVIO CONSENTIMIENTO POR ESCRITO DEL

BENEFICIARIO.

Y En caso de que se otorgue al Contratista el Período Adicional de Evaluación, el modelo de Póliza de Fianza se adaptará para

especificar que cubre la correspondiente a dicho período.
R
a

6 ÁREA CONTRACIUAL 13

Contrato No. CNH-RO1-L03-A 13/2015

CUALQUIER CONTROVERSIA QUE SURJA DEBERÁ RESOLVERSE EXCLUSIVAMENTE ANTE LOS
TRIBUNALES FEDERALES DE MÉXICO, CON SEDE EN LA CIUDAD DE MÉXICO, DISTRITO
FEDERAL, RENUNCIANDO A CUALQUIER OTRA JURISDICCIÓN QUE PUDIERA TENER EL
BENEFICIARIO O LA INSTITUCIÓN DE FLANZAS. ?

: AN
7 ÁREA CONTRACTUAL 137
Contrato No. CNH-ROL-L03-A 13/2015

ANEXO 11

PROCURA
DE BIENES Y SERVICIOS

Dar ,
de e
Edy ;

aa ' ÁREA CONTRACTUAL 13

y

Contrato No, CNH-R01-L03-A13/2015

PROCURA DE BIENES Y SERVICIOS

1. Procedimientos de procura de bienes y servicios ,

Sección 1. De la procura de bienes y servicios.

L.L

1.2.

Para la procura de bienes y servicios, el Contratista deberá observar las reglas y bases
sobre la procura de bienes y servicios para las actividades llevadas a cabo al amparo de
este Contrato debiendo sujetarse a los principios de transparencia, economía y eficiencia.

Para efectos de este Anexo 11, en adición a las definiciones establecidas en el Contrato,
se considerarán las definiciones incluidas en los Lineamientos aplicables que emita la
Secretaría de Hacienda vigentes a la fecha de adjudicación del Contrato.

El Contratista deberá observar lo siguiente respecto a las adquisiciones y contrataciones:

L. Cumplir con lo señalado en el Acuerdo por el que se establece la Metodología para la
Medición del Contenido Nacional en Asignaciones y Contratos para la Exploración y
Extracción de Hidrocarburos, así como para los permisos en la industria de
Hidrocarburos, emitidos por la Secretaría de Economía vigentes;

IL. Contratar de preferencia a compañías locales, cuando los servicios ofrecidos por éstas
sean similares en calidad y disponibilidad a los existentes en el mercado internacional
y cuando los precios de sus servicios se encuentren dentro de las referencias o precios

de mercado; y

III. Adquirir de manera preferente materiales, equipo, maquinaria y demás bienes de
consumo de producción nacional, cuando su cantidad, calidad y fechas de entrega sean
similares a aquellos materiales, equipo, maquinaria y demás bienes de consumo
disponibles en el mercado internacional y cuando los precios de sus bienes se
encuentren dentro de las referencias o precios de mercado.

Sección IT, Del procedimiento para la contratación de proyeedores de bienes y servicios,

1,3,

14,

Para la contratación de proveedores se deberá considerar a la empresa que ofrezca la mejor
calidad, precio, logística, garantías para los volúmenes de los bienes y servicios que se
requieran a lo largo del proyecto. Para tal efecto, el Contratista deberá apegarse a lo
señalado en el presente Anexo y en su caso presentar la documentación correspondiente
con la finalidad de demostrar que la contratación de dichos bienes y/o servicios no fue
pactada por encima de referencias o de precios de mercado,

Los bienes o servicios que se encuentren vinculados a procesos conjuntos, deberán ser

convenidos de forma integrada, siempre y cuando represente una mayor garantía de
suministro y un mayor beneficio económico asociado.

2 ÁREA CONTRACTUAL 13

y
1.6.

Contrato No. CNH-R01-L03-A 13/2015

Las bases o pliego de requisitos de los términos de referencia de los concursos y
licitaciones, deberán establecer las condiciones de naturaleza jurídica, de capacidad
económica, finangicra, técnica, de experiencia u otros que deban de cumplir los
concursantes O Lbitantes para participar en los mismos, El Contratista no deberá
establecer requisitos que impidan y difículten la participación de empresas o que atenten

contra la igualdad de los postulantes.

. En cualquier caso los procesos de concurso o licitación, se deberán llevar a cabo bajo los

principios de transparencia, máxima publicidad, igualdad, competitividad y sencillez,
Asimismo, el Contratista podrá prever distintos mecanismos de adjudicación. En los
procesos de concurso o licitación se deberán considerar criterios de desempate, mismos
que se incluirán en las bases del concurso o licitación correspondientes de conformidad
con la Normatividad Aplicable y las Mejores Prácticas de la Industria.

El Contratista podrá asignar directamente el contrato o adquisición a una parte relacionada
o a un tercero, sin necesidad de concursar o licitar, siempre y cuando demuestre
previamente que la propuesta entregada por su parte relacionada o tercero ofrece un precio
o contraprestación que no se encuentra por encima de referencias o de precios de mercado,
montos de contraprestaciones o margen de utilidad de mercado razonables, conforme el
procedimiento del método intercuartil conforme a la normatividad aplicable y que, en su
caso, los beneficios derivados de dichas contrataciones se reflejen en menores Costos.

En cl caso de contratar bienes y/o servicios cuyos precios estén regulados por el Estado y

no exista otra opción de compra, el Contratista podrá realizar dichas contrataciones sin
necesidad de concursar o licitar y sin realizar estudios previos.

LN

3 ÁREA CONTRACTUAL 13

Contrato No, CNIJ-RO!-1.03-A 13/2015

ANEXO 12

PROCEDIMIENTOS DE ENTREGA DE INFORMACIÓN
DE CONTRAPRESTACIONES AL FONDO MEXICANO
DEL PETRÓLEO PARA LA ESTABILIZACIÓN Y EL
DESARROLLO Y DE SU PAGO

e

1 ÁREA CONTRACTUAL 13

Contrato No. CNH-ROI-103-A 13/2015

PROCEDIMIENTOS DE ENTREGA DE INFORMACIÓN DE
CONTRAPRESTACIONES AL FONDO MEXICANO DEL PETRÓLEO PARA LA
ESTABILIZACIÓN Y EL DESARROLLO Y DE SU PAGO

L Procedimientos,

11 El Fondo constituirá y administrará un registro en el que todo Contrato debe quedar
inscrito, El Fondo dará a conocer los requisitos que deberá cumplir el Contratista
para llevar a cabo dicho registro. Dichos requisitos serán, al menos:

(a) Solicitud de inscripción respectiva;

(b) Copia certificada del Contrato correspondiente, así como cualquier modificación
al mismo;

(e) Instrumento público que acredite la personalidad del representante legal.

El Contratista deberá entregar la documentación necesaria a la CNH para que ésta
pueda inscribir el Contrato en el registro que el Fondo ponga a su disposición y de
acuerdo a los lineamientos emitidos por el mismo.

1.2 A más tardar tres (3) Días Hábiles después de haber inscrito el Contrato en el
registro, el Fondo entregará una constancia de inscripción al Contratista.

1,3 El Fondo podrá realizar la inscripción del Contrato y, por ende, el pago de las
Contraprestaciones en favor del Contratista a las que tenga derecho en virtud del
presente Contrato, sólo si se cumplen los requisitos de inscripción y se emite la
constancia respectiva. El Fondo y sus representantes no incurrirán en
responsabilidad alguna en caso que un Contrato no pueda ser inscrito en el registro
como consecuencia de algún incumplimiento con los requisitos de inscripción.

1.4 El Fondo administrará el sistema informático que le permita recopilar y resguardar
la información proporcionada por los Contratistas conforme a los contratos
respectivos y cumplir con sus fines. El Fondo dará a conocer a través de su página
de internet los medios, protocolos, catálogos, formatos y demás especificaciones
para poder cargar electrónicamente esta información en dicho sistema informático,
incluyendo la suscripción por medio de la firma electrónica avanzada (FIEL).

15 A través del sistema informático desarrollado para tal fin, el Fondo llevará un
registro de la producción, Precios Contractuales y Valor Contractual de los
Hidrocarburos, los Costos, y demás elementos necesarios para la determinación de
las Contraprestaciones. Con base en la información proporcionada por los
Contratistas y la CNH, el Fondo realizará el cálculo de las Contraprestaciones que
correspondan al Estado. Lo anterior será sin prejuicio de (i) las facultades de
verificación por parte de la Secretaría de Hacienda, y (ii) las facultades para la
administración y supervisión de los Contratos de la CNH, en el ámbito de sus
respectivas atribuciones, respecto del cumplimiento de las obligaciones contraídas
por los Contratistas. Previo al cálculo, el Fondo podrá realizar las consultas que
considere pertinentes ante la CNH o la Secretaría de Hacienda, a efecto de verificar

A

2 ÁREA CONTRACTUAL 13
Contrato No. CNH-RO1-L03-A 13/2015

el efectivo cumplimiento de las obligaciones contraídas por parte de los
Contratistas,

1.6 El Fondo pondrá a disposición del Contratista un portal de acceso exclusivo al
sistema informático antes mencionado y otorgará una clave de acceso al mismo a
cada Persona designada por el Contratista para ello mediante los sistemas de
seguridad que el propio Fondo determine. En dicho portal podrá consultar la
información relativa al Contrato, así como información sobre producción, precios,
Costos registrados, Contraprestaciones, entre olros.

1.7 La información que el Contratista haya registrado y que, en su caso, previa
validación de la CNH, la Secretaria de Hacienda, el Servicio de Administración
Tributaria o el Fondo en el ámbito de sus respectivas competencias, contenga el
sistema informático se considerará como definitiva, Cualquier información que el
Contratista no haya ingresado al sistema se tendrá por no presentada. En el supuesto
que existan discrepancias entre la información y documentación proporcionada al
Fondo, éste atenderá exclusivamente a la información, la cual, para efectos del
cálculo que realice el Fondo, vaidrá y prevalecerá sobre lo contenido en la
documentación. Excepcionalmente, el Contratista podrá registrar y en su caso
presentar la información de soporte correspondiente hasta sesenta (60) Días Hábiles
después de la recepción de los comprobantes correspondientes por parte del
Contratista, para el cálculo de Contraprestaciones posteriores de conformidad con
los procedimientos de recepción de información establecidos por el Fondo.

1.8 El Fondo emitirá el certificado de pago de las Contraprestaciones a las que el
Contratista tenga derecho en términos del presente Contrato de conformidad con el
procedimiento establecido en el Anexo 3,

1.9 El Fondo establecerá las fechas de expedición de certificados de acuerdo con lo
establecido en el numeral 6 del Anexo 3, así como los horarios de recepción de
notificaciones y avisos previos. La entrega de los recursos y el pago de
Contraprestaciones en favor del Estado sólo podrán realizarse por medios
electrónicos y utilizando sistemas de pagos relevantes, en las cuentas y a través de
los mecanismos que para tal efecto publique el Fondo,

1.10 En los Casos Fortuitos o Fuerza Mayor que determine la CNH, los plazos se
suspenderán hasta que cese el Caso Fortuito o Fuerza Mayor,

LI El Contratista deberá entregar al Fondo los reportes contables de beneficios
económicos elaborados de conformidad con la Normatividad Aplicable,
considerando para tal efecto los lineamientos que emita la Comisión Nacional
Bancaria y de Valores para que empresas emisoras reporten, para efectos contables
y financieros, los Contratos y los beneficios esperados de los mismos.

2. Formato de solicitud de inscripción al Fondo Mexicano del Petróleo para la Estabilización
y el Desarrollo,

Ss

3 ÁREA CONTRACTUAL 13

Contrato No. CNH-R01-103-413/2015

BANCO DE MÉXICO EN SU CARÁCTER DE FIDUCIARIO
AVENIDA 5 DE MAYO, COLONIA CENTRO, DELEGACIÓN CUAUHTEMOC

MÉXICO, DISTRITO FEDERAL
Ref. Solicitud de Inscripción

Hacemos referencia al Contrato de Fideicomiso Público del Estado, denominado FONDO
MEXICANO DEL PETRÓLEO PARA LA ESTABILIZACIÓN Y EL DESARROLLO
(indistintamente, el “Fondo” o el “Fideicomiso”), celebrado el 30 de septiembre del 2014 por la
Secretaria de Hacienda y Crédito Público, como Fideicomitente y Banco de México, como

fiduciario.

Los términos con mayúscula inicial que sean utilizados en la presente y no se encuentren aquí
definidos, tendrán el significado que se atribuye a los mismos en el Fideicomiso.

A] respecto, en los términos de lo previsto en la Cláusula Séptima del Fideicomiso, por este medio
solicitamos la inscripción del (Contrato/ Asignación) que se describe en esta Solicitud de
Inscripción en el Registro del Fiduciario, por lo que se acompañan a la presente Solicitud de
Inscripción los siguientes documentos e información:

(D) Copia Certificada del (Contrato! Títuio de Asignación), como Ánexo A; y

(ID El suscrito, [Nombre Completo del Representante Legal], [Cargo], en relación con el
Fideicomiso, certifico que: (i) las personas cuyos nombres se enlistan a continuación
(las “Personas Autorizadas”) se encuentran debidamente facultadas para suscribir en
representación del [Contratista/ Asignatario] cualesquiera documentos y notificaciones
de conformidad en los términos y condiciones de! Fideicomiso; (11) la firma autógrafa
que aparece en esta certificación al lado del nombre de las Personas Autorizadas, es la
firma con la que se ostentan; y (iii) el Fiduciario únicamente deberá reconocer como
válida la documentación firmada por las Personas Autorizadas; y

NOMBRE FIRMA TELÉFONO CORREO
ELECTRÓNICO

J

(III) Para efectos de las Contraprestaciones en favor del Contratista que, en su caso, el
Fiduciario deba pagar al Contratista en términos de lo establecido en el Fideicomiso, por
este medio se inforina que dichas cantidades deberá ser depositadas en la cuenta []

[Contratista/Asignatario]

Por: []
Cargo: []
“Esta fracción únicamente deberá incluirse en las solicitudes de inscripción presentadas por los
Contratistas cuyos contratos contemplen el pago en efectivo de las Contraprestaciones que en su
caso les correspondan. ES

4 ÁREA CONTRACTUAL 13

Contrato No. CNH-R01-L03-A13/2015

ANEXO 13

USO COMPARTIDO DE INFRAESTRUCTURA

4 A
a [0] 1 ÁREA CONTRACTUAL 13

Contrato No, CNH-R01-L03-A 13/2015

ANEXO 13
USO COMPARTIDO DE INFRAESTRUCTURA

1. Disposiciones Generales,

Li

Para efectos de este Anexo 13, se considerará que:

(a) El Contratista actúa como prestador de servicio cuando utilice i) infraestructura
desarrollada con anterioridad a la Fecha Efectiva y que le haya sido transferida junto
con el Área Contractual o ii) infraestructura que haya desarrollado al amparo del
Contrato para asistir a un tercero usuario — contratista o asignatario —, a cambio de
un pago conforme lo establecido en este Anexo 13.

(b) Tendrá el carácter de “Usuario” el tercero interesado que suscriba con el Coniratista
un contrato para el uso compartido de i) infraestructura desarrollada con
anterioridad a la Fecha Efectiva y que haya sido transferida al prestador de servicio
junto con el Área Contractual o ¿i) infraestructura que haya desarrollado al amparo
del Contrato.

2, Evaluación de Capacidad Disponible,

2.1.

2.2,

Como parte de la presentación del Plan de Desarrollo, en caso que en éste se prevea la
construcción de nueva infraestructura de Recolección, desplazamiento y logística de
Hidrocarburos sin procesar, fuera del Área Contractual, el Contratista tendrá la
obligación de llevar a cabo un análisis de mercado, a fin de detectar las posibles
necesidades de capacidad adicional de la infraestructura proyectada. Como parte de
este análisis se deberá llevar a cabo una temporada abierta de conformidad con las
reglas aplicables y la regulación de la Comisión Reguladora de Energía.

En caso que el análisis mencionado en el párrafo anterior determine el interés de
terceros en el uso compartido de la infraestructura, ésta será catalogada como
infraestructura de transporte o Almacenamiento, según corresponda y estará sujeta a
la regulación de la Comisión Reguladora de Energia. De conformidad con la
regulación aplicable al transporte y al Almacenamiento, el Contratista no podrá
realizar dichas actividades de manera directa conforme a su objeto social.

En caso que el análisis de mercado determine que no existe interés, o en caso que se
catalogue como infraestructura regulada y la construcción de la misma se retrasara por
no contar con las garantías de compra, conforme al plazo máximo que se señale en el
Plan de Desarrollo aprobado por ía CNH, el Contratista podrá proceder a la
construcción de la infraestructura planteada originalmente en el Plan de Desarrolo por
su cuenta y al amparo del presente Contrato. Sin menoscabo de lo anterior, el
Contratista deberá poner a disposición dicha infraestructura cuando sea técnicamente
posible, conforme a lo establecido en los numerales 3 y 4 de este Anexo 13.

3. Uso Compartido de Instalaciones.

3.1

Las instalaciones que (1) hayan sido desarrolladas con anterioridad a la Fecha Efectiva
Lv

2 ÁREA CONTRACTUAL 13
32,

3.3.

Contrato No, CNH-RO1-1.03-A 13/2015

y que haya sido transferida al Contratista junto con el Área
Contractual o (ii) la infraestructura desarrollada al amparo del Contrato con el objetivo
de recolectar, acondicionar y desplazar Hidrocarburos podrán ser sujetas al uso
compartido, por lo cual el Contratista deberá facilitar y compartir dicha infraestructura,

conforme a lo siguiente:

(a) El Contratista podrá pactar con algún tercero interesado el acceso a las instalaciones
desarrolladas al amparo del Contrato para su uso compartido, en cuyo caso tendrá
el carácter de prestador de servicio, a cambio de un pago que no podrá ser mayor al
determinado conforme a la metodología para el cálculo de tarifas máximas
establecida en el numeral 4 del presente Ánexo.

(b) En caso que algún tercero interesado no pueda alcanzar un acuerdo con el
Contratista, la CNH emitirá opinión respecto de si existen las condiciones para la
celebración de un contrato de servicio para proporcionar acceso al tercero
interesado para su uso compartido de acuerdo con los principios establecidos en el
inciso siguiente. La decisión de la CNH será vinculante para ambas partes,

(c) El uso compartido de infraestructura deberá ser no indebidamente discriminatorio
y estará sujeto a:

i. La disponibilidad de capacidad volumétrica de los sistemas y la factibilidad
técnica.

ii. Los requisitos mínimos de calidad de los Hidrocarburos de conformidad con
la Normatividad Aplicable.

ili, Los estándares mínimos de seguridad a observar durante la realización de
las operaciones.

iv. La entrega de reportes de producción en los términos que se acuerden entre
el prestador de servicio y el Usuario.

El Contratista y los terceros interesados deberán establecer los términos y condiciones
para su acceso, sujeto a los principios establecidos en el inciso (c) del numeral anterior
y la Normatividad Aplicable,

Dichos términos y condiciones deberán determinar las responsabilidades de cada una
de las partes respecto de la infraestructura y el servicio prestado, así como garantizar,
entre otros aspectos, que tanto el Contratista como el Usuario, cuenten con las

cantidades y calidades de Hidrocarburos equivalentes a los entregados en el punto de
interconexión, sin menoscabo de los ajustes volumétricos en el punto de salida, para

compensar pérdidas o ganancias en calidad,

Los términos y condiciones deberán ser aprobados por la CNH, previo a su suscripción,

Los terceros interesados en el uso compartido de la infraestructura a que se refiere este
numeral (3) deberán presentar la solicitud correspondiente al Contratista. Estas

OS

3 ÁREA CONTRACTUAL 13
Contrato No. CNI-ROI-1,03-413/2015

solicitudes estarán sujetas a las reglas de utilización de la capacidad, según se
establezca en la Normatividad Aplicable.

El Contratista permitirá el uso compartido de la infraestructura con base en los
términos y condiciones pactadas con el Usuario, las cuales se incluirán en el contrato

que firmen las partes.

3.4. En caso que existan impedimentos de carácter técnico, de manera conjunta el
Contratista y el Usuario deberán llegar a un acuerdo de buena fe para solucionar dichos
impedimentos. Si el Contratista y el Usuario no lograran llegar a un acuerdo para
solucionar los impedimentos de carácter técnico, cualquiera de ellos podrá solicitar la
opinión de la CNH, la cual fijará su posicionamiento dentro de los treinta (30) Días
posteriores contados a partir de la recepción de la solicitud referida. La decisión de la

CNH será vinculante para ambas partes.

3.5. — En caso que el Contratista niegue el acceso a sus instalaciones a un Usuario y se
compruebe que cuenta con capacidad disponible, u ofrezca dicho servicio en
condiciones indebidamente discriminatorias, el Usuario podrá solicitar la opinión de
la CNH, la cual fijará su posicionamiento dentro de los treinta (30) Días posteriores
contados a partir de la recepción de la solicitud referida. La decisión de la CNH será
vinculante para ambas partes. En el primer supuesto, el Contratista deberá acreditar
ante la CNH la falta de capacidad disponible o cualquier otra limitación técnica al

momento de negar el acceso,

3.6. — En el supuesto que el Contratista atribuya la restricción al uso compartido de la
infraestructura a causas de Caso Fortuito o Fuerza Mayor ésta deberá ser notificada a
la CNH al Día siguiente a que ésta es actualice por los medios que la CNH determine,
El Contratista deberá presentar un plan de continuidad de la operación en un plazo
determinado por la CNH en función de las condiciones particulares del caso,

3.7. — En caso que el contrato del contratista que esté prestando el servicio termine por
cualquier causa, la CNH determinará al tercero que opere, en nombre del Estado, la
infraestructura compartida. El Usuario seguirá obligado a realizar el pago conforme la
tarifa unitaria acordada por el uso de la infraestructura respectiva en favor del tercero

operador que determine la CNH,
4, Tarifa unitaria máxima por el uso compartido de infraestructura

4.1. El Costo para el Usuario por el uso de la infraestructura compartida estará a lo
siguiente:

(a) El Costo para el Usuario será el resultado de multiplicar la tarifa unitaria pactada
por el volumen manejado en la infraestructura del prestador de servicio.

(b) La tarifa unitaria pactada entre el Contratista y el Usuario no podrá ser mayor a la
tarifa unitaria máxima determinada conforme este numeral 4, En caso que el
Contratista y el Usuario sean partes relacionadas, la determinación de los

AN

4 ÁREA CONTRACTUAL 13

4,2,

43,

Contrato No, CNH-RO1-L03-A 13/2015

componentes de la fórmula de la tarifa unitaria máxima deberá seguir las reglas
relativas a los precios de transferencia establecidas en el Anexo 4.

(c) En caso de ser necesario, la tarifa unitaria máxima considerará tanto Ía
infraestructura adicional requerida para permitir la interconexión como los Costos
de operación y mantenimiento asociados a dicha infraestructura adicional para el
manejo eficiente de volumen del Usuario en la infraestructura existente.

(d) La operación y mantenimiento de la infraestructura compartida, así como la
construcción e instalación de la infraestructura adicional requerida para la
interconexión, serán realizadas y financiadas por el Contratista.

En su caso, los Costos asociados a la interconexión del Usuario con la infraestructura
sujeta al uso compartido serán cubiertos por el propio Usuario,

La tarifa unitaria máxima se determinará conforme a la siguiente fórmula:

m.=| lo x( z 5) la x( z =iz)] ro +4
Ed) x (1-1) Axolr No Qax (1-1) Analr Na t :

Donde:

M¿ = Tarifa unitaria máxima en Dólares por unidad de volumen, para el uso de la
infraestructura en el Período £.

lo = Inversión realizada originalmente por el Contratista para desarrollar la
infraestructura objeto del contrato para el uso compartido de la infraestructura, en
Dólares conforme lo registrado y reconocido en el Contrato.

Qo = Capacidad anual instalada de la infracstructura asociada a la lo.

No = Vida contractual en Años que opera la infraestructura asociada a la Jo, contando
a partir del Período en que se finaliza la construcción de dicha infraestructura y hasta
el final del Contrato del Contratista,

la = Inversión adicional en infraestructura realizada por el Contratista para prestar el
servicio al Usuario, en Dólares.

Qa = Capacidad anual de la infraestructura asociada a la £,. En su caso, esta capacidad
anual considerará la capacidad incremental que brinde la Ly a la infraestructura original

asociada a o.

Na = Vida contractual en Años que opera la infraestructura asociada a £s, contando a
partir del Período en que se finaliza la construcción de dicha infraestructura y hasta el

final del Contrato del Contratista.
OS

5 ÁREA CONTRACTUAL 13
Contrato No. CNH-RO1-L03-4 13/2015

0, = Costos de operación y mantenimiento en los que incurre el Contratista, asociados
a la Zo, en Dólares por unidad de volumen manejada en dicha infraestructura en el

Perfodo t.

A¿ = Costos de operación y mantenimiento en los que incurre el Contratista, asociados
a la Zi, en Dólares por unidad de volumen manejada en dicha infraestructura en el

Período £.
7 = Tasa impositiva igual a 30%.

Ayizoalr> Fórmula del valor presente de una anualidad de N; periodos con un
rendimiento y.

1- (141)

Anar A Y

r =Tasa de rentabilidad nominal, equivalente a 10,81%. eS

6 ÁREA CONTRACTUAL 13

